     Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                    Desc
                                        Main Document     Page 1 of 256


 1    Dimitrios P. Biller (SBN: 142730)
 2    15113 West Sunset Blvd., Suite #9
      Pacific Palisades, California 90272
 3
      (310) 459-9870
 4    biller~ltdconsulting@verizon.net
 5
      Attorneys for Paula Thomas
 6
                                                                         JUDGE'S COPY
 7

 8                              UNITED STATES BANKRUPTCY COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
10

11   In re                                                    Case No.: 6:16-bk-15889 SY
     PDTW, LLC
12                                                            Chapter 7
13                                Debtor
                                                              Case No: 6:17-ap-01200-SY
14

15                                                            DECLARATION OF DIMITRIOS P.
                                                              BILLER IN SUPPORT OF PAULA
16
                                                              THOMAS' NOTICE OF MOTION
17    PDTW, LLC,                                              AND MOTION FOR AN ORDER
18
                                                              DISMISSING THE COUNTER-
                         PLAINTIFF,                           CLAIM AND CLAIMS FILED BY
19                                                            TWIN THE ADVERSARY AND
20    vs.                                                     BANKRUPTCY PROCEEDINGS;
                                                              MEMORANMUM OF POINTS &
21
                                                              AUTHORITIES IN SUPPORT OF
     PAULA THOMAS, TW HOLDING,
22                                                            MOTION; REQUEST FOR
     LLC, THOMAS WYLDE, LLC,
                                                              ATTORNEY FEES IN THE
23
                                                              AMOUNT OF $20,000.00
24                        DEFENDANTS.
25
                                                              EXHIBITS 18 THROUGH 29
     --------------~
26

27
      DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
28    DISM[SSING THE COUNTER-CLAIM AND CLAIMS FILED BY TW [N THE ADVERSARY AND BANKRUPTCY PROCEEDlNGS;
      MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
     $20,000.00EXHIBITS 18 THROUGH 29           -   1
         Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                   Desc
                                             Main Document     Page 2 of 256


                                                             Table of Contents
     2

 3
          A. Meet & Confer With Richard Peddie on October 27, 2018 ................................ 8
 4
          B. TW/Richard Peddie's Objections to Cost Shifting and Violation of The Court's
 5

 6             Order ................................................................................................................... 9
 7
          C. Richard Peddie's Violation of the October 1, 2018 Court Order ...................... 11
 8

 9        D. Without An Accurate/Complete Set of QuickBooks Thomas Cannot Defend

10             Herself. .............................................................................................................. 1
11
          E. Jene Park Has and Had a Motive to Destroy Computers ................................... 13
12

13        F. The Computers and Hard Drives in the Computers Are Essentia In Determinin
14             if any ESI in a Cloud are Complete .................................................................. 1
15
          G.      TW Has Produced Documents in "Bits and Pieces" and "Dribs                                          and Drabs"
16

17                for Over One Year .......................................................................................... 2
18
          H. Authentication of Exhibits ................................................................................ 21
19

20

21

22

23

24

25

26

27
         DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
         DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28       MEMORANMl.fl'vf OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
         $20.000.00EXHIBITS 18 THROUGH JO                -   2
     Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                  Desc
                                        Main Document     Page 3 of 256


                                           INDEX OF DOCUMENTS
 2

 3

 4     EXHIBIT NO.                      DESCRIPTION OF EXHIBIT
 5

 6

 7     Exhibit No. "l"                  Thomas Wylde's Claim No. 9 for $2.4 million
 8

 9
       Exhibit No. "2"                  QuickBooks Report Relating to $4.4 TW allegedly
10

11                                      advanced to PDTW
12

13

14     Exhibit No. "3"                  2015 Tax Returns for TW
15

16
       Exhibit No. "4"                  2014 Tax Returns for PDTW
17

18

19
      Exhibit No. "5"                   Action by Written Consent of the Members of PDTW,
20

21                                      LLC
22

23

24
      Exhibit No. 11 6 11               Use of Proceeds Agreement between TW and Paula

25                                      Thomas
26

27
     DECLARATION OF DlMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS'NOT!CE OF MOTION AND MOTION FOR AN ORDER
     DISMISSfNG THE COUNTER-CLAfM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28   MEMORANMUM OF PO!NTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES fN THE AMOUNT OF
     $20.000.00EXHrBITS 18 THROUGH 30            -3
         Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                             Main Document     Page 4 of 256




     2
            Exhibit No. "7"                  David Schnider's Testimony on alleged tax benefit
     3

     4

     5
            Exhibit No. "8 11                David Schnider's e-mail to Andrew Apfelberg that there
     6

 7                                           is not a tax benefit
 8

 9
            Exhibit No. 11 9 11              E-mail on Litigation Committed from Schnider
10

II

12
           Exhibit No. 11 10 11              E-mail from Schnider to Ed Smith regarding Notice for
13

14                                           Litigation Hold
15

16
           Exhibit No. "11 11                Peddie's Opposition to Motion to Compel Admitting the
17

18                                           computers were disposed of at TW
19

20

21         Exhibit No. 11 12 11              Ed Smith's Testimony that ESI was removed to Cloud
22

23
           Exhibit No. "13 11                Richard Peddie's analysis of debt sent to Trustee
24

25

26

27
          DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
28        DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
          MEMORANMUM OF POINTS & AUTHORITIES [N SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
         $20,000.00EXHIBITS I 8 THROUGH 30           -4
         Case 6:17-ap-01200-SY           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                       Desc
                                         Main Document     Page 5 of 256


            Exhibit No. 11 14 11         Original Complaint filed in the USDC on June 6, 2017
     2

     3

     4      Exhibit No. 11 15 11         Revised 1st Amended Complaint in federal court
     5

     6

 7          Exhibit No. 11 l 6 11        Order by Superior Court Judge Malcolm Mackey
 8
                                         DENYING Peddie's Anti-SLAPP Motion
 9

10

II         Exhibit No. 11 17 11          Plaintiff Paula Thomas' 2nd Set of Request for
12
                                         Production Served on TW in the State Court Action.
13

14

15
           Exhibit No. 11 18 11          Plaintiff Paula Thomas' 2nd Set of Request for
16

17
                                         Production Served on TW in the State Court Action.

18

19                                       Index of Documents that TW produced to Plaintiff in
           Exhibit No. 19  11   11

20
                                        2016 (over 2 years ago) while Kring & Chung
21
                                        represented her
22

23

24
           Exhibit No. 11 20 11         List of Documents Schnider was obligated to Produce

25

26

27
          DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
28        DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
         MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
         $20,000.00EXHIBITS I 8 THROUGH 30        - 5
         Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                             Main Document     Page 6 of 256




     2
            Exhibit No. "21"                 September 13, 2018 Court Transcript for TW's Motion
 3

 4                                           for Protective Order
 5

 6

 7          Exhibit No. "22"                 October 1, 2018 Order issued by Judge Yun
 8

 9

10
            Exhibit No. "23"                 October 16, 2018 Order issued by Judge Yun
II

12

13          Exhibit No. "24"                 Status Report TW filed with Judge Kronstradt
14

15

16         Exhibit No. "25"                  TW's Objections to Cost Shifting
17

18

19         Exhibit No. "26"
                                             E-mails exchanged between Peddie, Ed Smith, and Jessica
20

21                                           Bagdanov regarding passwords of computers
22

23

24
                                             Don Fife's Declaration
           Exhibit No. "27"
25

26

27
          DECLARATrON OF DIMITRIOS P. BILLER [N SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
          DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28
          MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR AITORNEY FEES IN THE AMOUNT OF
          $20,000.00EXHIBITS 18 THROUGH 30           -   6
         Case 6:17-ap-01200-SY           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                       Desc
                                         Main Document     Page 7 of 256




     2
           Exhibit No. "28"             December 9, 2015 e-mail from Schnider to Accountant
     3

 4                                      Hank Kahrs
     5

 6

 7         Exhibit No. "29"             E-mail's Peddie and Biller exchanged over PMK Witness
 8
                                        Depositions
 9

10
           Exhibit "30"                 Deposition of Larry Simons
II

12

13                             DECLARATION OF DIMITRIOS P. BILLER
14
                  1. I am the attorney for Paula Thomas and I have represented her various
15

16        litigations before the Superior Court, USDC and United States Bankruptcy Court
17
          since July 2017. While representing Paula Thomas in these actions, I have been
18

19
          responsible for all litigation, discovery and trial preparation. All the facts,

20        situations, circumstances, events and documents described and stated in this
21
          Declaration are based on my personal knowledge. If called to testify I would and
22

23        could provide competent testimony.
24

25

26

27
         DECLARATION OF DIMITRI OS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
         DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28       MEMORANMUM OF POINTS & AUTHOR!TIES IN SUPPORT OF MOTION; REQUEST FOR A ITORNEY FEES IN THE AMOUNT OF
         $20,000.00EXHIBITS 18 THROUGH 30             - 7
         Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                            Main Document     Page 8 of 256


                   A.        Meet & Confer with Richard Peddie on October 27, 2018
     2
                   2.        On Saturday I had a meet & confer. Richard Peddie refused to
     3

     4    provide information regarding the number of computers that are now available,
     5
          where the said computers are located, whether the said computers still have hard
     6

     7    drives, whether there is ESI contained in these hard drives, what the difference is
     8
          between the ESI in hard drives in the computers and the ESI in the cloud. Peddie
     9
          refused to answer even the most basic questions about the identity of the computer .
 10

 11       Then he stated that I don't need the computers because the ESI is available. I told
 12
          him the obvious: that the ESI in an alleged cloud can or cannot be all the ESI in the
13

14        computers and I have to do deep dive inspections of the hard drives of the actual
15
          computers to compare any date in the alleged cloud. I told Peddie that ifhe would
16
          give me the information requested, allow me to see the exterior of the computers to
17

18        identify the type, model and other information, then I would not file this motion.
19
          He refused.
20

21
                  3.       The ESI from both PDTW and TW are essential for Thomas to defend
22
          herself with regard to fraud, accounting, self-dealing, open book,
23
          unfair/illegal/fraudulent business practices and to prove that TW's bankruptcy
24

25        claims for nearly $3 millions are bogus. There is a reason why Jene Park
26
         destroyed the computers: she wanted to conceal the damaging evidence.
27
         DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
28       DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TW IN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
         MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES TN THE AMOUNT OF
         $20,000.00EXHIBITS 18 THROUGH 30          -   8
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                  Desc
                                         Main Document     Page 9 of 256


               B.       TW/Richard Peddie's Objections to Cost Shifting and Violation o
 2
                        The Court's Order
 3

 4             4.       TW's filing of "TW Objections to Cost Shifting" regarding production
 5
      of documents is in violation of two Orders: ( 1) the Court informed Peddie to file a
 6

 7
      Motion and discovery process then Judge Yun would decide the issue of costs; (2)

 8    it is clear TW will not produce documents as Ordered by the Court. At the
 9
      September 13, 2018 Hearing, Judge Yun stated:
10

11                      MR. PEDDIE: Your Honor, I request the right to or the
12
               permission --- request permission to brief this issue of who in
13

14
               discovery is to bear the costs of document production and what

15             producing means under the Rules because --
16
                        THE COURT: You're not going to like it if you make me do
17

18             that because ---
19
                        Mr. Peddie: No. I would like to brief this issue.
20
                        THE COURT: You're -- I'm going to tell you right now, if you -
21

22             - one, nothing is here before me. I'm not giving you a date. File the
23
               motion, comply with the Local Bankruptcy Rules regarding discovery
24

25             dispute. Set it for a hearing. I'll resolve it. What I'm trying to prevent
26
               from happening is a thing that everyone doesn't want, is to allow Mr.
27
      DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOT(ON FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHIB[TS 18 THROUGH 30          -   9
         Case 6:17-ap-01200-SY            Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                       Desc
                                          Main Document    Page 10 of 256


                   Biller to go actually physically inspect computers, iPads, servers. I
     2
                   think Mr. Biller would be thrilled to be given this opportunity on
     3

     4             behalf of the client if actual documents are not produced. If Thomas
     5
                   Wylde's position is, "we're going to make it available," then I'm going
     6

 7                 to give Mr. Biller the opportunity that he's been asking for that I have

 8
                   consistently denied. You want to make it available you don't want to
 9
                   actually physically produce it, I'm going to then allow Mr. Biller to
10


11                 have physical inspection of computers and IPads and servers and
12
                   Quickbooks accounts. That's what I'm trying to prevent by this "I'm
13

14                 going to make it available and he can come look at it." If that's

15
                   Thomas Wylde's position, Mr. Biller is going to have a field day.
16
                   (Exhibit "21 ")
17

18                 5.      Exhibit "21" is a true and correct copy of the transcripts related to
19
          the September 13, 2018 hearing regarding TW's Motion for Protective Order that I
20

21
          caused to be generated and paid for. I received this document in the ordinary

22
          course of my law practice and I have maintained a copy in a safe place as is my
23
          custom.
24

25                6.       Despite this stem Order, on October 27, 2018 Peddie put the Court on
26
          Notice that TW may not produce documents, so it should not be sanctioned or
27
          DECLARATION OF DIMITRI OS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
28        DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
          MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
          $20,000.00EXHIBITS 18 THROUGH 30             - 10
         Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                             Main Document    Page 11 of 256


     1    receive a Court reprisal. Peddie/TW filed an Objection to Cost Shifting that did
 2
          not comply with the Bankruptcy Rules and did not seek a hearing date. Exhibit
 3

 4         "22" is a true and correct copy of that pleading that I received on October 27, 201
 5
                   Richard Peddie wrote in the Conclusion of his Objections:
 6
                   IV. Conclusion
 7

 8                 TW has no duty whatsoever to supply Thomas or any other party
 9                 free photocopies of documents it produces in discovery. That
10
                   being the case, neither sanctions nor judicial reprisals of any sort
11
                   can be inflicted upon TW should it elect not to do so. (Emphasis
12

13
                   added)

14                 7.       Why would TW and Peddie accept the consequences of not
15
          producing documents? Why would Peddie allow to inspect computers,
16
          servers, iPads at TW by failing to produce documents?
17

18
                   C.       Richard Peddie's Violation of the October 1, 2018 Court

19                          Order
20                 8.       The October 1, 2018 Order regarding the PMK Witness
21
          Deposition form TW states Paula Thomas has up to January 31, 2018 to take
22
          depositions of the PMK Witnesses and documents should be produced 30
23

24        days before the depositions. For nearly one month I have attempted to take
25        PMK Witness depositions (October 2, 2018 to October 31, 2019) Richard
26
          Peddie and I have had a telephonic meet and confer but he refuses to give me
27
          DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
          DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TW IN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28        MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
          $20,000.00EXHIBITS 18 THROUGH 30          - 11
         Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                    Desc
                                            Main Document    Page 12 of 256


           dates for PMK witnesses and state he does not have to until January 2019.
     2
           Even when I agreed to forsake the production of documents to take Jene
     3
          Park's deposition, Richard Peddie refused to give me a date on which he will
 4

     5
          produce her for deposition and now he claims she needs a Korean interpreter.

 6        Since the Court's Order states that I can take the PMK deposition up to
 7        January 31, 2018 I can take them anytime up until January 31, 2018.
 8
          However, Richard Peddie refuses to produce anyone. Exhibit "29" are true
 9
          and copies of the e-mails Richard Peddie and I exchanged regarding my
10

11        request to take PMK witness depositions now.
12                 D.       Without An Accurate/Complete Set of QuickBooks Thomas
13
                            Cannot Defend Herself.
14

15
                   9.      Thomas has stated that CFO Joel Keyser was responsible for failing to

16        properly identify the $121,000.00, but he cannot testify because he will take the
17
                                th
          benefits of the 5 Amendment. She will not be able to prove the Chief Financial
18

19        Officer for PDTW (Joel Keyser) embezzled $800,000.00 from PDTW to show a
20
          pattern and practice of fraud by CFO Joel Keyser who was arrested and is going to
21

22
          plead the 5th to avoid being subject to cross-examination. I attempted to schedule

23        his deposition but was told by his counsel he would plead the 5th.
24

25

26

27
          DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
          DISMJSSJNG THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28
          MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
         $20,000.00EXHIBITS 18 THROUGH 30           -   12
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                     Desc
                                         Main Document    Page 13 of 256


               E. Jene Park Has and Had a Motive to Destroy Computers
 2
               10.      The computers were destroyed soon after December 2017 when five
 3

4     legal actions were pending that involved TW and Jene Park: (a) Jene Park's claim
 5
      for 10% in PDTW and nearly $3 million dollars in claims by TW pending in
 6
      Bankruptcy Court against PDTW; (b) PDTW's claims in the adversary proceedings
 7

 8    in which Richard Peddie and TW are feeding the Trustee with analysis and
 9
      allegations to increase alleged debt that Thomas owes PDTW; (c) Superior Court
10

11    action against Park for negligence, abuse of process and defamation; (d) Superior
12
      Court action by TW against Paula Thomas for numerous business and IP claims;
13

14
      and (e) the original federal complaint that was stayed on July 29, 2017 for

15    trademark and copyright infringement, RICO Act copyright infringement, fraud
16
      and fraud by concealment against TW, Jene Park, John Hanna, David Schnider,
17

18    Stephen Choi, Doug Lee, Roger Kuo, TW and Hillshore Investments. Richard
19
      Peddie represented both Jene Park and TW up until November 9, 2017. The
20
      original federal Complaint was filed with the United States District Court on or
21

22    about June 6, 2017 and Jene Park is a named defendant.
23

24

25

26

27
      DEC LARA T!ON OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION ANO MOTION FOR AN ORDER
      DISMISSlNG THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHIBITS 18 THROUGH JO           - 13
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                  Desc
                                         Main Document    Page 14 of 256


               F.       The Computers and Hard Drives in the Computers Are Essential
 2
                        to Determining if any ESI in a Cloud are Complete
 3

 4             11.      There may be some ESI in a cloud, but Park and Peddie will not
 5
      confirm it. Even if there is some ESI from TW and/or PDTW in a cloud, there is
 6

 7
      absolutely no way to confirm its completeness, and authenticity because the

 8    computers and hard drives are not available. If the computers and hard
 9
      drives/servers were available then deep dive inspections could be completed to
10

II    retrieve and analyze the meta data to determine what information was inputted,
12
      deleted, modified and/or erased. This meta data then can be used to match any
13
      remaining ESI outside of computers. Therefore, any remaining ESI is immaterial.
14

15             G.       The Testimony of Ed Smith and Larry Simons Shows TW and
16
                        Richard Peddie Concealed Computers from the Trust and Paula
17

18                      Thomas
19
               14.      Paula Thomas submitted the following summation of testimony by
20
      Larry Simons and Ed Smith to the Court in her prior Rule 37(e) request for an
21

22    order dismissing PDTW.
23
                        Larry Simons testified that he picked up five or six computers,
24

25             IMACs, and six iPads from David Spears' preemies (Exhibit "30,
26
               Depo. of Simons, pg.32, In. 3 -pg. 33, ln.13) David Spears picked the
27
      DECLARATION OF DIMITRIOS P. B[LLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHIBITS 18 THROUGH 30          -   14
         Case 6:17-ap-01200-SY          Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                       Desc
                                        Main Document    Page 15 of 256


                  computers up from PDTW, which is the same place as TW. (Simons'
     2
                  Depo., pg. 33, In. 14 - pg. 34, 1) He took possession of the
     3

 4                computers 30 to 45 days before the auction. (Simons' Depo., pg. 40,
     5
                  Ins. 2-14) Simons then picked up the computers and iPads and drove
     6

 7                them to his office, and then he took them to David Seror's office, 60

 8
                  days before his May 2, 2018 deposition; the computers were all-in-
 9
                  one computers. (Simons' Depo. pg. 41, Ins. 4-23).
10

11                        The tax returns for PDTW date September 14, 2015 was
12
                  prepared nine months before the Petition for Chapter 7 Relief was
13

14                field. (Simons' Depo., pg. 49, Ins. 6-20) Those tax returns indicate

15               that 38 computers and two iPads were at PDTW/TW, but Peddie
16
                 informed Simons that the computers were being withheld because the
17

18               computers contained information. (Simons' Depo., pg. 53, Ins. 6-15)
19
                 Peddie was withholding the computers. (Simons, pg. 53, Ins. 6-15)
20

21
                 Peddie represented to Simons that the five computers and six iPads

22               that Simons had picked up were property belonging to PDTW and the
23
                 computers that were withheld were either TW's or disputed. (Simons,
24

25               pg. 53, In. 22 - pg. 54, In. 12) Simons relied on Richard Peddie's
26
                 representations. (Simons' Depo., pg. 54, In. 21 - pg. 55, In.17)
27
         DECLARATrON OF DlMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
         DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28
         MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AJvtOUNT OF
         $20,000.00EXHIBITS 18 THROUGH 30            - 15
         Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                             Main Document    Page 16 of 256


                    Peddie also gave Larry Simons a copy of the Quickbooks. (Simons'
     2
                    Depo., pg. 56, In. 13 - pg. 57, In. 18) The five computers were older.
     3

 4                  (Simons' Depo., pg. 58, Ins. 14-22) Larry Simons intentionally left
     5
                    the 18 computers with TW and did not determine for himself if any
 6

 7
                    PDTW data was included in those computers.

 8
                             Ed Smith was the person in charge of maintaining the computer
 9
                    systems at PDTW and TW. Ed Smith worked for Paula Thomas
10

11                  setting up about three to five computers in Thomas' residence when
12
                    she first launched PDTW, and he continued to work for Thomas when
13

14                 she expanded the Santa Fe address. He continued to work for Paula

15                 Thomas at the La Cienega Address (Ed Smith's Depo., pg. 118, In.
16
                   21 - pg. 119, In. 17) The computers at Thomas reside were Mac's ad
17

18                 Apple iMacs, and those were moved from Paula Thomas' residence to
19
                   Venice to the location on Santa Fe in Los Angeles. (Smith's Depo.,
20

21
                   pg. 119, pg. 14 - pg. 120, In. 9) At the Santa Fe address there were

22                 10 computers that included five new computers in addition to the
23
                   iMacs and one laptop. (Smith's Depo., pg. 121, In. 16 - pg. 122, In.
24

25                 17)
26

27
          DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
28        DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
          MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
          $20,000.00EXHIBITS 18 THROUGH 30          - 16
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                         Main Document    Page 17 of 256



                        There was a server at the Santa Fe location that he did not
 2
               install but it contained accounting information. (Smith, pg. 122, Ins.
 3

 4             18-25) In total, there were three servers at the Santa Fe location.
 5
               (Smith, pg. 123, Ins. 8-11) The servers contained accounting data
 6
               and maybe some "design" stuff; (Smiths' Depo., pg. 123, Ins. 16-22)
 7

 8             The older server was moved from the Santa Fe address to the La
 9
               Cienega address when he law saw it in 2015. (Smith's Depo., pg.
10

II             124, Ins. 10-25) PDTW expanded in 2010 to eight designers and he
12
               remembers installing three PCs for accounting. (Smith's Depo.' pg.
13

14
               120, In. 15- pg. 121, In. 10) There were three laptops at the Santa Fe

15             location. (Smith, pg. 126, Ins. 2-12) Five computers and three lap
16
               tops were over from the Santa Fe location to the La Cienega address,
17


18             but the number of computers increased from five to eight while at
19
               Santa Fe. (Smith, pg. 126, Ins. 15-21) From 2012 to the present
20
               PDTW and TW purchased 30 computers. (Smith, pg. 128, lns.12-21)
21

22                      He believes that 40 computers were installed between 2009 and
23
               2017 at PDT and TW. (Smith, pg. 46, Ins. 13-24) Those computers
24

25             primarily included 80% Apple, and 20% PCs. (Smith, pg. 46, In. 25 -
26
               pg. 46, In. 4) He last visited TW in December [20017] and there were
27
      DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TW IN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF PO[NTS & AUTHORITlES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHIBITS 18 THROUGH 30          - 17
         Case 6:17-ap-01200-SY                Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                  Desc
                                              Main Document    Page 18 of 256


                    only five computers. (Smith, pg. 50, In. 24 - pg. 51, In. 4) The last
     2
                    time he visited the PDTW/TW La Cienega Facility there were 25
     3

     4              computers, and he does not know what happened to the 20 computes
     5
                    [difference between 5 computers and 25 computers]. (Smith, pg. 51,
     6

 7
                    Ins. 5-15) There was never a discussion about issuing a Notice of

 8
                    Litigation Hold with Richard Peddie or David Schnider. (Smith, pg.
 9
                    54, In. 10 - pg. 56, In. 20) Exhibit "7" attached to Smith's
10

11                  deposition transcript is a good estimate of the number of computers at
12
                    TW/PDTW in 2015, but Exhibit "8" includes his changes; he change
13

14                  the number of PCs from 3 to 4 and reduced the number of Apples by
15
                    one; a total of25 computers. (Smith, pg. 68, In. 21 - pg. 70, In.22)
16
                    In 2017 there were 15 computers at TW and two servers. Ed Smith
17

18                  does not know what happened to the other computer when PDTW/TW
19
                   had 25 to 30 computers. (Smith, pg. 138, Ins. 9-19) The last time he
20

21
                   saw the old server that was upgraded to a larger model of Sygnology

22                 was on December 20, 2017. (Smith, pg. 139, Ins. 4-15) The last time
23
                   he was the 15 computers was a couple of months before December
24

25                 2017; the last time he saw the three or four laptops was in 2015.
26

27
          DECLARATION OF DrMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
          DISMISSlNG THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28        MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
          $20,000.00EXHIBITS I 8 THROUGH 30          -   18
         Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                    Desc
                                            Main Document    Page 19 of 256


                   (Smith, pg. 139, Ins. 14-25) Two of the laptops belonged to sales
     2
                   persons and included QuickBooks data. (Smith, pg. 140, Ins. 1-13)
     3

     4                      1.       Servers Where Not Preserved
     5
                            Smith saw two servers at TW on December 20, 2017. The
     6

 7                 servers were 12 inches wide and six inches deep and six inches tall.

 8
                   (Smith, pg. 32, In. 10-pg. 33, 11) Jene Park asked him to move one
 9
                   server to a storage facility in Los Angeles, near the comer of Santa Fe
10

11                 Avenue and Olympic Blvd. (Smith, pg. 33, Ins. 11-25)                        He saw the
12
                   older server on December 20, 2017. (Smith, pg. 36, In. 16 - pg. 38,
13

14                 In. 7) Ed Smith does not know what happened to two original servers.

15
                   (Smith, pg. 141, Ins. 2-8) There are at least four sources that would
16
                  include TW ESI, including the Cloud, serves, computers and hard
17

18                drives. (Smith, pg.38, In. 13 - pg. 40, In. 15)
19
                           2.        There Might Be ESI in an Amazon Cloud
20

21                         ESI for PDTW and TW was allegedly backed-up into a Cloud

22
                  as of December 2017. (Smith, pg. 21, In. 5 - pg. 23, In. 2) Jene Park
23
                  is the only person who has access to it. (Smith, pg. 23, Ins. 3-16)
24

25

26

27
          DECLARATION OF DIMITRIOS P. BILLER fN SUPPORT OF PAULA THOMAS' NOTlCE OF MOTION AND MOTION FOR AN ORDER
28        DISMISSING THE COUNTER-CLAIM AND CLAIMS FrLED BY TW tN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
          MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
         $20,000.00EXHIBITS 18 THROUGH 30           - 19
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                  Desc
                                         Main Document    Page 20 of 256


               H.       TW Has Produced Documents in "Bits and Pieces" and "Dribs
 2
                        and Drabs" for Over One Year
 3

 4             12.      Richard Peddie, Jene Park and David Schnider have entered into a
 5
      conspiracy to deny Thomas evidence, documents and facts. I have gone through
 6

 7
      16 months with these criminals of concealment and destruction of evidence. After

 8    I took the deposition of Meldy Rafols I told her that I was going to notice her
 9
      deposition again and demand production of her personal computer that she used at
10

11    TW and PDTW. I caused subpoena duces tecum to be served twice and she was
12
      served. However, she never appeared at her depositions. I served two subpoena
13

14
      duces tecum on Jene Park and she failed to appear at her depositions. Richard

15    Peddie represented both at the time of service.
16
               13.      David Schnider is perhaps the biggest criminal of concealment and
17

18    destruction of evidence. I took the deposition of Schnider four times with demands
19
      to produce documents on August 10, 2017, September 12, 2017, September 28,
20

      2017 and April 4, 2018. I deposed him as the PMK at TW and in his individual
21

22    capacity. Exhibit "17" and "18" are true and correct copies of the Notices of
23
      Taking David Schnider's Deposition and Demands for Production of Documents,
24

25    and the Notice of Taking the PMK deposition that TW designated Schnider to
26
      represent the company. He produced less than 200 documents; TW produced 1000
27
      DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHIBITS 18 THROUGH JO          - 20
         Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                            Main Document    Page 21 of 256


          documents in August 2017 and September 2017. They produced 1,200 documents
     2
          combine to 182 demands. Pursuant to this Court's Order David Schnider produced
     3

 4        7115 pages of documents. There were only 26 categories of documents that
     5
          generated the 7115 production of documents. 192 categories of documents
     6

 7
          reflected in Exhibits "17" and "18" should generate a lot more documents than

 8        7117. However, TW produced the documents identified on Exhibit "19" and 1000
 9
          more pages in August 2017; Exhibit "19" represents the documents TW produced
10

II        to Plaintiff while represented by Kring & Chung. Exhibit "20" is a true and
12
          correct copy of the list of documents that Schnider was obligated to produce on
13

14
          June 18, 2018. TW has only produced approximately 4,000 pages of documents

15        in over three years of litigation under Richard Peddie and Jene Park's helm. In
16
          other words, Schnider and TW have produced approximately 11,000 pages of
17

18        documents. By way of example to illustrate how few documents this amount is,
19
          Ed Smith alone, in one sitting, produced 17,500 pages of documents. For only
20

21
          six months of legal work, Greenberg Glusker produced over 6,000 pages of

22        documents.
23
                  I.       Authentication of Exhibits
24

25                14.      Three of the most important e-mails related to preservation ofESI and
26
         the importance of QuickBooks to trace money were in Schnider's possession but
27
         DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
28       DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
         MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
         $20.000.00EXHIBITS 18 THROUGH JO          - 2]
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                         Main Document    Page 22 of 256



      not produced until September 28, 2018. Exhibit "28" and "29" were produced to
 2
      Thomas by David Schnider under Court Order in response to discovery prepared
 3

 4    for Thomas and served to Schnider.
 5
               15.      Richard Peddie is responsible for this entire nightmare because he is
 6

 7
      the attorney and he is responsible to preserve and produce evidence. He had the

 8    power to preserve those computers, but he did not because he did not give the
 9
      PDTW computers over to PDTW and the Trustee. He must have intentionally done
10

11    so to prevent PDTW and Thomas from getting access to the ESI while it existed.
12
      According to Dr. David Fuchs' Declaration, Peddie and Jene Park have a very
13

14
      close personal/professional relationship. Exhibit "20" is a true and correct copy of

15    that Declaration.
16
               16.      Exhibit "1" is a true and correct copy of the Claim No. 9 form that
17

18    Richard Peddie prepared and filed with the United States Bankruptcy Court. I
19
      obtained this document from the court's docket in the ordinary course of my law
20

21
      practice and have maintained it in a safe and secure place as is my routine.

22             17.      Exhibit "2" is a true and correct copy of the QuickBooks Report that
23
      Meldy Rafols produced at her deposition that I took in August 2017. I obtained this
24

25    document in the ordinary course of my law practice and have maintained it in a
26
      safe and secure place as is my routine.
27
      DECLARATION OF DlM!TRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DiSM!SSING THE COUNTER-CLAIM AND CLAIMS FILED BY TW IN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATfORNEY FEES fN THE AMOUNT OF
      $20,000.00EXHIBITS 18 THROUGH 30          -   22
     Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                    Desc
                                        Main Document    Page 23 of 256



              18.      Exhibit "3" is a true and correct copy of the 2015 income tax return
 2
     for TW that Meldy Rafols produced at her deposition that I took in August 2017. I
 3

 4   obtained this documents in the ordinary course ofmy law practice and have
 5
     maintained it in a safe and secure place as is my routine.
 6
              19.      Exhibit "4" is a true and correct copy of the 2014 income tax return
 7

 8    for PDTW, LLC that I received as part of the discovery in the Superior Court
 9
     action. I obtained this documents in the ordinary course ofmy law practice and
10

11   have maintained it in a safe and secure place as is my routine.
12
              20.      Exhibit "5" is a true and correct copy of the "Action by Written
13

14
     Consent of the Members of PDTW, LLC" that I obtained in the Superior Court

15    action through discovery from TW. I obtained this documents in the ordinary
16
      course ofmy law practice and have maintained it in a safe and secure place as is
17

18   my routine.
19
              21.      Exhibit "6" is a true and correct copy of the Use of Proceeds
20
     Agreement between TW and Paula Thomas that I obtained in the Superior Court
21

22    action through discovery from TW. I obtained this documents in the ordinary
23
      course ofmy law practice and have maintained it in a safe and secure place as is
24

25    my routine.
26

27
      DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
     $10,000.00EXHIBITS 18 THROUGH 30           -   23
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                         Main Document    Page 24 of 256



               22.      Exhibit "7" is part of the deposition testimony of David Schnider tha
 2
      I took related to his comments about a "tax benefit." I obtained this transcript in
 3

 4    the Superior Court action through discovery from TW. I obtained this document in
 5
      the ordinary course of my law practice and have maintained it in a safe and secure
 6

 7
      place as is my routine.

 8             23.      Exhibit "8" is an e-mail from David Schnider to Andrew Apfelberg
 9
      that Greenberg Glusker produced under subpoena. I obtained this document via
10

11    subpoena in this action through discovery from TW. I obtained this document in
12
      the ordinary course of my law practice and have maintained it in a safe and secure
13

14
      place as is my routine.

15             24.      Exhibit "9" is an e-mail from David Schnider regarding a Special
16
      Litigation Committee and the retention of an accountant to do an audit that I
17

18    obtained under Court Order from David Schnider in this case. I obtained this
19
      document via subpoena in this action through discovery from TW. I obtained this
20

21
      documents in the ordinary course of my law practice and have maintained it in a

22    safe and secure place as is my routine.
23
               25.      Exhibit "10" is an e-mail from David Schnider to Ed Smith regardin
24

25    the issuance of a Notice for Litigation Hold that I obtained under Court Order from
26
      David Schnider in this case. I obtained this document via subpoena in this action
27
      DECLARATION OF DlMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHIBITS 18 THROUGH 30          -   24
     Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                        Main Document    Page 25 of 256



      through discovery from TW. I obtained this documents in the ordinary course of
 2
      my law practice and have maintained it in a safe and secure place as is my routine.
 3

 4            26.      Exhibit "11" is a true and correct copy of the Opposition to Paula
 5
      Thomas' Motion to Compel Documents that was filed on behalf of TW and that I
 6

 7
     received from the Court. I obtained this document in the ordinary course ofmy

 8    law practice and have maintained it in a safe and secure place as is my routine.
 9
              27.      Exhibit "12" is a true and correct copy of Ed Smith's deposition
10

1I   testimony transcript related to his knowledge about Jene Park putting ESI on a
12
      cloud. I obtained this document in the ordinary course ofmy law practice and
13

14
     have maintained it in a safe and secure place as is my routine.

15            28.      Exhibit "13" is a true and correct copy of an e-mail exchange
16
     between Nancy Zamora and Richard Peddie related to an analysis of debt Peddie
17

18    generated. Larry Simons produced this e-mail on May 2, 2018 at his deposition. I
19
      obtained this document in the ordinary course of my law practice and have
20

21
     maintained it in a safe and secure place as is my routine.

22            29.      Exhibits "14" is a true and correct copy of the original federal
23
     complaint that I prepared and caused to be filed on or about June 6, 2017. I then
24

25   lodged, in April 2018, a Revised 1st Amended Complaint that is attached as
26

27
     DECLARATION OF OIMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
     DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28   MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
     $20.000.00EXHIBITS I8 THROUGH 30          - 25
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                         Main Document    Page 26 of 256



     Exhibit "15." Of course, all the litigation started on October 1, 2014 with the
 2
     Derivative Action Paula Thomas filed.
 3

 4            30.      Paula Thomas has named Jene Park and Richard Peddie in a case
 5
     pending in the Superior Court before Judge Malcolm Mackey. Both are named as
 6

 7
     Defendants for negligence, defamation and abuse of process. Judge Mackey

 8   denied Peddie's Anti-SLAPP Motion. Exhibit "16" is a true and correct copy of
 9
     that Order that I obtain from the Court.
JO

11            31. Exhibit "30" is a true and correct copy of Larry Simons' Deposition
12
     Testimony Transcripts that I paid for in the ordinary course ofmy business and
13

14
     that I received from the court report agency transcribing the testimony.

15            32.      I, Dimitrios P. Biller, declare under penalty of perjury under the laws
16
     of the State of California, that the foregoing is true and correct. I executed this
17

18

19

20

21

22

23

24

25

26

27
      DECLARAT!ON OF DrMITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
     DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDlNGS;
28   MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
     $20,000.00EXHIBITS I 8 THROUGH 30          - 26
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 27 of 256
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                         Main Document    Page 28 of 256




 2                                         PROOF OF SERVICE
                                          STATE OF CALIFORNIA
 3                                       COUNTY OF LOS ANGELES
 4
             I declare under penalty of perjury that I live in the County of Los Angeles,
 5
      state of California, I am over the age of 18 years; my business is located at 15113
 6    West Sunset Blvd., Suite "9", Pacific Palisades, CA 90272. On October 31, 2018,
 7
      I caused to be served, via e-mail, the following pleadings:

 8    DECLARATION OF DIMITRIOS P. BILLER IN SUPPORT OF PAULA
 9    THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN
10
      THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
11    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF
      MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
12
      $20,000.00
13

14
      EXHIBITS 18 THROUGH 30

15

16    Will be served or was served (a) on the judge in chambers in the form and (b) the

17
      interested parties in this action by e-mail:
18
                        Richard Byron Peddie,
19
                        lawstudios@comcast.net
20                      Lawstudios Richard Bryon Peddie
21
                        5051 Euclid A venue
                        Boulder, Co 80303-2811
22                      Counsel for ALL Defendants
23
                        Larry D. Simon: larry@lsimonslaw.com
24
                        Richard B. Peddie: lawstudios@comcast.net
25                      Andrew Haley: ahaley@shoreline-law.com
                        Misty A. Perry Isaacson: misty@ppilawyers.com
26
                        Nancy J. Zamora: zamora3@aol.com
27
      DECLARATION OF DIM!TRIOS P. BILLER JN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TW IN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR A ITORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHfBITS 18 THROUGH 30          -   28
     Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                   Desc
                                         Main Document    Page 29 of 256



                        OUST-Riverside: ustpregionl6.rs.ecf@usdoj.gov
 2
     :XXXX BY MAIL - I placed such envelope for deposit in the U.S. Mail for service
 3
     by the United States Postal service, with postage thereon fully prepaid. I am
 4   "readily familiar" with the practice of collection and processing correspondence
     for mailing. Under that practice, it would be deposited with the United States
 5
     Postal Service on that same day with postage thereon fully prepaid at Pacific
 6   Palisades, California. I am aware that on motion of the party served, service is
 7
     presumed invalid if postal cancellation date or postage meter date is more than one
     day after date of deposit for mailing in affidavit.
 8

 9   .~_BY FEDERAL EXPRESS - I am familiar with the practice at my place of
     business for collection and processing of correspondence for overnight delivery
10
     maintained by Federal Express. Such correspondence will be deposited with a
11   facility regularly maintained by Federal Express for receipt on the same day in the
     ordinary course of business. The envelope was sealed and placed for collection
12
     and delivery by Federal Express with delivery fees paid or provided for in
13   accordance with ordinary business practices.
     _ _BY PERSONAL SERVICE - I caused such envelope to be delivered by hand
14
     to the offices of the addressee.
15

16   __ : E-mail via ECF.
17
     XXX (State) I declare under penalty of perjury under the laws of the State of
18   California that the foregoing is true and correct.
19
               Executed on October 31
20

21

22

23

24

25

26

27
      DECLARATION OF D1MITRIOS P. BILLER IN SUPPORT OF PAULA THOMAS' NOTICE OF MOTION AND MOTION FOR AN ORDER
      DISMISSING THE COUNTER-CLAIM AND CLAIMS FILED BY TWIN THE ADVERSARY AND BANKRUPTCY PROCEEDINGS;
28    MEMORANMUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION; REQUEST FOR ATTORNEY FEES IN THE AMOUNT OF
      $20,000.00EXHIBITS 18 THROUGH 30          -   29
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 30 of 256
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 31 of 256




               EXHIBIT ''19''
Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                               Desc
                                    Main Document    Page 32 of 256




Bates            Doc                                                                                  Batch

 00001 - 00002                                                                                           FIRST
 00003 - 00034    Amended & Restated Operating Agreement                                                 SECOND
 00035 - 00088    Employee Handbook, April 1, 2015                                                       SECOND
 00089-00114      Bank of America xxx5234 (2014)                                                         THIRD
 00115-00164      Bank of Manhattan xxx5534 (2014)                                                       THIRD
 00165-00297      Bank of Manhattan/Plaza Bank xxx5534 (2015)                                            FOURTH
 00298 - 00385    Bank of America xxx0527 (2015)                                                         FIFTH
 00386 - 00459    Bank of America xxx5234 (2015)                                                         FIFTH
 00460 -00518     American Express xxx.22003                                                             SIXTH
 00519 -00615     American Express xxx.31002                                                             SIXTH
 00616 -00678     American Express xx.x:51004                                                            SIXTH
 00679 - 00781    American Express xxx.52002                                                             SIXTH
 00782 - 00804    American Express xxx53000                                                              SIXTH
 00805 - 00811    Promissory Note: $1.BM held by Hillshore Investments, Aug. 13, 2014                    SEVENTH
 00812-00814      Promlssory Note: $225K held by Consumer Resource Ntwk, Aug. 19 2014                    SEVENTH
 00815- 00819     Secured Note: $2M held by Ahmed & Gonzalez, Dec. 1, 2014                               SEVENTH
 00820 - 00821    Promissory Note: $100K held by The Palliative, LLC, Nov. 11, 2015                      SEVENTH
 00822 - 00842    TW, LLC 2014 Tax Return on Form 1065 (partnership}, Schedules,.K-1s                    SEVENTH
 00843 - 00854    CA State TVv, LLC 201 4 LLC Return, Schedules                                          SEVENTH
00855 - 00856    rw, LLC 2014 Depreciation/Amortization Schedules Form 4562                              SEVENTH
0085 7 - 00883    CA State TW, LLC 2014 Additional Tax Schedules, K-1s, Etc.                             SEVENTH
00884 - 00885     Meldy Rafols/John Hanna e-mail exchange confirming 1/3 pay cut, Mar, 26, 2015          SEVENTH
00886 - 00888     Hanna/Schnider e-mail exchange re termination of Paula Thomas, May 5-6, 2015           SEVENTH
00889 - 00892     E-mail exchanges re employment termination buyout, Apr. 10-13, 2015                    SEVENTH
00893 - 00895     E-mail exchanges re PT requesting surreptitious fwding of employee e-mails, Apr. 10-11 SEVENTH
00896 - 00897     E-mail exchanges re accommodating Japanese and Russian markets, Mar. 7, 2015           SEVENTH
00898 - 00899    E-mail exchanges re PT's directive not to sell without her approval, Mar. 2, 2015       SEVENTH
00900 - 00900    Citizens Medical Group doctor's note dated Aug. 31, 2015                                SEVENTH
00901 - 00901    Citizens Medical Group doctor's note dated Apr. 8, 2015                                 SEVENTH
00902 - 00902    Advice of Deposit- PT pay, Aug. 2014                                                    SEVENTH
00903 - 00915    Personnel File: Earnings Withholding Order Materials - PT's Earnings/Failure to Pay Ta> SEVENTH
00916-00918      Personnel File: Additional                                                              SEVENTH
00919-00919      Dec. 2, 2015 Notice of UI Claim Filed by PT                                             SEVENTH
00920 - 00920    Mar. 24, 2015 E-Mail Admonition/\Naming, David Schnider to PT re Sia & Oecisionmakir SEVENTH
00921 - 00937    Operating Agreement: H&H Fashion, LLC                                                   SEVENTH
00938 - 00938    Jene Park May 14, 2012 E-Mail to PDTW Management re Red Crow & Jen E Jen Activiti EIGHTH
00939 - 00942    Mar. 1, 2005 Da Da II Dadatex USA Sales Representative Agreement                        EIGHTH
00943 - 00943    2012 Termination of Da Da // Oadatex: USA Sales Representative Agreement                EIGHTH
00944 - 00967    Red Crow Productions Chase Account Satements xxx6261                                    EIGHTH
00968 - 00970    Chase Account Printout - 24 Months - xxx1606 - The Palliative, LLC                      EIGHTH
00971 - 00997    Chase Statements xxx1606 - Account Statements - The Palliative, LLC                     EIGHTH
00998 -01057     Chase Statements xxx.2425 - Account Printouts/Statements - The Palliative, LLC          EIGHTH
01058-01141      Steve Prestemon Personal Account xxx9750 - Account Printouts/Statements                 EIGHTH
01142-01202      Steve Prestemon Savings Account xxx1942 -Account Printouts/Statements                   EIGHTH
01203-01204      Jene Park Savings Account xxx8018 -Account Printouts/Statements                         EIGHTH
01205-01302      Jene Park Checking Account xxx9928 - Account Printouts/Statements                       EIGHTH
01303-01366      Park/Prestemon Joint Account xxx1170 - Account Printouts/Satements                      EIGHTH
01367-01368      H&H LLC Articles of Organization                                                        NINTH
01369 - 01370    Shot in the Armoire, LLC Articles of Organization                                       NINTH
01371-01371      City of Los Angeles Tax Registration Certificate-Thomas Wylde, LLC                      NINTH
01372-01372      Federal Fish & Wildlife Permit-Thomas Wylde, LLC                                        NINTH
01373-01373      California State Board of Equalization Seller's Permit - Thomas Wylde, LLC              N !NTH
01374-01374      Jan. 26, 2016 Notice of Issuance of New Membership Interest- Thomas Wylde, LLC          NINTH
01375-01383      Agreement to Purchase Membership Interest & Amended Exhibit B to Operating Agreem NINTH
01384 - 01392    Thomas Employment Agreement with Exhibits/Attachments                                   NINTH
01393-01401      Thomas Employment Agreement with Exhibits/Attachments {duplicate?}                      NINTH
01402-01408      Hanna Emp!oyment Agreement with Exhibits/Attachments                                    NINTH
01409-01415      Park Employment Agreement with Exhibits/Attachments                                     NINTH
01416 -01417     E-mail exchange related to Thomas bringing dogs to offices                              NINTH
Case 6:17-ap-01200-SY               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                              Desc
                                    Main Document    Page 33 of 256




01418-01419     E-mail exchange re Thomas not attending 2014 holiday dinner                              NINTH
01420 -01423    David Schnider e-mail exchange with Olivia Goodkin culminating on/about Mar. 3, 2015 NINTH
01424-01427     David Schnider e-mail exchange with Olivia Goodkin culminating on/about Apr. 7, 2015 NINTH
01428-01428     Citizens Medical Group doctor's note dated Apr. 8, 2015                                  NINTH
01429-01433     David Schnider e-mail exchange with Oli"Via Goodkin culminating on/about Apr. 15, 2015 NINTH
01434 -01435    Olivia Goodkin e-mail of April 20, 2015 confirming Paula Thomas will not be coming in, e NINTH
01436-01436     Jene Park e-mail of Mar. 3, 2015 to John Hanna re PT's Instructions to sales team         NINTH
01437 -01438    David Schnider e-mail exchange with Olivia Goodkin culminating on/about Apr. 5, 2015 NINTH
01439 -01440    John Hanna Mar. 26, 2015 e-mail re 1/3 paycut, all executives                             NINTH
01441 -01442    Meldy Rafols Mar. 30 e-mail to Paula Thomas re 1/3 paycut                                 NINTH
01443-01443     Jean Johnston e-mail of Apr. 10, 2015, complaining of secret forwarding of e-mails to Pa NINTH
01444-01444     Siim Kohv e-mail of April 29, 2015                                                        NINTH
01445 -01447    E-mails with Ed Smith relating to Paula giving passwords out to Tony Jay and Joshua       NINTH
01448-01448     Olivia Goodkin e-mail of May 12, 2015 - cover to DRAFT settlement agreement               NINTH
01449-01461     DRAFT settlement agreement, late April/early March 2015                                   NINTH
01462-01466     Park/ Rafols e-mails culminating Dec. 13, 2015 re another loan and reimbursement of B NINTH
01467-01467     Paula Thomas' June 1, 2015 press release announcing Mexit" from Thomas Wylde              N!NTH
01468-01479     E-mail and Expedia and Mercer Hotel materials, PT trip to NYC Nov. 10-13, 2015            NINTH
01480-01482     Schnider/ Hanna e-mail of May 6, 2015                                                     NINTH
01483 - 01486   Hanna fwd of Schnider I Goodkin correspondence to Roger Kuo & Doug Lee, Apr. 13 20 NINTH
01487-01489     E-mails related to PT's request to receive secretly Jean Johnston's e-mails, Apr. 10 2015 NINTH
01490 -01491    Hanna e-mails relating to accommodating Russian and Japanese markets, etc. Mar. 7 2 NINTH
01492-01493     Hanna e-mail to Paula Thomas admonishing re her instructions to sales team Mar. 2, 20· NINTH
01494-01494     Citizens Medical Group doctor's note dated Aug. 31, 2015                                  NINTH
01495-01495     Citizens Medical Group doctor's note dated Apr. 8, 2015                                   NINTH
01496-01496     Advice of Deposit-PT pay, Aug. 2014 (personnel file material)                             NINTH
01497 -01509    PT Earnings Withholding Order Materials (California) (personnel file material)            NINTH
01510 -01510    PT British Passport                                                                       NINTH
01511-01511     PT U.S. Permanent Resident Card                                                           NINTH
01512-01520     EDD Materials re Notice of Hearing & Request for Hearing, Etc.                            NINTH
01521-01555     EDD Materials - Record of Claim Status lnteiview & Assorted Materials                     NINTH
01556-01562     June 7, 2013 agreement with Vendome and attachments                                       NINTH
01563 - 01563   Murphy Rosen Invoice to PDTW, Jan. 31, 2016 - Schiffman litigation apparently             NINTH
01564- 01564    Jene Park text messages with Gise!le Limtao during requested period                       NINTH
01565 - 01571   June 7, 2013 agreement with Vendome and attachments                                       NINTH
01572 -01572    Articles of Dissolution - Thomas Wylde Holdings, LLC                                      NINTH
01573 - 01573   Certificate of Cancellation - Thomas Wylde Holdings, LLC                                  NINTH
01574-01577     DEAL DOCUMENT: Clawback Agreement- Paula Thomas clawback arrangement                      NINTH
01578-01580     DEAL DOCUMENT: Indemnity Agreement                                                        NINTH
01581-01591     DEAL DOCUMENT: THOMAS Agreement to Purchase Membership Interest & Certain A NINTH
01592 - 01594   DEAL DOCUMENT: Use of Proceeds Agreement                                                  NINTH
01595-01596     Paula Thomas Unemployment Insurance Claim Materials: Notice of UI Claim from EDD NINTH
01597- 01608    Mutual Release & Settlement Agreemen w/Stipulated for Entry of Judgment- Schiffman NINTH
01609 -01634    Schiffman Note, Security Agreement & UCC-1 Filing                                         NINTH
01635-01667     Certain check images, PDTW payments to Schiffman                                          NINTH
01668 - 01672   David Schnider e-mail exchange with Olivia Goodkin culminating on/about Apr. 15, 2015 NINTH
01673-01676     David Schnider e-mail exchange with Olivia Goodkin culminating on/about Apr. 7, 2015 NINTH
01677 -01678    Schnider/ Hanna exchange March 12, 2015 & May 12, 2015                                    NINTH
01679-01680     Olivia Goodkin e-mail of April 20, 2015 confirming Paula Thomas will not be coming in, e NINTH
01681 -01682    David Schnider e-mail exchange with Olivia Goodkin culminating on/about Mar. 3, 2015 NINTH
01683-01683     David Schnider admonition/warning e-mail to Paula Thomas dated March 24 2015              NINTH
01684-01694     Jene Park/ Giselle Limtao WhatsApp exchanges Feb. 1-April 30, 2015                        TENTH
01695-01698     Management e-mail exchanges re Omaha store and instructions to sales team                 TENTH
01699-01699     Park/ Hanna e-mail of March 3, 2015 re PT's instructions to sales team                    TENTH
01700-01701     E-mail exchange between Jene Park & Emma Murmuridis, circa July 26, 2015                  TENTH
01702 - 01703   E-mails - Jill Eisenstadt-Chayet relating to LA Times articles/Booth Moore questions      TENTH
01704 - 01705   Promissory Note: $228K held by Steven Prestemon, Mar. 27, 2011                            TENTH
01706- 01708    Promissory Note: $SOK held by Jene Park, signed Apr 23, 2013 & Supporting Materials TENTH
01709-01710     Promissory Note: $131,337.00 held by Steven Prestemon, Jan.1, 2013                        TENTH
01711-01712     Release letter dated May 13, 2014                                                         TENTH
01713-01713     Thomas Wylde, LLC - Organizational Chart                                                  TENTH
Case 6:17-ap-01200-SY              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                               Desc
                                   Main Document    Page 34 of 256



01714-01846     MissPaulaThomas lnstagram                                                           ELEVENTH
01847 - 01965   MissPaulaThomas lnstagram                                                           TWELFTH
01966 - 02075   MissPaulaThomas lnstagram                                                                THIRTEENTH
02076-02174     MissPaulaThomas lnstagram                                                                FOURTEENTH
01275 - 02175   Murphy Rosen Invoice to PDTW, Feb. 29, 2016                                              FIFTEENTH
02176-02176     Palliative Check 12/23/2014 Capital Contribution                                         FIFTEENTH
02177-02182     Commercial Lease Agreement- Palm Springs Storage                                         FIFTEENTH
02183-02186     Payment Receipts, March 2016 Storage Units - Price Self Storage, La Brea                 FIFTEENTH
02187 - 02204   Jene Park Restricted Equity Agreement, PDTW 2006                                         FIFTEENTH
02205 - 02205   David Schnider admonition/warning e-mail to Paula Thomas dated March 24 2015             FIFTEENTH
02206 - 02207   Meldy Rafa ls Mar. 30 e-mail ta Paula Thomas re 1/3 paycut & deduction to pay capital cc FIFTEENTH
02208 - 02209   E-mai! exchange between David Schnider & Olivia Goodkin culminating April 20, 2015 FIFTEENTH
02210-02210     Olivia Goodkin of May 19, 2015, covering letter and listing PT personal items            FIFTEENTH
02211-02212     Olivia Goodkin letter of April 20, 2015                                                  FIFTEENTH
02213 - 02215   E-mail exchange between David Schnider & Olivia Goodkin culminating April 20, 2015 FIFTEENTH
02216-02216     E-mail from Luis B. at Flaunt [enclosed with 0. Goodkin letter of May 19 02211 -02212] FIFTEENTH
02217 - 02220   Thomas Wylde, LLC - Resolution re Transfer of Membership Interests & Exhibit             FIFTEENTH
02221 -02222    Thomas Wylde, LLC - Resolution re Hillshore Investment                                   FIFTEENTH
02223 - 02223   PDTW, LLC- Resolution re Transferring Liabilities                                        FIFTEENTH
02224 - 02225   Thomas Wylde, LLC - Resolution re Thomas Investment                                      FIFTEENTH
02226 - 02226   Thomas Wylde, LLC - Notice of Approval of Action [Fall 2015 Unit Issuance]               FIFTEENTH
02227 - 02232   Thomas Wylde, LLC- Notice of Proposed Action/Request for Written Consent [Fall 201 ! FIFTEENTH
02233 - 02233   Thomas Wylde, LLC - Notice of Hillshore's Exercise of Option-Oct. 13, 2015               FIFTEENTH
02234 - 02240   Thomas Wylde, LLC - Notice of Issuance of New Membership Interest w/Attachments FIFTEENTH
02241 - 02243   Jlll Eisenstadt-Chayet E-Mail Chain re L.A. Times                                        FIFTEENTH
02244 - 02245   Jill Eisenstadt-Chayet E-Mail Chain re L.A. Times - Second                               FIFTEENTH
02246 - 02246   Report Output: Payments to Dr. Michael Schiffman                                         FIFTEENTH
02247 - 02248   Schiffman UCC-1 Financing Statement                                                      FIFTEENTH
02249 - 02251   L.A. Times Article re Jene Park becoming Creative Director- October 2015                 FIFTEENTH
02252 - 02254   L.A. Times re Thomas Wylde -Aug. 2015                                                    FIFTEENTH
02255 - 02256   RBP - Michael Crain e-mails culminating June 11, 2015                                    FIFTEENTH
02257 - 02257   RBP-Michae! Crain e-mails culminating June 19, 2015 enclosing financials                 FIFTEENTH
02258 - 02259   RBP - Michael Crain e-mails culminating June 26, 2015                                    FIFTEENTH
02260 - 02309   MissPaulaThomas lnstagram                                                                SIXTEENTH
02310-02383     MissPaulaThomas lnstagram                                                                SEVENTEENTH
02384 - 02483   MissPaulaThomas lnstagram                                                                EIGHTEENTH
02484 - 02589   MissPaulaThomas lnstagram                                                                NINETEENTH
02590 - 02592   MissPaulaThomas lnstagram                                                                TWENTIETH
02593 - 02715   MissPaulaThomas lnstagram                                                                TWENTY-FIRST
02716 - 02835   MissPaulaThomas lnstagram                                                                TWENTY-SECOND
02836 -02931    MissPaulaThomas lnstagram                                                                TWENTY-THIRD
02932 -03081    Sanli Pastore & Hill Valuation of IP, Oct. 2013                                          TWENTY-FOURTH
03082 - 03083   Jene Park Feb. 24 2015 e-mail to David Schnider and others re upcoming meeting with FTWENTY-FOURTH
03084 - 03085   Jene Park Mar. 3 2015 to John Hanna re concerns                                          TWENTY-FOURTH
03086 - 03086   Jene to Paula Mar. 3 e-mail to Paula T. referred ta in above e-mail                      TWENTY-FOURTH
03087 - 03089   E-mail chain, management, culminating Mar. 2, 2015 re Omaha store opportunity            TWENTY-FOURTH
03090 - 03093   E-mail chain re demand under Schiffman note culminating in Paul Murphy e-mail            TWENTY-FOURTH
03094 - 03094   TW [David Schnider] Mar. 17, 2015 letter to Murphy Rosen guarantying collection of PDl TWENTY-FOURTH
03095-03107     Notices of Unit Issuance, exercise by Hi!lshore, etc.                                    TWENTY-FOURTH

HC/AEO          QuickBooks file in •.qbm format, Feb. 23, 2016 ... DIGITAL FILE•..                   AEO
                Video File in *.mp4 format from Jene Park Mar. 10, 2015 WhatsApp message to Giselle Limtao
                Jene Park e-mail during specified time period in "'.pst format
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 35 of 256




               EXHIBIT ''20''
Case 6:17-ap-01200-SY      Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56            Desc
                           Main Document    Page 36 of 256


          ATTACHMENT "A" TO DAIVD SCHNIDER'S SUBPEOAN


                                      DEFINITIONS

        I. "YOU", "YOUR", and "YOU'RE" are defined as David Schnider.

        2. "DOCUMENT" or "DOCUMENTS" includes "handwriting,
 typewriting, printing, photostating, photographing, photocopying, transmitting by
 electronic mail or facsimile, and every other means of recording upon any tangible
 thing, any fonn of communication or representation, including letters, words,
 pictures, sounds, or symbols, or combinations thereof, and any record thereby
 created, regardless of the manner in which the record has been stored." California
 Evidence Code §250. DOCUMENT AND DOCUMENTS also include any
 writing, letter, correspondence, electronically stored information ("ESI"), meta
 data, e-mails, attachments to e-mails, including pdf copies, spread sheets, word
 documents, reports, records, statements, materials containing any writing and
 written data, forms, policies, any tangible items containing any form of images,
 communications, voices mail recordings, tape records, photographs, videotapes,
 digital images, declarations, signed statements, and correspondence.
        3. GARMENTS is defined to be any tangible object that can be worn on a

 human to cover any part of the human body including but not limited to articles of

 clothing, suits, pants, pant suits, dresses, skirts, shirts, t-shirts, shoes, bags,

 sweaters, overalls, jackets, coats, boots, jewelry, hats, scarfs, gloves, accessories,

 swim suits, fabric, buttons, stitching, materials used to create GARMENTS and

 anything that Plaintiff Paula Thomas designed.

               DAMAND FOR PRODUCTION FOR DOCUMENTS

 REQUEST FOR PRODUCTION NO. 1:

       Produce any and all DOCUMENTS related to any legal malpractice
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56          Desc
                          Main Document    Page 37 of 256


 insurance policy that provided YOU will legal malpractice insurance coverage

 between 2013 and$ the present time.

 REQUEST FOR PRODUCTION NO. 2:

       Produce any and all DOCUMENTS related to any and all legal matters

 YOU managed/handle to Paula Thomas, the individual, in a sealed envelope so not

 to result in the waiver of the attorney-client privilege.

 REQUEST FOR PRODUCTION NO. 3:

       Produce any and all DOCUMENTS contained in any file(s) related to any

 and all legal matters YOU managed/handle to Paula Thomas, the individual, in a

 sealed envelope so not to result in the waiver of the attorney-client privilege.

 REQUEST FOR PRODUCTION NO. 4:

       Produce any and all DOCUMENTS related to the Employment Agreement

 that YOU negotiated on behalf of Thomas Wylde, Inc. related to Plaintiffs

employment possession in 2015 with Thomas Wylde, Inc. attached as Exhibit "1."

REQUEST FOR PRODUCTION NO. 5:

       Produce any and all DOCUMENTS related to the negotiations of the

Purchase Agreement attached as Exhibit "2."

REQUEST FOR PRODUCTION NO. 6:

       Produce any and all DOCUMENTS related to any negotiations with

Hillshore Investments, S.A. regarding the amount of money and schedule of
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                        Main Document    Page 38 of 256


 payments to invest in Thomas Wylde, Inc. related to the approximately $2 million

 to $9.5 million invested into Thomas Wylde, Inc.

 REQUEST FOR PRODUCTION NO. 7:

       Produce any and all DOCUMENTS informing Plaintiff that Hillshore

 Investment, Inc. was going to invest approximately $2 million to $9.5 into Thomas

 Wylde, LLC.

 REQUEST FOR PRODUCTION NO. 8:

       Produce any and all DOCUMENTS informing any person holding Units of

 Membership of Thomas Wylde, Inc. that Hillshore Investment, Inc. was going to

invest approximately $9.5 into Thomas Wylde, LLC.

REQUEST FOR PRODUCTION NO. 9:

       Produce any and all DOCUMENTS related to company records for Thomas

Wylde, LLC including but not limited to, notes of any meetings with the Unit

Members in 2014 and 2015

REQUEST FOR PRODUCTION NO. 10:

       Produce any and all DOCUMENTS related to the termination of Paula

Thomas from Thomas Wylde, Inc.

 REQUEST FOR PRODUCTION NO. 11:

      Produce any and all DOCUMENTS regarding any discussions and

communications related to the decision to terminate Paula Thomas.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                        Main Document    Page 39 of 256


 REQUEST FOR PRODUCTION NO. 12:

       Produce any and all DOCUMENTS that relate to providing Plaintiff a 30

 days' written notice of termination sent to Paula Thomas.

 REQUEST FOR PRODUCTION NO. 13:

       Produce any and all DOCUMENTS that relate to any facts that resulted in

 the belief that Paula Thomas committed any of the five grounds justifying

 termination for Cause as defined in the Employment Agreement (Exhibit "l").

 REQUEST FOR PRODUCTION NO. 14:

       Produce any and all DOCUMENTS related to any money paid to Paula

 Thomas as part of her Severance Package as described in the Employment

 Agreement (Exhibit "l").

 REQUEST FOR PRODUCTION NO. 15:

       Produce any and all DOCUMENTS related to the decision to dilute the

 Units of Membership Paula Thomas purchase with the $3,200.00 described in the

Purchase Agreement (Exhibit "2").

REQUEST FOR PRODUCTION NO. 16:

       Produce any and all DOCUMENTS related to the number of Units of

Membership of everybody holding such Units in July 2014.

REQUEST FOR PRODUCTION NO. 17:

      Produce any and all DOCUMENTS related to the number of Units of
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 40 of 256


 Membership of everybody holding such Units in from August 1, 2014 to

 August 1, 2015.

 REQUEST FOR PRODUCTION NO. 18:

      Produce any and all DOCUMENTS exchanged between Thomas Wylde,

LLC and Hillshore Investment, S.A. related to investments in Thomas Wylde,

including but not limited to (a) money of invests/transactions of money up to

$9.5 million and (b) issuance of Units Hillshore Investment, Inc.

REQUEST FOR PRODUCTION NO. 19:

      Produce any and all DOCUMENTS exchanged between Thomas Wylde,

LLC and Stephen Choi related to investments in Thomas Wylde, including

but not limited to (a) money of invests/transactions of money up to $9.5

million and (b) issuance of Units of Membership to Hillshore Investment, S.A.

REQUEST FOR PRODUCTION NO. 20:

      Produce any and all DOCUMENTS communicating to Paula Thomas

that Hillshore Investment, Inc. invested money in Thomas Wylde, LLC money

before November 2014.

REQUEST FOR PRODUCTION NO. 21:

      Produce any and all DOCUMENTS related to your resume YOU

created/maintained from 2013 to the present time.

REQUEST FOR PRODUCTION NO. 22:
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document    Page 41 of 256


       Produce any and all DOCUMENTS related to the job description of

 everybody working for Thomas Wylde's, including Jene Park and John Hanna,

 from 2013 to the present.

 REQUEST FOR PRODUCTION NO. 23:

       Produce any and all DOCUMENTS any and all retainer fees, including but

 not limited to engagements, contracts, and agreement of understanding between

 YOU and Thomas Wylde, Inc. in 2014 and 2015.

 REQUEST FOR PRODUCTION NO. 24:

       Produce any and all DOCUMENTS related to any income and management

 from 2013 and 2015.

 REQUEST FOR PRODUCTION NO. 25:

       Produce any and all DOCUMENTS regarding any and all

 communications YOU had with Stephon Choi between 2014 and 2015.

 REQUEST FOR PRODUCTION NO. 26:

       Produce any and all DOCUMENTS regarding any and all communications

YOU had with John Hanna between 2014 and 2015.

REQUEST FOR PRODUCTION NO. 27:

      Produce any and all DOCUMENTS regarding any and all communications

YOU had with Jene Park between 2014 and 2015.

REQUEST FOR PRODUCTION NO. 28:
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 42 of 256


       Produce any and all DOCUMENTS regarding any and all communications

 YOU had with Jene Park between 2014 and 2015.

 REQUEST FOR PRODUCTION NO. 29:

       Produce any and all DOCUMENTS regarding any and all communications

 YOt: had with Paul Thomas between 2014 and 2015.

 REQUEST FOR PRODUCTION NO. 30:

       Produce any and all DOCUMENTS regarding any and all communications

 YOU had with any actual or potential investors between 2014 and 2015.

 REQUEST FOR PRODUCTION NO. 31:

       Produce any and all DOCUMENTS regarding any and all drafts of the

 Purchase Agreement attached as Exhibit "1."

 REQUEST FOR PRODUCTION NO. 32:

      Produce any and all DOCUMENTS regarding any and all drafts of the

 Employment Agreement attached as Exhibit "2."

 REQUEST FOR PRODUCTION NO. 33:

      Produce any and all DOCUMENTS regarding Jene Park's background in

 designing GARMENTS.

 REQUEST FOR PRODUCTION NO. 34:

      Produce any and all DOCUMENTS regarding the income Thomas Wylde,

Inc. generated between 2014 and the present time.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                         Main Document    Page 43 of 256


 REQUEST FOR PRODUCTION NO. 35:

         Produce any and all DOCUMENTS regarding any money distributed to any

 investor, including but not limited to Plaintiff, Hillshore Investment, Inc., John

 Hanna, Jene Park, Stephan Choi, Doug Lee and Roger Kou, between 2014 and the

 present time.

 REQUEST FOR PRODUCTION NO. 36:

         Produce any and all DOCUMENTS regarding the salaries and bonuses paid

 to John Hanna, Jene Park, and all other employees between 2014 to the present

 time.

 REQUEST FOR PRODUCTION NO. 37:

         Produce any and all DOCUMENTS related to the revenues Thomas

 Wylde, LLC received for the calendar/fiscal years of 2014 to the present time.

 REQUEST FOR PRODUCTION NO. 38:

         Produce any and all DOCUMENTS related to all state and federal income

 tax returns for Thomas Wylde, LLC between 2014 and the present.

 REQUEST FOR PRODUCTION NO. 39:

         Produce any and all DOCUMENTS related to all the expenses Thomas

 Wylde, LLC has incurred between 2014 and the present time.

 REQUEST FOR PRODUCTION NO. 40:

         Produce any and all DOCUMENTS related to any agreements
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 44 of 256


 negotiated with people/companies/corporations/entities regarding investments

 in Thomas Wylde, LLC (including Stephon Choi, Doug Lee, Roger Kou, Jene

 Park, John Hana and David Schneider).

 REQUEST FOR PRODUCTION NO. 41:

       Produce any and all DOCUMENTS related to any and all business

 plans for Thomas Wylde, LLC from 2013 to the present.

 REQUEST FOR PRODUCTION NO. 42:

       Produce any and all DOCUMENTS related to any GARMENTS that Jene

 Park personally designed.

 REQUEST FOR PRODUCTION NO. 43:

       Produce any and all DOCUMENTS related Jene Park's qualifications

 as a design of GARt'\lENTS.

 REQUEST FOR PRODUCTION NO. 44:

       Produce any and all DOCUMENTS related to the sale of any and all

 GARMENTS by Thomas Wylde, LLC from 2014 to the present time.

 REQUEST FOR PRODUCTION NO. 45:

       Produce any and all DOCUMENTS inventory lists of any and all

 GARMENTS that Thomas Wylde, LLC sold or attempted to sell from 2014 to

 the present.

 REQUEST FOR PRODUCTION NO. 46:
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 45 of 256


       Produce any and all DOCUMENTS related to invoices, receipts and

 proof of payment by customers, distributors and retailers regarding the sale

of GARMENTS by Thomas Wylde, LLC from 2013 to the present.

REQUEST FOR PRODUCTlON NO. 47:

       Produce any and all DOCUMENTS related to Profit & Loss Statements

for Thomas Wylde, LLC between 2013 and the present time.

REQUEST FOR PRODUCTION NO. 48:

      Produce any and all DOCUMENTS related to Balance Sheets for

Thomas Wylde, LLC between 2014 and the present time.

REQUEST FOR PRODUCTION NO. 49:

      Produce any and all DOCUMENTS generated by QuickBooks for Thomas

Wylde, LLC regarding information inputted from 2014 to the present time.

REQUEST FOR PRODUCTION NO. 50:

      Produce any and all DOCUMENTS related to all information and

DOCUMENTS given to anybody who prepared the 2014, 2015, 2016 tax returns

for Thomas Wylde, LLC.

REQUEST FOR PRODUCTION NO. 51:

      Produce any and all DOCUMENTS related to the decision to terminate

Plaintiff in 2015.

REQUEST FOR PRODUCTION NO. 52:
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                          Main Document    Page 46 of 256


       Produce any and all DOCUMENTS considered in reaching the decision to

 terminate Plaintiff in 2015.

 REQUEST FOR PRODUCTION NO. 53:

       Produce any and all DOCUMENTS related to employee manuals that

 existed from 2014 to the present time that exists at Thomas Wylde, LLC.

 REQUEST FOR PRODUCTION NO. 54:

       Produce any and all DOCUMENTS regarding an employee's employment

rights that existed between 2014 and the present time that existed at Thomas

 Wylde, LLC.

REQUEST FOR PRODUCTION NO. 55:

       Produce any and all DOCUMENTS related to employee retaliation by

management that existed from 2014 to the present time that existed at Thomas

Wylde, LLC.

REQUEST FOR PRODUCTION NO. 56:

       Produce any and all DOCUMENTS regarding discrimination of any kind

that existed between 2014 and the present time that existed at Thomas Wylde,

LLC.

REQUEST FOR PRODUCTION NO. 57:

       Produce any and all DOCUMENTS regarding reasonable accommodations

for disabilities of any kind that existed between 2014 and the present time that
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 47 of 256


 existed at Thomas Wylde, LLC.

 REQUEST FOR PRODUCTION NO. 58:

      Produce any and all DOCUMENTS regarding sick leave at Thomas Wylde,

 LLC between 2013 and the present.

 REQUEST FOR PRODUCTION NO. 59:

      Produce any and all DOCUMENTS related to the payment ofMLCE

courses from 2013 to the present.

 REQUEST FOR PRODUCTION NO. 60:

      Produce any and all DOCUMENTS related to employment law.

REQUEST FOR PRODUCTION NO. 61:

      Produce any and all DOCUMENTS related to intellectual property rights

(copyrights and trademarks).

REQUEST FOR PRODUCTION NO. 62:

      Produce any and all DOCUMENTS related to contracts (copyrights and

trademarks) involving Thomas Wylde, LLC from 2013 to the present time.

REQUEST FOR PRODUCTION NO. 63:

      Produce any and all DOCUMENTS that YOU claim to show the

intellectual property Plaintiff owned before December 31, 2014 transferred to

anybody, including Hillshore Investment, Inc.

REQUEST FOR PRODUCTION NO. 64:
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document    Page 48 of 256


       Produce any and all DOCUMENTS related to any and all communications

 with the attorney representing Plaintiff in the negotiations regarding the

 Employment Agreement.

 REQUEST FOR PRODUCTION NO. 65:

       Produce any and all DOCUMENTS regarding the attorney YOU referred to

 represent Paula Thomas and all communications YOU had with that attorney prior

 to December 31, 2014 at any time.

 REQUEST FOR PRODUCTION NO. 66:

       Produce any and all DOCUMENTS related to contracts with anybody

 responsible for all or some of the manufacturing of Thomas Wylde, LLC's

 GARMENTS.

 REQUEST FOR PRODUCTION NO. 67:

       Produce any and all DOCUMENTS related to contracts with anybody

responsible for all or some of the manufacturing of fabric purchased by Thomas

Wylde, LLC's GARMENTS.

REQUEST FOR PRODUCTION NO. 68:

       Produce any and all DOCUMENTS related to any designs (sketches and

computer created) that Jene Park claims she personally designed.

REQUEST FOR PRODUCTION NO. 69:

       Produce any and all DOCUMENTS related to any designs (sketches and
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                          Main Document    Page 49 of 256


 computer created) that Plaintiff personally designed.

 REQUEST FOR PRODUCTION NO. 70:

       Produce any and all DOCUMENTS related Jene Park's contention she is a

 "self-tough designer."

 REQUEST FOR PRODUCTION NO. 71:

       Produce any and all DOCUMENTS related to the decision that somebody

 other than Plaintiff could create designs for GARMENTS.

 REQUEST FOR PRODUCTION NO. 72:

       Produce any and all DOCUMENTS related to any kind of loan that

 Thomas Wylde, LLC has outstanding.

 REQUEST FOR PRODUCTION NO. 73:

       Produce any and all DOCUMENTS related to bank accounts (savings,

checking, CD) in the name of Thomas Wylde, LLC from 2013 to the present.

REQUEST FOR PRODUCTION NO. 74:

       Produce any and all DOCUMENTS related to the opening and closing of

any bank accounts (savings, checking, CD) in the name of Thomas Wylde, LLC.

REQUEST FOR PRODUCTION NO. 75:

       Produce any and all DOCUMENTS related to the transfer of money as

investments into the accounts for Thomas Wylde.

REQUEST FOR PRODUCTION NO. 76:
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document    Page 50 of 256


       Produce any and all DOCUMENTS sent to investors between 2013 and

 present regarding the financial status of Thomas Wylde, LLC.

 REQUEST FOR PRODUCTION NO. 77:

       Produce any and all DOCUMENTS regarding the projection of growth of

 Thomas Wylde, LLC from 2013 to the present time.

 REQUEST FOR PRODUCTIO;-.; NO. 78:

       Produce any and all DOCUMENTS that YOU and Thomas Wylde, LLC

 gave to potential and actual investors in 2013 to the present regarding Thomas

 Wylde, LLC.

 REQUEST FOR PRODUCTION NO. 79:

       Produce any and all DOCUMENTS related to any and all marketing efforts,

 fashion shows, and advertisements Thomas Wylde, LLC distributed between 2013

 and 2014.

 REQUEST FOR PRODUCTION NO. 80:

       Produce any and all DOCUMENTS exchanged between Thomas Wylde,

 LLC and any third party having any responsibilities to market Thomas Wylde,

 LLC and its GARMENTS, promote fashion shows, and create advertisements

 Thomas Wylde, LLC distributed between 2013 and 2014.

 REQUEST FOR PRODUCTION NO. 81:

       Produce any and all DOCUMENTS (including but not limited to contracts
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                        Main Document    Page 51 of 256


 with web designers) related to any and all website for Thomas Wylde, LLC put on

 the internet between 2013 and the present time.

 REQUEST FOR PRODUCTION NO. 82:

       Produce any and all DOCUMENTS related to any and all photographs of

 GARMENTS Thomas Wylde, LLC sold from 2013 to the present.

 REQUEST FOR PRODUCTION NO. 83:

       Produce any and all DOCUMENTS regarding contracts with models and

 photographers depicting GARMENTS sold by Thomas Wylde, LLC from 2013 to

 the present.

 REQUEST FOR PRODUCTION NO. 84:

       Produce any and all DOCU'.\IENTS regarding how to engage in the

 interactive process when employment issues arise.

 REQUEST FOR PRODUCTION NO. 85:

       Produce any and all DOCUMENTS regarding any insurance policy

 (including but not limited to general commercial insurance, employment insurance,

 worker' compensation insurance, and umbrella policies) that existed and provide

 any type of insurance to Thomas Wylde, LLC from 2013 to the present.

 REQUEST FOR PRODUCTION NO. 86:

       Produce any and all DOCUMENTS regarding any insurance policy that

existed and provide any type of insurance to the people working in any
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                         Main Document    Page 52 of 256


 management capacity (including CFO, CEO, Creative Designer, In-house Counsel)

 from 2013 to the present.

 REQUEST FOR PRODUCTION NO. 87:

       Produce any and all DOCUMENTS related to any employment dispute with

 John Hanna.

 REQUEST FOR PRODUCTION NO. 88:

       Produce any and all DOCUMENTS related to any settlement, compromise

 and/or agreement reached between Thomas Wylde, LLC.

 REQUEST FOR PRODUCTION NO. 89:

       Produce any and all DOCUMENTS related to the nature of the dispute and

 cause of any disagreements that led to John Hanna leaving Thomas Wylde, LLC.

 REQUEST FOR PRODUCTION NO. 90:

       Produce any and all DOCUMENTS related to any legal services YOU

provided to PDTW, LLC (Paula Dorothy Thomas Wylde) from January 1, 2013 to

 the present time.

REQUEST FOR PRODUCTION NO. 91:

       Produce any and all DOCUMENTS related to any legal services YOU

provided to Paula Thomas from January 1, 2013 to the present time.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 53 of 256




                EXHIBIT ''21 ''
Case 6:17-ap-01200-SY      Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                           Main Document    Page 54 of 256




       1                          UNITED STATES BANKRUPTCY COURT

       2               CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE

       3                                        --000--

       4   In Re:                                   )   Case No.    6:16-bk-15889-SY
                                                    )
       5   PDTW,    LLC,                            )   Chapter 7
                                                    )
       6   Debtor,                                  )   Riverside, California
                                                    )   September 13, 2018
       7   ------------------------------)              Thursday, 9:30 A.M.
           LARRY D. SIMONS (TR),          )
       8                                            )
                                  Plaintiff,        )
       9                                            )
                             v.                     )   Adv. No.    6:17-ap-01200-SY
     10                                             )
           PAULA THOMAS, an individual,             )
     11    et al.,                                  )
                                                    )
     12                   Defendants.     )
           ------------------------------)
     13
                                                        DEFENDANT'S MOTION FOR
     14                                                 PROTECTIVE ORDER RE:
                                                        THOMAS WYLDE, LLC
     15
                                     TRANSCRIPT OF PROCEEDINGS
     16                           BEFORE THE HONORABLE SCOTT YUN
                                  UNITED STATES BANKRUPTCY JUDGE
     17

     18    APPEARANCES:

     19    For Defendant Paula                 DIMITROS P. BILLER, ESQ.
           Thomas:                             LDT Consulting, Inc.
     20                                        15113 West Sunset Boulevard
                                               Suite #9
     21                                        Pacific Palisades, CA 90272

     22    For Defendant Thomas                RICHARD B. PEDDIE, ESQ.
           Wylde, LLC:                         Richard Byron Peddie, PC
     23                                        5051 Euclid Avenue
                                               Boulder, Colorado 80303
     24
           Proceedings produced by electronic sound recording;
     25    transcript produced by transcription service.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document    Page 55 of 256




       1   Court Recorder:              Shari Mason
                                        U.S. Bankruptcy Court
       2                                Central District of California
                                        3420 Twelfth Street
       3                                Riverside, California 92501-3819
                                        (855) 460-9641
       4
           Court Transcriptionist:      Ruth Ann Hager, C.E.T.**D-641
       5                                Ben Hyatt Certified Deposition
                                          Reporters
       6                                17835 Ventura Boulevard, Suite 310
                                        Encino, California 91316
       7

       8

       9

      10

      11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                         Main Document    Page 56 of 256



           Page                                                             3

       1          RIVERSIDE, CALIFORNIA, THURSDAY, SEPTEMBER 13, 2018,

       2                                  10:33 A.M.

       3                                   --000-


       4                THE CLERK:    Going forward is #11.10, PDTW,

       5   Chapter 7 Trustee v. Thomas,       et al.   This is the defendant

       6   Thomas Wylde's motion for a protective order.            May I have

       7   appearances, please?

       8                MR. BILLER:    Good morning, Your Honor.       Dimitrios

       9   Biller on behalf of Paula Thomas.

      10                THE COURT:    Good morning.

      11                MR. PEDDIE:    Good morning,   Your Honor.    Richard

      12   Peddie appearing on behalf of Thomas Wylde, LLC.

      13                THE COURT:    All right.    Good morning.

      14                So before we begin, Mr. Peddie --

      15                Oh, please sit.

     16                 I have some questions for Mr. Peddie.        As usual,

     17    there are tons of pleadings filed in connection with this

     18    even though the Local Bankruptcy Rule we really, really

     19    trust and never not to have any of the pleadings in

     20    discovery dispute other than the joint stipulation.

     21                 First, I want to make it clear because part of

     22    that is because of the way in which the discovery request

     23    was served, which is a deposition and a request for

     24    production of documents.

     25                 Mr. Peddie, is it my -- is it -- was it your
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                         Main Document    Page 57 of 256



          Page                                                              4

      1   intent -- this protective order was not about document

      2   request at all, but just the subject of the deposition of

      3   the person most knowledgeable?

      4                 MR. PEDDIE:   Exactly, Your Honor.

      5                 THE COURT:    Fine.     It was a little confusing

      6   looking at the joint stipulation and some of the pleadings

      7   that have been filed what the parties were fight

      8   fighting over.      So then I did see you did file written

      9   responses to the document request.          Has Thomas Wylde going

     10   to also produce whatever documents that it believes are not

     11   privileged?

     12                 MR. PEDDIE:    Your Honor,    these -- this combined

     13   discovery request -- the notice was served in March of 2018

     14   and I believe it was April 12th or 13th, right around then,

     15   a timely set of objections and responses were served to the

     16   document requests and that's when we were going through the

     17   initial attempts to confer over the PMK designation's use.

     18                 THE COURT:    Um-hum.

     19                 MR. PEDDIE:    So we have responded and we had a

     20   telephonic meet-and-confer in late April -- I think it

     21   might have been April 23rd             and we were collaborating to

     22   put together a joint stipulation with regards to the

     23   document issues and got pretty far along.           My understanding

     24   was there was a final version of that joint stipulation but

     25   that was,     you know, something that was being promoted by
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                         Main Document    Page 58 of 256



           Page                                                               5

       1   Mr. Biller on behalf of Paula Thomas.                No motion was filed

       2   and that stipulation was never filed.                That was all in his

       3   hands.   That's as far as that went.            So my stipulation only

       4   had to deal with the 30(b) (6)           issue and that's what my

       5   motion was about.

       6                THE COURT:       Okay.     But I -- I'm still trying to

       7   understand.        Has Thomas Wylde produced documents in

       8   response to the request for produc -- production of

       9   documents component of that discovery request?

     10                 MR.    PEDDIE:    No,    Your Honor.

     11                 THE COURT:       Okay.     So we've got to eventually

     12    even though this protective motion for protective order is

     13    only about the deposition of the PMK,               I want to make sure

     14    one way or another we pick a date by which documents are

     15    produced.

     16                 MR. BILLER:       Your Honor, may I make a comment?

     17                 THE COURT:       Sure.

     18                 MR. BILLER:       I don't want to interfere with your

     19    train of thought, but Mr. Peddie said something that's just

     20    not true.     We never had a meet-and-confer on April 23.               He

     21    has claimed there's a 34-minute telephone call that we had

     22    and he claims he has a telephone bill to prove it,               that we

     23    went over 27 topics of PMK witnesses in 37 minutes in a

     24    meet-and-confer.       That never happened, Your Honor.           It

     25    never happened.       That's why you ordered an in-person meet-
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                         Main Document    Page 59 of 256


           Page                                                             6

       1   and-confer and we had an in-person meet-and-confer because

       2   the motion that he filed for a protective order was filed

       3   prematurely.     He gave me notice that he was -- he gave me

       4   notice that he was going to file a protective order on

       5   April 12th.     Then he filed the actual motion on April 14th,

       6   Your Honor.     And then on April 16 he filed an opposition to

       7   my motion for summary judgment and PW file            PDTW filed a

       8   motion for summary judgment and then everybody started

       9   filing emergency motions, Your Honor.          I have written them

      10   down.   There are 12 emergency motions and motions for

      11   protective order by everybody,       including third-party

      12   witnesses.     And I think I called this Court.       I had 2.6

      13   hours of sleep in a four-month period.          This was a well-

      14   coordinated attack, Your Honor.        That's what it was.

      15                THE COURT:    I -- I understand.     But that's sort

     16    of in the past.     We have not had any other emergency

     17    motions or protective orders

     18                 MR. BILLER:    No, Your Honor.

     19                 THE COURT:    -- filed since then and I think

     20    everyone sort of now understands some of the ground rules

     21    and how we're going to proceed here.          So let's just sort of

     22    get to this motion for protective order.         And one of the

     23    ways we can do this -- if this is just about designating a

     24    person most knowledgeable and Ms. Thomas's responses to

     25    many of the issues is, ''I just need someone to authenticate
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                         Main Document    Page 60 of 256


           Page                                                             7

       1   the documents,      whatever documents that are produced."

       2                Some of the dispute,      not all of them,    can be

       3   resolved just by both parties agreeing whatever documents

       4   you produce with your Bates s.tamp number will be deemed

       5   self-authenticated and we or -- if not self-authenticated

       6   we will not object to the introduction and use of that

       7   document as evidence in connection with this case.             If you

       8   do that,   some       not all,    of the issues that we have to

       9   resolve today         can be done.     In fact,   I can see if and

      10   when someone from Thomas Wylde has to be deposed as a

      11   person most knowledgeable it would also lead to a shorter

      12   deposition because then Mr. Biller doesn't have to go

      13   through document after document after document to try to

      14   get somebody to authenticate it.

      15                Mr.   Peddie,    is there any interest on the part of

      16   your client -- and it will be mutual -- to just agree

      17   whatever document we produce to you with the Bates stamp

     18    number at the bottom we're not going to object to based on

     19    the fact that it hasn't been authenticated?

     20                 MR. PEDDIE:       Your Honor,   if we get into producing

     21    more documents then certainly that I suppose could be a

     22    presumption.       I don't know what kind of strange document

     23    may come up where we would say,         "Hey,   there's a history to

     24    this and here's why,         it actually came from you but we don't

     25    think it's authentic," or something like that,            you know.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                         Main Document    Page 61 of 256



           Page                                                             8

       1   But certainly as a presumption,         sure.

       2                THE COURT:     Right.    Definitely a presumption and

       3   you serve the document.        But I really think even though

       4   there has been some acrimony in relationship between

       5   Mr.    Peddie and Mr. Biller you're going to be able to work

       6   that out.     And I don't       I think it's in both parties'

       7   mutual interest not to have a ridiculously lengthy

       8   deposition of the person most knowledgeable where the

       9   primary job is, now,       I have to look at this document,         and

      10   then spend hours authenticating documents.            It -- nobody

      11   wants to do it.     Mr. Biller doesn't want to do it.

      12   Mr. Peddie,    I don't think you want to sit through that.

      13                So as documents have not been produced this

      14   concept may be premature but I do have confidence both of

      15   you will work it out because it is in both parties'            in

      16   both attorneys' mutual interest to do that rather than, you

     17    know, waste everyone's time having a deposition of the PMK.

     18                 MR. BILLER:    I agree,    Your Honor.   Just for the

     19    record I just want to say I agree.

     20                 THE COURT:    All right.     So let's try to go

     21    through this item by item and because as I was reviewing

     22    the motion I wasn't quite sure whether this motion for

     23    protective order was just about PMK or the documents as

     24    well.    Some of the comments that I posted in my tentative

     25    ruling may not be relevant.          Let's just go through this
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                         Main Document    Page 62 of 256



           Page                                                             9

       1   item by item.

       2                MR. BILLER:    Your Honor,    can I --

       3                THE COURT:    Yeah.     Go ahead.

       4                MR. BILLER:    So we're going to go through the PMK

       5   and the documents together and documents that are going to

       6   be produced?

       7                THE COURT:    Well --

       8                MR. PEDDIE:    Your Honor,    I'm not -- we're not

       9   agreeing to that at all.

      10                THE COURT:    What Mr.    Peddie has said is his

      11   motion only relates to PMK.          So I don't have anything

      12   before me on the documents but what I'm going to do is in

      13   connection with resolving this motion set a deadline for

      14   the deposition of the PMK, because I basically waived it

      15   when the deposition date was held in abeyance until this

      16   matter could get resolved, but this will also mean

      17   documents have to be produced, you know, before the

      18   deposition deadline.       So we're going to get to that and

      19   hopefully -- I know it's not going to resolve all the

      20   issues but it will resolve some of the issues.

      21                MR. BILLER:    In reading over your tentative,          Your

      22   Honor,   I don't know when you want me to do this but I think

      23   it's incumbent upon me to explain to you what's happened

      24   recently and it goes to your issue of scope in terms of

      25   time.    So I can wait until we get the end and I can bring
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                         Main Document    Page 63 of 256



           Page                                                               10

       1   these issues up then or I can do it now if you'd like,

       2   whatever your pleasure.

       3                 THE COURT:       Let      let's wait until the end.

       4                 MR. BILLER:       Okay.

       5                 THE COURT:      And let's get through the nitty-

       6   gritty.      So    --   and the other concept is -- I mean,

       7   obviously it would be great if there is one PMK on all

       8   issues but it is allowed, permissible and often necessary.

       9   There are multiple PMKs and it is really up to the

      10   plaintiff initially and really up to the party who is the

      11   subject of the discovery to designate who the PMK is.                   But

      12   some of the issue that I see in reading the joint

      13   stipulation is, well, how can one person possibly know all

      14   of this.     Well,      it doesn't have to be one person.         It could

      15   be different people.          And

      16                     I don't know the state of Thomas Wylde today

      17   since Thomas Wylde, other than being a party to litigation,

      18   is not a debtor in the case, what type of company it is,

      19   how many employees it has,           whether it's an active company

      20   or not.    Now -- but Thomas Wylde can designate multiple

      21   people as the person most knowledgeable on different

      22   issues.    So it doesn't have to be one human being.              It

      23   could be multiple people.            Other -- obviously,   it's

      24   convenient if it's one person.

      25                So let's get to topics one,        two,   three are all
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                         Main Document    Page 64 of 256


          Page                                                               11

      1   sort of related and it might be easier if there is some

      2   sort of a time limitation on              for the most part I agree,

      3   people know what accounting records are; people know what

      4   business records are; people know what financial records

      5   are.     It's not that confusing but there should be a time

      6   limitation based on the scope of this litigation.

      7                 MR. BILLER:     That's what I needed to fill you in

      8   on,    Your Honor.   Do you want me to sit down and continue

      9   talking?

     10                 THE COURT:    Yeah.      Go ahead.   All right.

     11                 MR. BILLER:     Okay.

     12                 THE COURT:    Go ahead.

     13                 MR. BILLER:     I received 24,000 pages of documents

     14   in July including 7,000 pages from Greenberg Glutberg

     15   Glut -- Glutsker.      Six,    seven       those 7,000 pages of

     16   evidence proved to me that David Schnider, who've I

     17   mentioned before,     and Andrew Apfelberg, a partner at

     18   Greenberg who represented my client Paula Thomas,               conspired

     19   together in 2000 -- early 2014 to defraud my client at her

     20   business and her IP.        I filed this 500-page complaint in

     21   Superior Court naming Greenberg and attaching 90 exhibits

     22   of emails and documents proving that Greenberg was

     23   recruited by David Schnider in 2014 to help him perpetrate

     24   a fraud.

     25               THE COURT:      Okay.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document    Page 65 of 256


          Page                                                          12

      1                 MR. BILLER:   That fraud was first committed on

      2   July 22, 2014 when there was an agreement as to a contract

      3   for the sale -- for the investment of 5.5 million dollars

      4   and two-point million dollars by Stephen Choi into --

      5   between Steven Choi and my client.

      6                 Then TW was open four days later on July 22.

      7   Then the operating agreement was signed on September 22,

      8   2014 by Jene Park, Doug Lee, Roger Kuo and John Hanna.              Not

      9   my client.      They kept it away from my client.      And for five

     10   months, Your Honor, they didn't do anything with my client.

     11   But all of a sudden on December 18th they dropped seven

     12   agreements on our lap, not completed agreements.           Redlined

     13   agreements.      And who drafted those agreements?       Not her

     14   lawyer.    David Schnider.     David Schnider drafted those

     15   agreements.

     16                 And so on January 13, 2015 David Schnider and my

     17   client's lawyer dissolved TW Holding, LLC.          That owned the

     18   IP.    That is the company that owned the IP.        And so that

     19   company when it was dissolved -- my client signed the

     20   article of dissolution -- was dissolved it went

     21   automatically back to my client.        And then one of the

     22   sneaky agreements that they had my client sign while she

     23   was on vacation in Uruguay on December 31st transferred

     24   that IP immediately to TW.

     25                 Under the original contract TW Holding was
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                         Main Document    Page 66 of 256



           Page                                                            13

       1   supposed to be part of the new company.           In other words,      TW

       2   Holding and TW were supposed to be together.           My client was

       3   supposed to read a five -- he had a five-year management

       4   agreement.     My client was supposed to be in charge of all

       5   branding and all imagery designs for the company.           She was

       6   then terminated three months later through Richard Peddie

       7   in a fraudulent termination letter.

       8                THE COURT:    And what year was that?      2015?

       9                MR. BILLER:    2015.    This is --

     10                 THE COURT:    2015.    All right.

     11                 MR. BILLER:    He terminated her on April --

     12    May 14, 2015.     Steven Choi never signed any of the

     13    documents, never.     The contract was between my client and

     14    Stephen Choi.     Instead, he got a dum -- he made a dummy

     15    corporation.     Everything went into the dummy corporation.

     16    All the documents went into the dummy corporation.              So

     17    Stephen Choi -- not Stephen Choi -- Hill -- Hillshore

     18    Investment, S.A.,    the dummy corporation invest 5.5 million

     19    dollars into TW by April 15.        My client is gone by then.

     20    And then another four millions dollars or 3.8 million

     21    dollars in November '16.       So a total amount of 9.1 million

     22    dollars in investments, not including -- not including all

     23    the loans.

     24                 This is where it really gets bad, Your Honor.

     25    They dumped 4.4 million dollars in expenses on my client's
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                         Main Document    Page 67 of 256



          Page                                                               14

      1   lap and PDTW.        Those expenses never were incurred.           It was

      2   a tax fraud.

      3                 TW is a money laundering company.            Thirty-one

      4   million dollars as gone through that company.                Thirty-one

      5   million dollars has gone through that company since

      6   August 13, 2014 to July 2017.          Now,    the 4.4 dollars that

      7   TP -- PDTW supposedly owns,         that's all a fraud.         It's all a

      8   fraud.   I took the financial controller's deposition,

      9   Melody Raffels       (phonetic) .   I asked her,       "Are all these

     10   expenses accurate?'' and she said,          ''I don't know.u      "Well,

     11   do you have the backup materials?"             "Yes,    I·have the backup

     12   materials."      "Did you use your computer?"           "Yes,   I used my

     13   computer."      I tried to notice her deposition three more

     14   times.   She would never come.        Mr.     Peddie is the one who is

     15   responsible for that.        He represented her at my deposition,

     16   the initial deposition.

     17                 Now,   the scope it's ongoing.       These are pants my

     18   client designed and the print is copy protected --

     19   copyright protected and it's in dispute.               It's in dispute

     20   in this case.        Jene Park just posted on Instagram new

     21   designs using this same print.         New designs.

     22                 Now,   I think PDTW would be interested at what

     23   Jene Park is producing and selling in South Korea and all

     24   over the world because it's really money that's in dispute

     25   but nobody seems to be taking an interest in that.                Nobody
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                          Main Document    Page 68 of 256


           Page                                                              15

       1   seems to take an interest that she is designing clothes, my

       2   client's prints and label,         and selling them around the

       3   world and nobody is stopping her.

       4                 THE COURT:   Well,    the Trustee also did sue Thomas

       5   Wylde.

       6                MR. BILLER:    Yeah, but there's not been anything

      7    to stop them.      He hasn't filed a motion for preliminary

      8    injunction.      He hasn't filed --

      9                 THE COURT:    Well, he

     10                 MR. BILLER:    Believe me,    it's corning.

     11                 THE COURT:    Maybe you should --

     12                 MR. BILLER:    It's coming,    Your Honor.    Believe

     13    me,    it's corning.

     14                 THE COURT:    Either file the motion yourself or --

     15                 MR. BILLER:    I'm going to.

     16                 THE COURT:    -- you know,    give

     17                 MR. BILLER:    But that's what I'm saying.

     18                 THE COURT:    Notify the Trustee what's happening.

     19                 MR. BILLER:    The scope of this goes back to 2013

     20    to the present.

     21                 THE COURT:    I hear you about the ongoing present

     22    issues but the scope of this adversary proceeding really

     23    goes back to who owns that and what happened in the 2013,

     24    '14,   '15 time period.

     25                 MR. BILLER:   Except for the accounting.       PDTW is
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56      Desc
                          Main Document    Page 69 of 256


           Page                                                            16

       1   in bankruptcy because it was loaded up with 4.4 million

      2    dollars of debt it never incurred.         That debt never

      3    incurred.     The last year the --

       4                THE COURT:     But that -- that's irrelevant to the

      5    whole bankruptcy case but in this adversary case the

      6    Trustee's complaint is basically it comes down to some

      7    money that the Trustee believes Ms. Thomas owns, but that's

      8    sort of,    you know, tail wagging the dog and let's put that

      9    aside for now.

     10                 The main dispute is the Trustee believes PDTW

     11    owns all of the copyrights and trademark.          Ms. Thomas

     12    claims she owns it.        TW says they own it.    All of that

     13    dispute goes back to the 20 -- maybe        '13 to the    '15 time

     14    period.     This lawsuit is about who owns those rights in the

     15    first place.     If and when somebody prevails there is going

     16    to be then an infringement lawsuit and if it's as between

     17    Ms. Thomas and Thomas Wylde this has nothing to do with the

     18    bankruptcy case.      You go back to Judge Kronstadt in the

     19    district court.

     20                 So this lawsuit -- this adversary is about who

     21    owns those rights in the first place.

     22                 MR. BILLER:    And it's also about -- there are 18

     23    claims by the Trustee.       Eighteen claims.     Four are for

     24    infringement.     The others are fraud,     accounting,   open book,

     25    breach of fiduciary duty.       How is my client going to prove
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 70 of 256


           Page                                                             17

       1   that she doesn't own -- she doesn't -- she's not guilty of

       2   any of those torts when we don't even know what the

       3   electronic and stored information is at this point.              She

       4   has a right to know whether their accountant is accurate in

       5   his estimates.

       6                Here's another point, Your Honor.       Brian

       7   (phonetic)    -- Bruce Penny (phonetic)    is giving,   is giving,

       8   PDTW access to ESI.       I attached an exhibit to my

       9   declaration that was between Peddie,       Jene Park and one of

     10    the attorneys at David Seror's office.         But I can't get

     11    access to that ESI from PDTW.        They don't have any more

     12    information to give me other that was attached to the

     13    complaint, Your Honor.       That's what they told me yesterday.

     14    That's all the information they have.        They don't have

     15    anything new.

     16                 Now,   I'm bringing a motion to compel.     I'm

     17    preparing that and we can go through the process but

     18    there's a lot going on behind the scenes.         And I have ten

     19    emails from Peddie telling the -- PDTW to "File the

     20    adversary proceeding.      File the adversary proceeding.

     21    Knock some sense into Biller.        Let's nuke Paula Thomas."

     22    Saw that,    ''Here 1 s how you do it."

     23                 And what's this all about, Your Honor?       Thus,

     24    just a reminder and preview.       "We agreed the estate could

     25    take and sell everything contingent upon it recognizing
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56          Desc
                         Main Document    Page 71 of 256


           Page                                                               18

       1   that we claim an interest in that stuff but we agree we can

       2   argue about that money later."           What is "that stuff," Your

       3   Honor?    What -- he wrote the email.            He could tell us.

       4                MR. PEDDIE:     I'd be happy to say what it is.

       5                MR. BILLER:     Okay.     No,    you're under oath.

       6                THE COURT:     Well,    let's

      7                 MR. BILLER:     You know,       and the point is they've

      8    been going back and forth colluding -- and I've said that

      9    since day one; now I have the emails to prove it --

     10    colluding about evidence, what to argue before this Court.

     11    Peddie is their lawyer.        Peddie dra -- Peddie reviews and

     12    drafts their pleadings.        Peddie tells them what legal

     13    strategy to pursue.        1839 Peddie -- emails of Peddie

     14    telling them what they need to do.             "Have -- this is how

     15    you prevent Biller from taking the auctioneer's deposition.

     16    And I'll even file it so you can not have -- so you can

     17    avoid making a filing fee."          That's what's going on here,

     18    Your Honor, and I can't get any evidence from anybody?

     19                 Six months,   PDTW has been claiming protective

     20    order, protective order, and now they say they don't have

     21    anything.     Don't have anything.

     22                 THE COURT:    All right.        Let's try to go through

     23    this.    I still think as to topics one, two,          three, and

     24    we're just talking -- not documents; we'll get to that I

     25    guess one day -- the topic that the person most
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                         Main Document    Page 72 of 256


          Page                                                             19

      1   knowledgeable should be deposed or not.               I really think the

      2   time period should be -- I don't know if as early as 2012

      3   but from 2013 to 2015.

      4                 MR. BILLER:       Well,   it should be 2012 because

      5   that's what the Trustee is claiming.

      6                 THE COURT:       Right.   Okay.

      7                 Mr.    Peddie.

      8                 MR.    PEDDIE:    Your Honor,     this is a motion for a

      9   protective order and it's the first motion for a protective

     10   order TW has brought and the first lawsuit was filed in

     11   October 1st I think 2015.

     12                 THE COURT:       Yeah.

     13                 MR.    PEDDIE:    We've been in almost uninterrupted

     14   discovery for 34 months or something with a few months in

     15   there that where there was no discovery but it's been on

     16   and on.     We've answered almost 1,600 discovery requests or

     17   objected.      It's been to the point where it truly is time to

     18   draw a line and reel this is and bring it back to what it

     19   really should be about.

     20                 Now,   this is the very first motion for a

     21   protective order that we ever brought and it is limited to

     22   the 30(b) (6) designations and it's mostly to do with can

     23   given the federal standard for a 30(b) (6) deposition can we

     24   really be expected to prepare someone to speak

     25   authoritatively and bindingly about something that is as
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document    Page 73 of 256



          Page                                                          20

      1   vague as accounting records or QuickBooks or something like

      2   that?

      3                 THE COURT:     But to me one,   two and three really

      4   goes back to the dispute that I think the parties can

      5   resolve easily.       This is about authenticating documents

      6   that are produced.         What Mr. Biller doesn't want is Thomas

      7   Wylde produces a financial statement as part of the

      8   discovery and during the lawsuit, whether it's a trial or

      9   some motion, Thomas Wylde objects to the admissibility or

     10   the use of that document because no one appeared at the

     11   deposition of Thomas Wylde as a person most knowledgeable

     12   and said,     "Yes,   I can authenticate that document."      If

     13   parties agree they're not going to object to the use of

     14   documents that are produced, accounting records, business

     15   records,    financial records, maybe we don't even have to

     16   have this motion.

     17                 MR. PEDDIE:     Right, Your Honor.   Well,   I would

     18   say that again this presumption that you have proposed to

     19   me seems to be a good and fair mechanism where if we

     20   produce it with our Bates stamp he can assume it's

     21   authentic from our point of view and it's admitted to be

     22   authentic and let's we somehow footnoting it -- we footnote

     23   it giving some kind of history about that particular

     24   document.      I think that that's a fine mechanism.

     25                 MR. BILLER:     Your Honor,   this man is out of mi --
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                         Main Document    Page 74 of 256



           Page                                                              21

           is out of his mind.          He produced 175 documents.        That's it.
      1

      2    In two lit -- two cases, two separate cases,             175 documents,

      3    4100 documents.       I just got 27,000 docu -- or 25,000

      4    documents last month.          I'm going to dispute everything they

      5    produce.

      6                 MR.   PEDDIE:     Your Honor

      7                 THE COURT:       Well

      8                 MR.   PEDDIE:     I'm sorry.    Go ahead.

      9                 THE COURT:       Let's -- the document issue,       I'm

     10    really hoping parties can resolve it.             But today,    really

     11    this,   you know,    as Mr.    Peddie clarified,    is about

     12    designation of the person most knowledgeable and really it

     13    could really be multiple people.             It could be nobody.       We

     14    don't have anybody from back in the 2012 era who's the

     15    person most knowledgeable.

     16                 MR. BILLER:       Jene Park.

                        THE COURT:       Yeah.     But in theory,   you know.
     17

     18    People quit,       they got fired and no one is around who

      19   prepared any of their accounting financial records of a

      20   business going back five,            six years.   In theory that's

      21   possible but for the purposes of establishing some ground

      22   rule for the deposition of a PMK, unless I'm hearing

      23   something else what I want to do is for now like limit that

      24   PMK to the time period between 2012 and 2015.

                        MR.    PEDDIE:    Your Honor,    Thomas Wylde,    LLC was
      25
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document    Page 75 of 256


           Page                                                              22

       1   not even formed until July 22,         2014.     It didn't even exist.

       2                MR. BILLER:     It used -- TW used the accounting

       3   records and systems of PDTW.          Now,    this is going to be the

       4   problem, Your Honor.        There are no hard         there are no

       5   computers anymore.

       6                THE COURT:     Okay.    I'm still going to use 2012 to

       7   2015 because I think that's the relevant time period for

       8   this adversary proceeding.          Thomas Wylde had a deposition

       9   of -- as the person most knowledgeable they can just take

      10   the position, we weren't even around until 2014 so we don 1 t

      11   have the person most knowledgeable going back to 2012.

      12   That's fine.     And if that deposition takes place, there is

      13   a dispute.     I hope somebody says,         ucan you just mark

      14   thisu -- the court re -- the recorder,            "We're going to have

      15   a motion to compel later" and then just keep going.               And

      16   then if another issues comes out and Mr. Peddie instructs

      17   his client,    "We didn't exist before 2014 so I'm instructing

      18   my client not to answer," just when -- mark it and just

      19   keep going with the deposition and if and when your parties

      20   can't resolve this it's going to come back here and I ' l l

      21   try to resolve it.        But for now the relevant time period

      22   for this adversary proceeding is 2012 to 2015 so I'm

      23   limiting one, two,     three to that time period.

     24                 MR. PEDDIE:    Your Honor,      let me just

     25                 THE COURT:    Go ahead.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document    Page 76 of 256



           Page                                                            23

       1                MR. PEDDIE:    -- clarify something that goes back

       2   to something that was -- that you said earlier, which was

       3   that one of the issues here is who owned the intellectual

       4   property

       5                THE COURT:    Right.

       6                MR. PEDDIE:    -- originally?    Understand TW makes

       7   no claim whatsoever to having owned any of this

       8   intellectual property originally.        TW concedes that

       9   somebody else was the -- if its copyright -- was the

      10   author, whether it by statute as an employer and if it

      11   happened in 2005 or '06 or something.        Our only claim is

      12   that we purchased it in 2014 December.        And I don't know

      13   when the documents got signed.         It could have been January

      14   2015.   And that is why I have been advocating what I call

      15   "bifurcated discovery" but really I guess it's "phase

      16   discovery" because as Your Honor just said if it turns out

      17   that Paula Thomas owns the IP then that other dispute of,

      18   did we really buy it from her or if we did does she get it

      19   back because we defrauded her, and all of that,         that's for

      20   Judge Kronstadt.

      21                MR. BILLER:    No.

      22                MR. PEDDIE:    And that's not something that's here

      23   before this Court.        It has nothing to do with liquidating

      24   the debtor PDTW.     It's a completely separate dispute.

      25                THE COURT:    Well, no.    But the problem is as
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 77 of 256


           Page                                                             24

       1   between vis-~-vis TW and Ms. Thomas that might be true but

       2   the Trustee filed a complaint, declaratory relief, naming

       3   Ms. Thomas saying, "PDTW owns thisu without really

       4   clarifying how or why.       There are other causes of action,

       5   claim for relief, where Trustee's allegations against

       6   Ms. Thomas are more concrete but the declaratory relief is

       7   sort of broad.     Based on everything that I've said in this

       8   complaint about every         all the prior paragraphs there is

       9   a dispute about who owns these,        including the archives.

      10   PDTW owns it, not you.

      11                MR. PEDDIE:    Right.

      12                THE COURT:    That could play out a lot of

      13   different ways and --

      14                MR. PEDDIE:    But I'm discussing IP.

      15                THE COURT:    -- with or without Thomas Wylde.

      16                MR. PEDDIE:     I'm discussing IP in particular, not

      17   a physical unit that has IP in it,        like an archive or

      18   inventory unit or something like that.         What I'm saying is

      19   that if it turns out -- and the Trustee has already

      20   abandoned certain copyrights from 2006 through '13 or

      21   whatever it was,    something in there, or the         or before

      22   PDTW's stuff anyway,       their dispute is as to who is the

      23   author under the Copyright Act,        for example,   to establish

      24   who is the original owner of that stuff?         Once that's

      25   determined that will say,       "Oh,   Paula Thomas was all along
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 78 of 256



           Page                                                             25

       1   the author.     She's the owner.       She never gave it to PDTW."

       2   Or it's going to say that the result will be,         "Hey,   this

       3   was an employer.      PDTW is the original owner" and,

       4   therefore,    the dispute becomes,      "Well, we didn't transfer

       5   it to -- we POW -- OW" -- bleh -- "PDTW did not sell this

       6   to you, TW.     What's your defense to that?''

       7                THE COURT:    Right.

       8                MR. PEDDIE:    So

       9                MR. BILLER:    Do you know what the problem is with

      10   that,   Your Honor?    TW has a lawsuit against PDTW and they

      11   claim that they own it.          And one way to prove that they

      12   don't own it is with all this transferring of money and

      13   fraud that the whole -- the scheme is just not ownership at

      14   this level.     It's much broader because there was truly,             you

      15   know,   transfer of wires of tens of millions of dollars for

      16   what?    Really,   for what?

      17                MR. PEDDIE:    Your Honor,    we're here --

      18                THE COURT:    I -- my concern about bifurcating

      19   either discovery or this adversary as a multi-transaction

      20   phase is I've done that several times and I've regret it

      21   every single time.        I regretted it because even after I

      22   granted judgment on the first one where I've actually

      23   entered an order under the Federal Rules of Civil Procedure

      24   bifurcating it when it went up on appeal,         the appellate

      25   court said,    "What the hell is this?       This is not a final
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document    Page 79 of 256



           Page                                                             26

       1   order."      I'm like, ''But there is this order bifurcating the

       2   case."    Appellate courts didn't like it.        They really don't

       3   like trial court judges doing that.

       4                Two,   I've had cases where I bifurcated a trial

       5   where I entered a judgment in one.          While that was still

       6   pending on appeal, the long tortuous appeal of matters, I

       7   had to think, we'll try the second part.         And it's really,

       8   really hard to try the second part when I have no idea if

       9   the first part is going to be affirmed or not and it may

      10   impact the second part.       So then I'm then forced to, well,

      11   let's do nothing for three, four years while the first part

      12   is on appeal.
      13                 I used to bifurcate litigation for -- to make it

      14   easy on the parties and to make it easy on me and I realize

      15   I'm not going to be making it easy on anybody else.

      16   It's -- appellate courts don't like it and it either causes

      17   potential conflicting rulings or it just causes delay.

      18                MR. BILLER:    I'm in the same situation right now,

      19   Your Honor.      You're absolutely right.

      20                THE COURT:    I wish the appellate courts liked it

      21   but they really, really, really do not like try court --

      22   trial court judges to bifurcate trials.          So

      23                MR. PEDDIE:    Well, in any event, we have never

      24   claimed original ownership of any of this stuff.

      25                THE COURT:    Yeah.   And --
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                        Main Document    Page 80 of 256


           Page                                                            27

       1                MR. PEDDIE:    We would love to see them fight that

       2   out and see where it comes out,       just to see if we have any

       3   real dispute there.

       4                THE COURT:    Right.   And even if I wanted to,          I

       5   really can't make any decision about that today without the

       6   Chapter 7 Trustee and Trustee's counsel here because

       7   Trustee has sued both Thomas Wylde and Ms. Thomas.              And

       8   since they are the original plaintiff, even though we have

       9   counterclaims,    I need to know whether Trustee has any

      10   interest in proceeding against one party first and then

      11   another party before I can even consider that.            So

      12                MR. BILLER:    But even if they wanted to,        Your

      13   Honor,   I still have a right to go after TW as a third

      14   party,   you know.   If TW, you know, doesn't want to be part

      15   of this litigation,       first of all, they shouldn't convince

      16   the Trustee to file it; second of all, they can drop their

      17   cross-claim and I can sue them as a third party -- I mean,

      18   I could pursue them as a third-party witness.

      19                MR. PEDDIE:    Your Honor,   we have no cross-claim.

      20   There is no counterclaim -- or cross-claim here whatsoever.

      21                THE COURT:    But there could be.    Well,    there is a

      22   counterclaim by Thomas against the Trustee and a

      23   counterclaim by

      24                MR. BILLER:    Yes.

      25                THE COURT:     -- TW against the Trustee.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 81 of 256



           Page                                                             28

       1                MR. BILLER:     That's right.

       2                THE COURT:     But nothing as between, at least in

       3   this adversary proceeding

       4                MR. BILLER:     Right.

       5                THE COURT:     -- Thomas v. TW

       6                MR. BILLER:    That's right.

       7                THE COURT:     -- other then, you know,    they're all

       8   potential witnesses.

       9                MR. BILLER:    Right.

      10                THE COURT:    So let's keep going.     Number 4,     loan

      11   and investments in TW.       Once again,     I think there has to be

      12   a time limitation.        If TW is an active business today and

      13   it has a loan from B of A or Wells Fargo it's really not

      14   that relevant.     I think what you're really looking at is,

      15   you know,    the birth of TW and what happened to Thomas

      16   Holdings I guess.      It's an entity that I keep forgetting

      17   about and

      18                MR. BILLER:     It turns out to be the most

      19   important entity, Your Honor.

      20                THE COURT:    Well --

      21                MR. BILLER:     I was with you, too.

      22                THE COURT:    Yeah.

      23                MR. BILLER:    Until I read those Greenberg emails.

      24                THE COURT:     So I would, you know, once again

      25   impose the same time limit here,       2012,    2015, and really I
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 82 of 256


           Page                                                             29

       1   don't want to rule on this in such specificity but -- and I

       2   hope the parties can agree.         If TW in 2012 and 2015 entered

       3   into a financing agreement with Pitney Bowes,         one of those

       4   stamp machines -- every business has one.          You know,     Pitney

       5   Bowes it -- you prepay for stamps and then it -- or you

       6   just put a bunch of letters in it and it cranks out

       7   catalogues and it pre-stamps.        That's usually financed.           I

       8   hope that's not the type of documents you're looking for,

       9   Mr. Biller, with Thomas -- so --

      10                MR. BILLER:    No, Your Honor.

      11                THE COURT:    I'm not going to rule with

      12   specificity here but if Thomas Wylde,         for example, that

      13   like employed credit cards for gas or, you know -- I hope

      14   that's not the type of loans and investments you're looking

      15   for.

     16                 MR. BILLER:    Do you really have the time -- do

     17    you think I have the time to look through those documents?

     18                 THE COURT:    No.   That's why I'm not even going to

     19    rule.

     20                 MR. BILLER:    Yeah.

     21                 THE COURT:    I'm just giving that as an example --

     22                 MR. BILLER:    Yeah.

     23                 THE COURT:    -- because I believe you can work

     24    this out with Mr.    Peddie.

     25                 MR. PEDDIE:    Your Honor,   but once again,   are we
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document    Page 83 of 256


           Page                                                            30

       1   talking about situations where we're really just

       2   authenticating things?

       3                THE COURT:    This is about since -- you clarify

       4   this is about the person most knowledgeable it is who's

       5   going to appear if and when there's a deposition of the

       6   person most knowledgeable who can testify about and

       7   authenticate loans and investments.        And I suspect in some

       8   ways one,    two,   three and four are all subsets of each

       9   other.     They're all interrelated.

      10                Now,   accounting records can be somebody put in a,

      11   you know,    expense reimbursement for lunch for 7.95.          That

      12   theoretically falls under accounting records and that

      13   really,    at the end of the day, is it really about

      14   authentication and I don't think Mr. Biller's going to

      15   fight over whether or not someone actually has knowledge to

      16   testify.

      17                But number four,   on the other hand I can see is

      18   not just about authenticating documents.         This is about

      19   Thomas Wylde doing its reasonable and best efforts

      20   providing reasonable and best efforts to provide a person

      21   most knowledgeable regarding loans and investments in TW in

      22   that time period to come testify.       It could be one person.

      23   It could be multiple people.       So this is,   you know,

      24   authentication of documents but it's also about someone who

      25   is going to go testify about loans and investments in TW.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                        Main Document    Page 84 of 256


           Page                                                               31

       1   But all I'm doing is TW only has to produce the person most

       2   knowledgeable within that time period.

       3                MR.   PEDDIE:    And so 1 through 3 are really just

       4   about authentication?

       5                THE COURT:      Well,    I --

       6                MR.   PEDDIE:    Look,    this about particularity.         The

       7   demand needs to be particular and then I have a

       8   corresponding duty to prepare somebody.

       9                MR. BILLER:      No, he -- Your Honor, he just has to

      10   produce a person --

      11                MR. PEDDIE:      Yeah.    There's --

      12                MR. BILLER:      -- who knows something on the topic.

      13   He doesn't have to prepare anybody.               The fact that he

      14   prepares somebody, he's tainting the testimony of that

      15   witness.

      16                THE COURT:      Well, this is -- all of it in some

      17   ways is about authentication and the producing person most

      18   knowledgeable at a deposition.               But once again,   I don't

      19   want to enter an order that tries to anticipate every

      20   single problem but a -- even if Thomas Wylde produces a

      21   person most knowledgeable on business records from 2012 to

      22   2015, there is a piece of document that's produced and

      23   Mr. Biller says, ''Take a look at this.              What do you know

      24   about it?" it is possible there is no one who might know

      25   their business record.         It is possible.        All that Thomas
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document    Page 85 of 256



           Page                                                            32

       1   Wylde is required to do under the Federal Rules of Civil

       2   Procedure is to use his reasonable efforts to designate and

       3   produce a person most knowledgeable because there are broad

       4   categories of documents and even though I'm trying to put a

       5   time limitation, though it's not, you know,        forever in the

       6   fu -- into the past and to the present, it could very well

       7   be there is no one who knows something about every single

       8   document produced.

       9                MR. BILLER:    Your Honor, we went through this in

      10   the state court action.       He produced three witnesses,       David

      11   Schnider,    Pen -- Penny Park -- Jene Park and Yung Soon Bay

      12   (phonetic)      That's who he produced.     He produced three

      13   witnesses, one to testify on accounting; one to testify on

      14   finance and other issues, business issues; and Schnider

      15   seemed to be the catch-all guy.       So this is the first time

      16   we've done this and I can tell you who those            the

      17   witnesses are.     Just throw Melody in there.      I mean, those

      18   are the witnesses.

      19                THE COURT:    Well --

      20                MR. PEDDIE:    Your Honor, Mr. Biller knows that

      21   I've offered to produce specific individuals.         That's not

      22   something I have a problem with.       This is not state court.

      23   This is under the Federal Rules where the demand has to be

      24   specific and then I have a corresponding duty to prepare

      25   that witness adequately, so I'm really caught between the
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                        Main Document    Page 86 of 256



           Page                                                              33

       1   horns of the bull here.

       2                MR. BILLER:    No, you're -- he is not, Your Honor.

       3   He is not.     The --

       4                THE COURT:    Well --

       5                MR. PEDDIE:    Then just -- then he could -- then

       6   Paula Thomas can take David Schnider's deposition, Jene

       7   Park's --

       8                MR. BILLER:    No.

       9                MR. PEDDIE:    -- deposition.

      10                MR. BILLER:    I want to

      11                MR. PEDDIE:          Melody Raffels' deposition and we

      12   could be done with this.

      13                MR. BILLER:    Your Honor,       TW doesn't exist.     Let's

      14   just say it.     TW does not exist as a design company.

      15   That's why he doesn't want to produce anybody from TW

      16   because when I get them under -- in cross-examination I

      17   will be able to show this Court TW does not exist.                It's

      18   Jene Park.     It's only Jene Park and she's using the brand

      19   name to sell her own products through other companies.

      20                MR. PEDDIE:    Your Honor,       it's true that we are

      21   down to an almost inert company at this point.

      22                THE COURT:    Yeah.     But --

      23                MR. PEDDIE:    And that is also a problem, a

      24   practical problem in trying to --

      25                THE COURT:    I -- again, but what you want me to
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document    Page 87 of 256


           Page                                                             34

       1   do,    Mr. Peddie,   is anticipate what's going to happen at

       2   this deposition and give you some relief.           I don't know

       3   what's going to happen at this deposition.

       4                MR. PEDDIE:    What I'm trying to avoid is a

       5   situation where we sit down,        Mr. Biller asks all kinds of

       6   questions about accounting records.          ''This question is

       7   about accounting records.       You're the designated person.

       8   You're supposed to be able to answer intelligently in a

       9   binding way authoritatively about the topic of accounting

      10   records.     I just asked you a question about that you don't

      11   know anything.u      Your Honor,    I want some sanctions.

      12                MR. BILLER:    That's badgering,    Your Honor.

      13                MR. PEDDIE:    I want some --

      14                MR. BILLER:    That's badgering.      And as soon as

      15   they say,    ''I don't know anything about it" --

      16                MR. PEDDIE:    I want some sanctions, Your Honor.

      17                MR. BILLER:       I stop.    I move on.

      18                THE COURT:    All right.    So this is the example of

      19   what all the bad things could happen in a deposition that

      20   you want me to help you avoid but I can't help you until it

      21   happens.

      22                MR. PEDDIE:    Okay.   Fair enough.     I just want you

      23   to remember this moment --

      24                THE COURT:    Right.

      25                MR. PEDDIE:    -- because I have a feeling we're
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 88 of 256


           Page                                                             35

       1   going to be back here.

       2                THE COURT:    As you know,   I've not imposed

       3   discovery sanctions on anybody to date even though,          I'm

       4   going to be honest,       fairly both sides have not fully

       5   complied with our Local Rules and the Federal Rules of

       6   Civil Procedure,    Federal Rules of Bankruptcy Procedures.

       7   Everyone has tried to cut the corners on fully complying

       8   with our procedural rules in trying to get these discovery

       9   disputes in front of me but --

      10                MR. BILLER:     I haven't even filed mine yet, Your

      11   Honor.

      12                THE COURT:     I'm not -- I've not imposed sanctions

      13   yet and it is -- and my -- you know,        I really want to get

      14   through this because I have a lengthy afternoon calendar

      15   including an evidentiary hearing that where we have the

      16   same disputes, person most knowledgeable, and it's a small

      17   company.     And they're -- even though there are 19 employees

      18   they only have two executive-level employees and, you know,

      19   creditors,    you know,    screaming bloody murder,   "This person

      20   was -- produces a person most knowledgeable and she didn't

      21   know about these issues and how is that possible?"           And my

      22   response to that creditor was,       "This is a small,    little

      23   rinky-dink company with a reorganization value of a million

      24   and a quarter dollars.        It's a peanut.   It's a nothing."

      25   I'm not surprised when little,       tiny company's person most
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56          Desc
                        Main Document    Page 89 of 256


           Page                                                              36

       1   knowledgeable doesn't know every single thing that happened

       2   in this company and the accounting records.

       3                So that's -- if that's the reality,          that's the

       4   reality.     But I want to state the ground rule so that

       5   depositions start happening.          Documents aren't getting

       6   produced.     Unless something happens, Thomas Wylde,            you

       7   know,    files for bankruptcy itself or parties settle.                We

       8   have to get to trial here.          This is not going to resolve

       9   itself through the motion practice.          You've got to get to

      10   trial.     I want these depositions to happen.          I want

      11   documents produced so that we can get to trial and that all

      12   of us can go on with our lives post-PDTW.

      13                MR. BILLER:    Yeah.     You know,   I -- since you have

      14   a calendar issue,    you know,      I think you've couched all of

      15   the topics that -- I'm concerned about frankly because I

      16   have to live with what you said.          But what I can't live

      17   with is the computers.

      18                THE COURT:    Well, but we're -- let's get to that.

      19                MR. BILLER:    Well,    I'll just say --

      20                THE COURT:    I do want to --

      21                MR. BILLER:    -- that's one issue I       really want to

      22   fight on.

      23                THE COURT:    Okay.    All right.    Let's

      24                MR. BILLER:    The others I could live with.

      25                THE COURT:    Well,    let's keep going here.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                         Main Document    Page 90 of 256



           Page                                                              37

       1                MR. BILLER:     Okay.

       2                THE COURT:    So, number five,        I'm going to impose

       3   the same requirement 2012 to 2015.              Once again,   this is the

       4   designation of the person most knowledgeable is not the

       5   actual communications themselves, which will be part of the

       6   discovery.

       7                So let's get to number six, which are the

       8   computers.     Once again,    for today the only dispute that I

       9   have in front of me is producing the person most

      10   knowledgeable about computers,          iPad,    laptop,   servers and

      11   any devices storing ESI.        It is a human being who has to

      12   come and testify.

      13                MR. BILLER:     That's right.

      14                THE COURT:    It is not documents in those devices.

      15   It is not whether or not they should be physically

      16   inspected.     That dispute hasn't come to me yet.             This is

      17   just about Thomas Wylde producing a human being who is the

      18   person most knowledgeable.           And once again, other than

      19   imposing a time limit because there might be a computer,

      20   you know,    a long time

      21                MR. BILLER:     Can I    just

      22                THE COURT:    Go ahead.

      23                MR. BILLER:     I think this is an accurate

      24   statement.     All of ESI for Thomas Wylde had been moved in

      25   the Amazon cloud and the person in custody and control of
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56          Desc
                         Main Document    Page 91 of 256



           Page                                                               38

       1   that cloud is Jene Park.            Everything else is gone.

       2                THE COURT:     Okay.      So once -- I know you're going

       3   to do your job.      You've been a very zealous advocate for

       4   your client.      So if Mr.    Peddie on behalf of Thomas Wylde

       5   does not produce Jene Park as the person most knowledgeable

       6   about this category,        computer,    iPads,   you know,   laptop,

       7   servers,     you can just depose her individually to ask.               I

       8   know it is very inefficient.            It forces you to
       9                MR. BILLER:      No.     He'll just have to produce her

      10   individually.

      11                THE COURT:      Yeah.

      12                MR. BILLER:      And, you know --

      13                 THE COURT:     Yeah.

      14                MR. BILLER:      -- I'll -- and I'll cross her at

      15   trial to show what she's done.

      16                 THE COURT:     Right.

      17                MR. BILLER:      Because anything in a cloud is not

      18   reliable because we don't know what was in the computers.

      19   That's the problem when you destroy computers.

      20                 THE COURT:     All right.     So once again,

      21   number six,     I'm going to impose a time limit.             Maybe it's

      22   Ms. Park, maybe it's somebody else but we're now --

      23                 MR. BILLER:     Can you --

      24                 THE COURT:        just talking about a human being

      25   who's going to appear.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document    Page 92 of 256



           Page                                                             39

       1                On number seven I think this is generally

       2   specific and descriptive enough so,            you know, my

       3   inclination is to overrule it.            There has to be a human

       4   being from Thomas Wylde who knows about meetings of the

       5   executive committee and actions taken by -- I mean,              there's

       6   got to be a corporate secretary.            Every single action has

       7   to be signed off by a corporate secretary.              So there -- you

       8   know,   if it's not that person,         somebody else who oversees

       9   this entity who should be there to testify about this.

      10                MR.   PEDDIE:    Well,    Your Honor,   this is a limited

      11   liability company and it does not have a secretary.

      12                THE COURT:      Who's the managing member?

      13                MR.   PEDDIE:    We have a managing member in -- oh,

      14   I mean, during some of this time period John Hanna was the

      15   acting president.       They had very few actual executive

      16   meetings.

      17                MR. BILLER:      John Hanna was a CEO,     Your Honor,

      18   and he was the manager of the corporation.

      19                MR.   PEDDIE:    Right.    President and CEO.

      20                MR. BILLER:      He was in charge of the corporation.

      21                THE COURT:      Right.    Okay.

      22                MR. BILLER:      Okay.

      23                THE COURT:      But whoever they are, Thomas Wylde

      24   can designate it.       If it 1 s one person,    that's great.    If

      25   not and it has to be multiple people,           that's great.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 93 of 256


           Page                                                             40

      1    Unfortunate, but I'm overruling that issue.

      2                 On number eight,       changes made to the operating

      3    agreement, once again,       I'll impose the same time

      4    limitation,    2012 to 2015.        You know,   if Thomas Wylde is

      5    amending its operating agreement like today that's

       6   unrelated.

      7                 MR. BILLER:     I think it was amended once, Your

      8    Honor.

      9                 THE COURT:     Hmm?

     10                 MR. BILLER:     I think this is a narrow issue.

     11                 THE COURT:     Okay.    So on --

     12                 MR. BILLER:     I think it was amended once.        I'm

     13    not sure.

     14                 THE COURT:    All right.      So same time limit.        On

     15    number 9,    financial reports given to Hillshore, Choi or

     16    Gonzalez.

     17                 MR. BILLER:     Can we please extend this to the

     18    pres --

     19                 THE COURT:    Hum?

     20                 MR. BILLER:     Can we please extend this to the

     21    present time so I can see if Hillshore is still involved

     22    with this business?        Because they invested 31 million

     23    dollars in the company and they would be getting supposedly

     24    financial reports and I've got one email where Choi is just

     25    like gone kind of nuts because "You guys were spending so
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 94 of 256


           Page                                                             41

       1   much money."       I mean, he's clearly getting financial

       2   reports.     So I want to know how far -- how -- did he get

       3   them in 2016,      2017, 2018?

       4                THE COURT:      But you're

       5                MR. PEDDIE:      Which one we talking about,

       6   number eight?

       7                THE COURT:      Number nine.

       8                MR. PEDDIE:      Oh, we're already on number nine.

       9                THE COURT:      Yes.

      10                MR.   PEDDIE:    Okay.

      11                THE COURT:      Number nine,    your theory of this case

      12   is Hillshore is just nothing and you don't need to know

      13   what Hillshore is doing today to prove that this was a

      14   nothing.     This was just a --

      15                MR. BILLER:      Again, you need to prove that's a --

      16   it's a money laundering company.

     17                 MR. PEDDIE:      Well, that would be in the federal

     18    case, not this one.

     19                 MR. BILLER:      No, this is this case.    We're

     20    dealing with the same facts.

     21                 THE COURT:      All right.     I'm --

     22                 MR. PEDDIE:      We need to liquidate an estate here

     23    in an efficient manner and figure out who has claims and

     24    who owes money to the estate.         This is what we're trying to

     25    do here.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 95 of 256


           Page                                                             42

       1                THE COURT:    But that's the duty of the Chapter 7

       2   Trustee.

       3                MR. BILLER:    That's right.     What are you --

       4                THE COURT:    And the

       5                MR. BILLER:    What are you so worried about that

       6   for,   Richard?

       7                THE COURT:    Okay.     All right.    Mr. Biller,

       8   yeah --

       9                MR. BILLER:    Huh?

      10                THE COURT:    Mr. Biller,    just -- let's just direct

      11   the comments to me.

      12                MR. BILLER:    Well,    I'd like to know, Your

      13   Honor --

      14                THE COURT:    Yeah.

      15                MR. BILLER:    What is in it for him?

      16                THE COURT:    Yeah.     I

      17                MR. BILLER:    What is       why is he working so hard

      18   for PDTW?

      19                THE COURT:    Yeah.     I don't know.    But how this

      20   estate is administered and whether or not is efficient is

      21   the duty of the Chapter 7 Trustee.          And it often happens.

      22   I used to represent Chapter 7 Trustee.            After three years

      23   of working hard and piling up years of litigation and

      24   million dollars in receivable it turns out there is nothing

      25   and the Trustee files a no asset report and closes the
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 96 of 256


           Page                                                             43

       1   case.   Maybe that's going to happen to this case.          I don't

       2   know.   But that obligation and duty belongs to the Trustee.

       3   And neither Ms. Thomas nor Thomas Wylde or any other

       4   creditor they don't have that burden,         only the Trustee has

       5   that burden.

       6                MR. PEDDIE:    Right.     And I understand that and I

       7   agree completely.      However, we're in discovery and I'm

       8   trying to keep always in front of the Court of notion of a

       9   proper scope of discovery for this case and the

      10   proportionality requirements.         Allowing Paula Thomas to do

     11    all of her federal RICO discovery in this case is not going

     12    to lead to any kind of efficiency for the Trustee,          for the

     13    Court or for anyone.

     14                 THE COURT:    Look,    I didn't ask the Trustee to

     15    file this adversary proceeding.

     16                 MR. BILLER:    Yeah.

     17                 THE COURT:    I wasn't quite sure --

     18                 MR. BILLER:    Peddie did.

     19                 THE COURT:    -- what the Trustee was going to do.

     20    I thought the Trustee would do something.          Trustee filed

     21    this.   The scope of this adversary proceeding was

     22    significantly broader than what I had anticipated what

     23    happened in the case.       But Trustee in the exercise of his

     24    business judgment and fiduciary duty filed this adversary

     25    proceeding, which then precipitated defendants to file
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 97 of 256



           Page                                                             44

       1   counterclaims against the estate.        All of this happened

       2   I'm sure nobody is happy about it.         I'm not happy about it

       3   either but -- and I know for sure, Mr. Peddie,         you and your

       4   client don't like it.      The -- but the theory that

       5   Ms. Thomas has consistently throughout the bankruptcy case

       6   in this adversary proceeding has pursued and I have

       7   knowledge        this is like watching an early Quentin

       8   Tarantino movie.      It's sometimes not in a clearly linear

       9   way but I get it.
      10                You know, one day Mr. Biller has to prove all of

      11   this but I get it.      Thomas Wylde doesn't like it but I

      12   understand the theory.      We'll one day have to try this and

      13   figure out if it all is provable, but I get it.           I

      14   understand what Ms. Thomas'      theory is and we'll see what

      15   happens.     And that clearly encompasses financial reports

      16   given to Hillshore, Choi and Gonzalez because one of the

      17   theories -- it's like an octopus.        There are a lot of arms

      18   to this theory in that -- is that if Hillshore is a dummy

      19   corporation and if Thomas Wylde took improper actions some

      20   of the transactions could be avoided or collapsed and

      21   ultimately Ms. Thomas owns TW.        She's the managing member.

      22   So it's I want to say relevant as between Trustee versus

      23   Thomas Wylde and Trustee versus Paula Thomas.          Since

      24   Ms. Thomas still owns and controls Thomas Wylde it still

      25   belongs to her.      I don't know if that's true or not.          And
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document    Page 98 of 256


           Page                                                             45

       1   clearly Thomas Wylde and Ms.        Park contest that theory but

       2   that's one of the theories is collapsing the transactions.

       3   Once you disregard certain entities, once you collapse the

       4   transactions the net result is Ms. Thomas controls Thomas

       5   Wylde.

       6                MR. BILLER:    Your Honor,    thank you very much.         I

       7   really appreciate what you just said.          It really means a

       8   lot.     I -- so let me thank you.      But I will produce the

       9   emails in my motion -- my upcoming motion in which Peddie

     10    tells the Trustee,      or Nancy Zamora,    "File the adversary

     11    proceedings so you could put all the debt on plaintiff," my

     12    client.     "So we can show the Judge how much debt she has."

     13    Well,    I have a right to determine she has no debt, but

     14    that's the purpose behind this adversary.          His own words.

     15    His own words.       "We can show the judge how much debt she

     16    has."     Well,   let's go see how much debt she has.

     17                 THE COURT:    All right.     Let's -- so keep going.

     18                 And number nine for now, Mr. Peddie,      I'm still

     19    going to limit it to 2015.         If you really want more than

     20    that and you think there's a reasonable basis why it's

     21    relevant you can file a motion and then I'll reconsider

     22    number nine to make it present.

     23                 MR. BILLER:    You can tell me, Your Honor

     24    (phonetic)?

     25                 THE COURT:    Sure.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document    Page 99 of 256



           Page                                                          46

      1                 MR. BILLER:    Yeah, okay.

      2                 THE COURT:    All right.     So nwnber ten, documents

       3   reflecting the units of interest in membership 20 -- 7/22

       4   to present.     Once again,   I'm going to overrule that

      5    objection.     I suspect it's not,      one,   there is a human being

       6   who knows this and, two,      although we're not talking about

      7    documents there are clearly documents reflecting unit

      8    transfers or changes in Thomas Wylde and I suspect it's not

       9   that burdensome.

     10                 MR. PEDDIE:    Let me see there.      Look on.

     11                 THE COURT:    All right.     Nwnber 11, backup

     12    materials for the data inputted into QuickBooks from 7/22

     13    to present.     The backup materials is what I'm not sure

     14    about.

     15                 MR. BILLER:    It's like -- now, you know what a

     16    tax return -- yes,    you know on a tax re -- they have all

     17    the expenses of the company for the year and they have them

     18    itemized like supplies and photoshoots or website.            Well,

     19    that's based on something, right?          It has to be based on

     20    something.     So according to Melody Raffels she testified

     21    that there's backup material for all those tax items and

     22    all the financials that she keeps them in the drawer for

     23    seven years.     That was her policy to keep everything in a

     24    drawer.   And she described the drawers as, you know,            a long

     25    countertop with six drawers and a -- the higher one with
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 100 of 256


           Page                                                             47

       1   five drawers and that's where they were all kept.

       2                Now,   if I need to do an audit I'm not going to

       3   rely on QuickBooks.        Everybody knows QuickBooks is not

       4   reliable.     So I need a -- I need to be able to photocopy

       5   the backup material.

       6                THE COURT:     Right.    But one --

       7                MR. BILLER:     Because it goes straight to the 4. 4

       8   million.

       9                THE COURT:     So once again, we're now talking

      10   about a human being who has to come testify first.

      11                MR. BILLER:     Right.   That's right.     That's right.

      12                THE COURT:     So -- and number 12 is sort of

      13   related.     You know,    you got the backup materials and the

      14   QuickBooks.

      15                MR. BILLER:    Yes, Your Honor.       I get it.

      16                THE COURT:    And so now based on the clarification

      17   given by Mr. Biller and since for today we're only talk

      18   about a human being who is going to come in and talk about

      19   as a person most knowledgeable,         it sounds like, Mr. Biller,

      20   you already have that information.

      21                MR. BILLER:    Based -- then I subsequently

      22   subpoenaed her three times and she never showed up.

      23                THE COURT:    All right.    So 11 and 12, I mean, why

      24   shouldn't this be limited to 2015?         What more do you need

     25    beyond 2015?
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document   Page 101 of 256


           Page                                                             48

       1                MR. PEDDIE:    Are we on 13?

       2                THE COURT:    11 and 12.

       3                MR. PEDDIE:    11 and 12.

       4                THE COURT:    Yeah.

       5                MR. BILLER:    Well, Your   Honor,   the petition for

       6   bankruptcy was filed in 2016.

       7                THE COURT:    All right.    Then we'll go to 2016.

       8                MR. BILLER:    Yeah.

       9                THE COURT:    Is -- I think that is sort of

      10   relevant to how the information -- in fact,         this is only

      11   solely relevant I think in some ways for Ms. Thomas because

      12   Trustee is suing her for what Trustee believes for loans --

      13                MR. BILLER:    Right.

      14                THE COURT:    -- that were documented into

      15   QuickBooks.

      16                MR. BILLER:    Right.

      17                THE COURT:    I don't know who has that

      18   information.     PDTW -- TW's claim may be, we don't have any

     19    of that; we don't -- have nothing of that, but we'll see.

     20                 MR. BILLER:    Well, they gave them to PDTW so they

     21    better have them.

     22                 MR. PEDDIE:    I'm sorry.   Are we talking about

     23    backup materials for the data for PDTW's QuickBooks?

     24                 THE COURT:    No, no, no.   QuickBooks.     I think

     25    Mr. Biller believes whatever PDTW had, TW must have
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                        Main Document   Page 102 of 256


           Page                                                              49

       1   acquired it when things were purchased.               It could very well

       2   be TW's person most knowledgeable's testimony is,              ''Nope,''

       3   they don't have any.         ''We don't have any.n

       4                But with respect to,        you know,    setting some

       5   ground rules to begin the deposition on -- in 11 and 12 for

       6   purposes of designating the person most knowledgeable both

       7   11 and 12 -- 2012 to 2016.          That's the applicable time

       8   period.   And, Mr. Peddie,         it could very well be the person

       9   most knowledgeable from TW comes and says,              "We don't have

      10   any of that.       We don't have any backup materials for

      11   QuickBooks related to PDTW.n

      12                MR.   PEDDIE:    Relating to PDTW because --

      13                THE COURT:      Anything.      Well,   that's the subset of

      14   what -- I used the PDTW issue as an example of the -- why

      15   it's relevant to this adversary proceeding but there could

      16   be other things.

      17                MR. PEDDIE:      So a person who's most knowledgeable

      18   about the backup materials for the data used to create the

      19   QuickBooks entries for PDTW?

     20                 THE COURT:      No.   Just it's for both.      But for

     21    PDTW might be a subset of 11 and 12 and if no one at TW

     22    today knows anything about transfer of data and information

     23    from PDTW to TW that's fine,         too.     Whatever is, whatever it

     24    is.

     25                 MR. BILLER:      The financial controller worked for
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document   Page 103 of 256


          Page                                                           50

      1   both companies, Your Honor, and that would be the person.

      2   She worked for both companies until 2016.            She started in

      3   2014 -- or '13.      She worked until 2016.

      4                 THE COURT:    Now who is this person?

      5                 MR. BILLER:    Melody Raffels.

      6                 THE COURT:    Nobody knows where she is?

      7                 MR. BILLER:    Oh,    yeah.   We just served her with a

      8   complaint yesterday at her place of work but every time I

      9   subpoena her they accept it but she never shows up.               She

     10   takes the money, but she never shows up because according

     11   to Richard it's defective.           The subpoena is defective.

     12   It's always defective.        It's always Biller's fault.

     13                 THE COURT:    Well,    if you subpoena her in this

     14   case and there is a motion for              motion to compel or

     15   sanctions for not appearing we'll figure it out.

     16                 MR. BILLER:    Well,    she should be the one who

     17   should be appearing for all these things.            They still have

     18   control over her.

     19                 MR. PEDDIE:    Your Honor, we do not have control

     20   over Melody Raffels.

     21                 THE COURT:    I -- yeah.

     22                 MR. PEDDIE:    She's not an employee.

     23                 THE COURT:    I -- right.      I know that's what you

     24   want but TW has the right to designate its own people.

     25                 MR. BILLER:    You're right,     Your Honor.   You're
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 104 of 256


           Page                                                             51

       1   absolutely right.

       2                MR.   PEDDIE:    We have the right but we don't have

       3   control over this individual anymore.           She knows about the

       4   past.     She was an employee.        She was let go in 2016 just

       5   right after or around of the bankruptcy when we were

       6   downsizing.

       7                THE COURT:      Yeah.

       8                MR. PEDDIE:      And this is a person who at best

       9   would be doing us a favor if I could even get her to come.

      10                THE COURT:      Okay.    Again, if you don't have

      11   control over this person TW could not produce her as its

     12    person most knowledgeable but I suspect what that's going

     13    to mean is at that deposition of whoever the person most

     14    knowledgeable, that person is going to testify,          "You got to

     15    go talk to this person.n           And then I'm sure Mr. Biller is

     16    going to subpoena this person, Melody or whoever she is,

     17    and, you know,     if she's served with a subpoena, she takes

     18    the money and she doesn't show up there's going to be some

     19    consequences and it sounds -- I -- because she doesn't show

     20    up to,    you know, her deposition after she's been subpoenaed

     21    I thought maybe she disappeared or something.           I mean,

     22    she -- you know, we had -- we've had so many people moving

     23    to like

     24                 MR. BILLER:     No.

     25                 THE COURT:      -- Nicaragua and things like that.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56             Desc
                         Main Document   Page 105 of 256


           Page                                                                      52

       1                MR. BILLER:      Jene Park,   too, Your Honor.           I

       2   served her with two subpoenas, gave her the money and she

       3   never showed up.         In fact

       4                THE COURT:      Got subpoenaed in this case?

       5                MR. BILLER:      Yes.

       6                THE COURT:      Well,   Mr. Biller,    then I think you

       7   know what you need to do.

       8                MR. BILLER:      You know, Your Honor,         I can't

       9   remember,    I think it was in this case.           I think it was in

      10   this case but she called on the -- when I was at the office

      11   ready to take her to the deposition she said,                "Oh,   I have

      12   a -- I have to go to a doctor's now."              And she called and

      13   gave an excuse.      That was the second time.             You know,

      14   there's only so many times I can try one method of

      15   discovery, then I go to another method,             PMK.     It's the PMK

      16   method.     If I can't get witnesses to show up for depos,

      17   PMK.

      18                THE COURT:     Anyway,   you know what you're doing.

      19   So 13, any and all documents related to any and all

      20   agreements to purchase membership interest in TW.                   All

      21   right.     Once again,    I would impose the same time period,

      22   2012 to 2015.

      23                Number 14, loan agreements,       lines of credit,

     24    guarantees,    and promissory notes executed between 7/22 and

     25    present.     I would also impose the same time period,                2012 to
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                        Main Document   Page 106 of 256


           Page                                                            53

       1   2015.    And once again,     I'm not going to -- I don't want

       2   this in any order but as I've said before in a related

       3   topic you're not going to -- you don't want to know about

       4   Pitney Bowes contracts.

       5                MR. BILLER:     Your Honor,   I have 50,000 documents.

       6   I don't need to waste my time.

       7                THE COURT:     Okay.    All right.   On number 15,

       8   profit and loss statements from 7/22 to the present.              Once

       9   again,   2012 to 2015.

      10                MR. BILLER:     That would be also      --




      11                THE COURT:     That is profit and loss statements of

      12   Thomas Wylde, right?

      13                MR. BILLER:     Thomas Wylde,   yeah.

      14                THE COURT:     Yeah.

      15                MR. BILLER:     Yeah.

      16                THE COURT:     So --

      17                MR. PEDDIE:     The person who knows most about

      18   those.

      19                THE COURT:     Right.

      20                MR. BILLER:     And that would be with the income

      21   tax returns as well,       Your Honor.

      22                And I suspect that would be you someday.

      23                And, Your Honor, on this one -- actually,       just

      24   for your consideration would -- if -- I would ask that the

      25   Court consider elevating the date from 2015 to the date the
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document   Page 107 of 256


           Page                                                             54

       1   petition was filed.

       2                 THE COURT:    Yeah, but Thomas Wylde and PDTW were

       3   separate companies by then,         right?

       4                 MR. BILLER:    They were separate companies but

       5   in -- yeah,     they were separate companies by 2016.           They

       6   were.

       7                 THE COURT:    Yeah.   Number 16 is pretty much a

       8   similar request, balance sheets from 7/22 -- July 2014 to

       9   the present.      I would impose the same time limitation, 2012

      10   to 2015.      Number 17 is about state and federal income tax

      11   returns and once again it's not about production of tax

      12   returns.      This is merely designating the PMK.           Is there

      13   I'm assuming there -- somebody is signing these tax returns

      14   so there has to be a person most knowledgeable.

      15                MR. BILLER:     Jene Park.      She's the --

      16                THE COURT:     Is there any reason why you need to

      17   know who the person most knowledgeable is in 2018 or 2017,

      18   Mr. Biller?

      19                MR. BILLER:    Well,   I would like to know -- are

      20   you -- Your Honor,     it's my belief TW does not exist and

      21   that it should had -- it should not be in these proceedings

      22   at all.      If it does exist my com -- my client owns it.             But

      23   I need to find out whether it's making any money and if

      24   it's making money is it making money off my client's

      25   designs,   copyright or a trademark?          I know it is because
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 108 of 256


           Page                                                             55

       1   Jene Park posts it every day, a new clothing with my

       2   client's prints on it and she uses the word ''Thomas Wylde."

       3                 Now,   I'll be filing a motion for protective --

       4   motion for preliminary injunction to stop this soon but the

       5   fact of the matter is,       you know,    that's irrelevant to the

       6   copyright.      We're letting -- the copyright and the brand

       7   are being destroyed by her.           She's slapping it on products

       8   that are embarrassing.        My client would not use -- design

       9   those products.

      10                 THE COURT:    Okay.     So 17 and 18 are sort of

      11   related.      They all relate to tax returns --

      12                 MR. BILLER:    Yes.

      13                 THE COURT:    -- or backup documents for tax

      14   returns.

      15                 MR. BILLER:    Right.

      16                 THE COURT:    So this is where -- and it sort of

      17   applies to 19, 20 as well -- this is where I sort of think

      18   Trustee has filed a very broad complaint against Thomas

      19   Wylde and Paula Thomas asking for a bunch of things,

      20   including accounting and what happened to              how did you

      21   use our -- as Trustee's contention is it owns the

      22   copyrights and trademark.           In this lawsuit Ms. Thomas's

      23   counterclaim against the Trustee is in some ways like

      24   they're broad declaration relief action.           ''No,   PDTW doesn't

      25   own it.      I own all this."       But Trustee himself is not
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 109 of 256



           Page                                                            56

       1   producing goods.     You know, he's not,    you know,

       2   manufacturing anything.       It's actually Thomas Wylde,       if

       3   that's true.     So in this adversary,    not necessarily what's

       4   happening in another court, even if Ms. Thomas hits a home

       5   run and wins, defeats the Trustee's claim, wins on its

       6   counterclaim, all that's going to happen is there is going

       7   to be a judgment for Mis -- in favor of Ms. Thomas that

       8   says,   "She owns all the trademark and copyrights.        She owns

       9   all the archives."     And the counterclaim is only against

      10   the Trustee.     Trustee has not been using the copyright or

      11   trademark, not producing any goods, not selling any goods

      12   other than,    you know, the inventory that I authorize to

      13   sell which,    you know,   that information the Trustee has.

      14   Thomas Wylde doesn't have anything.        So like it -- this

      15   adversary for Ms. Thomas to try to figure out what Thomas

      16   Wylde is making, using the copyrights and trademark is

      17   beyond the scope of this adversary proceeding.

      18                MR. BILLER:   No, not -- Your Honor,    I disagree.

      19   I respectfully disagree because we have a cro -- a

      20   counterclaim, okay,     for fraud and breach of contract and my

      21   client is responsible for anything she -- any debt PDTW

      22   has      owes or any residue in the estate if she prevails.

      23   She gets the residue of the estate after everything's paid

      24   off.    So just because, you know,    PDTW and TW have agreed

      25   not to pursue the money that has been lost for the breach
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 110 of 256


           Page                                                             57

       1   of or the infringement of copyright and trademark,          it

       2   doesn't mean it's not important.          My client gets credit for

       3   that.

       4                THE COURT:    I understand, but as against Thomas

       5   Wylde if she prevails all of the copyright and trademarks

       6   belong to her and she wants to sue Thomas Wylde for

       7   infringing and using the trademark and copyright for

       8   selling.     That's the district court lawsuit before Judge

       9   Kronstadt.     It's not here.       All I can do if she hits a

      10   grand slam homerun in this adversary is I enter a judgment

      11   in her favor.      She owns copyrights,     trademarks, archives.

      12   It's all hers.      Then she gets to with that judgment go back

      13   to Judge Kronstadt in district court and continue the

      14   infringement lawsuit against Thomas Wylde.

      15                MR. BILLER:    Yeah.    But you would agree with me,

      16   Your Honor,    that if it -- if we had a normal Trustee who's

      17   following his duties and obligations to protect the estate

      18   that we would have had a preliminary injunction order

      19   issued last year.      That's the first thing that would

      20   happen.    And we would have collected all the property that

      21   belongs to PDTW or that has the trademark or the copyrights

      22   of PDTW.     That's -- in the normal case that is what's going

      23   to happen.     I'm going to have to do that.       I'm going to

      24   have to do that because the Trustee has no interest in

      25   doing that or has shown no interest in doing that.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 111 of 256


            Page                                                           58

        1               THE COURT:     Well,    that's true especially if

       2    Ms. Thomas wins this adversary proceeding.          Then

        3   bankruptcy -- the Trustee has nothing to do with it.            If I

        4   enter a judgment that all -- the copyrights,         trademarks,

       5    archives belong to Ms. Thomas and not to the Trustee,

       6    Trustee doesn't even have the right to try to enforce the

       7    copyright and trademarks.          It really just then belongs to

       8    Ms. Thomas.    So that's what I'm trying to say here Mis

       9    the victory for Ms. Thomas here is a judgment that she owns

      10    all of these things and thus Trustee couldn't do it, never

      11    should have been doing it and he's wrong if he was trying

      12    to enforce it.    So that's right, Ms. Thomas's position.

      13    Trustee really shouldn't be using and trying -- her really

      14    real position is Trustee should not even be demanding that

      15    Thomas Wylde not infringe because it belongs to Ms. Thomas.

      16                MR. BILLER:    Okay.     I'm     I will file a

      17    counterclaim -- no,      a cross-claim on behalf of TW Holding,

      18    LLC, and Paula Thomas against TW.          I will file that claim

      19    because they are ultimately in -- responsible for

      20    destroying my client's copyright.          And then I have a

      21    right -- I have a right to get an estimate of what damages

      22    are collected to preserve -- just to preserve my rights,

      23    because she -- this -- these proceedings are about who owns

      24    the copyright and the trademark but they're also about how

      25    much damage has that -- how much damage it incurred because
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56      Desc
                         Main Document   Page 112 of 256


            Page                                                             59

        1   it goes to the estate ultimately.

        2                THE COURT:      Not really.   Because if Ms. Thomas

        3   wins this adversary proceeding and copyrights,           trademarks

        4   and archives belong to her and not PDTW,           it doesn't belong

       5    to the estate.      It doesn't belong to the Trustee.           It's

        6   really hers.     And then the bankruptcy estate has nothing to

       7    do with it.     It's then purely a district court litigation

       8    between Ms. Thomas and Thomas Wylde.

       9                 MR. BILLER:     Okay.

      10                 MR. PEDDIE:     And, Your Honor,     isn't there

      11                 THE COURT:    It doesn't involve bankruptcy Trustee

      12    at all.

      13                 MR. BILLER:     Okay.   Your Honor

      14                 MR. PEDDIE:     Your Honor,   isn't there another

      15    possibility where the Court rules that PDTW never owned the

      16    IP,   the estate doesn't own the IP,       and just doesn't rule on

      17    stuff that happened after the original vesting of

      18    intellectual property whether by authorship under the

      19    Copyright Act or trademark through usage and says that

      20    dispute,    other stuff, whatever else happened to other

      21    people, yeah,    Paula Thomas transferring,       assigning,    getting

      22    paid, not getting paid,       getting paid and then a default

      23    where she gets it back,       that's for the district court and

      24    only ruling that,    look,    estate,   you don't owe it -- own it?

      25                THE COURT:     Only if that's what the Trustee
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 113 of 256


           Page                                                             60

       1   wants.    Trustee filed this really,       really broad expansive

       2   complaint and asked me in addition to like 12 claims for

       3   relief,   Trustee then stuck in that declaratory relief

       4   saying,   ''This is all mine.     All belong to the estate."          So

       5   unless the Trustee's going to drop those claims and say,                  "I

       6   only want to -- I'm going to drop all these claims.              I only

       7   want to go to trial on this discrete as -- just between

       8   PDTW and Thomas -- you know,       on,   you know,   who owns it and

       9   if I lose that issue I'm out,       I'm dropping all the other

      10   claims for relief," but once again,         I have to live in the

      11   reality of the pleadings that have been filed and Trustee

      12   is asserting claims that the Trustee wants me to adjudicate

      13   as between Thomas Wylde, Ms.       Thomas and PDTW who owns

      14   copyrights,    trademarks and archives on the petition.

      15                MR. BILLER:    Your Honor,    just as a side note

      16   because I'm going to go with you on this one -- I mean,               I

      17   can get it when I file a new complaint -- you know,           I have

      18   this motion for compel coming up that I'm going to be

      19   filing because PDTW doesn't have anything to give me and in

      20   that motion I am going to file my client's declaration with

      21   newspaper articles proving she's the one who put this --

      22   the trademark into commerce first for use,           conclusively

      23   proving that.     And once the trademark is give -- once she

      24   gets the trademark this case is over.         As you said,    it's

      25   gutted because if she has a trademark she has the
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                        Main Document   Page 114 of 256


            Page                                                           61

        1   copyrights,   too.

        2               And so I'm going to ask for a termination

        3   sanction because they won't give me anything.          They've

        4   destroyed -- they've allowed 40 computers to be destroyed

        5   because they didn't take custody of 40 computers.          They

        6   allowed Penny -- they trusted Penny and Penny gave them

        7   five computers, old computers that were back in 2006,            2007

        8   that don't contain anything relevant.        So what -- now what

        9   I -- I don't have the 40 computers.        The five computers

      10    they gave -- that Penny gave them are just junk.          They

      11    won't give me anything from those computers, by the way,

      12    and they won't give me the QuickBooks.

      13                Under 37(d) or   (e) when you're destroying

      14    electronically stored information you're gone.          You're

      15    gone.   And on top of that her declaration is absolute.             She

      16    has newspaper articles from 2004 and 2005 when her

      17    trademark became,    you know,   famous.   I mean,   this case

      18    the Trustee brought this case for two illicit purposes,

      19    both from Peddie's brain to try and destroy my client life

      20    -- my client's life and to try to put all the debt on her.

      21    This is not what Bankruptcy Court is about.          And here we're

      22    sitting going over,    you know,   27 categories of documents

      23    for PMK witnesses because he wanted to be an adversary

      24    proceeding but he doesn't want to deal with the

      25    consequences.    I didn't bring it here.      I want to be in
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                        Main Document   Page 115 of 256


            Page                                                                62

        1   federal court.

        2               THE COURT:     Yeah.       I agree with you.     I wish this

        3   was somewhere else.       It's the wish every judge

        4               MR. BILLER:        I mean,   so I'm going to ask for

        5   termination sanctions, Your Honor.

        6               THE COURT:     -- someone else will do it.

        7               MR. BILLER:        Forty computers gone, destroyed.

        8               THE COURT:     All right.       So when you file that

        9   we'll get to it.     So let's try to wrap this up here.

      10                MR. BILLER:        Okay.

      11                THE COURT:     So 17 and 18, once again I'm going to

      12    impose the same time period,           2012 to 2015.     19, 20,   21,   22,

      13    I'm going to sustain.          They're basically,      you know, the

      14    damages for TW's infringement.

      15                MR. BILLER:        That's fine,   Your Honor.

      16                THE COURT:     And if and when there is a cross-

      17    claim filed maybe you get to do that discovery here but

      18    at -- based on the pleadings that are filed today I think

      19    they're beyond.    Number --

      20                MR. BILLER:        Well,   I'll file -- if I have to file

      21    the cross-claim I'll file it.

      22                THE COURT:     Okay.       So that's 19, 20,    21 and 22.

      23    They're sustained.       23,    lease agreement for the premises

      24    where TW is located.

      25                Is that really that important, Mr.           Peddie?
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56      Desc
                        Main Document   Page 116 of 256


           Page                                                            63

       1                MR. PEDDIE:    No,    Your Honor, it's not.

       2                THE COURT:    Fine.

       3                MR. PEDDIE:    Just take it off.

       4                THE COURT:    Yeah.     So 24, backup tapes for any

       5   ESI.

       6                MR. BILLER:    That's because Jene Park said in my

       7   presence when I asked Richard Peddie for a meet-and-confer

       8   in this courtroom,    "Where are the computers?"         He wouldn't

       9   tell me and Jene Park barked out,         ur   have backup tapes.    0




      10   That's why I made the request, Your Honor.            If she has

      11   backup tapes I -- I'm entitled to those.            If her backup

      12   tapes are the cloud then let me know if it's the cloud.

      13   Then I'm not -- I won't pursue them.           But Jen -- that cloud

      14   is in her name and her control and it should not be.

      15                THE COURT:    All right.    Right now it's about

      16                MR. BILLER:    Dates.

      17                THE COURT:    -- designating the person most

      18   knowledgeable.

      19                MR. BILLER:    Right.    Right.

      20                THE COURT:    So that's fine.

      21                MR. BILLER:    Okay.

      22                THE COURT:    Thomas Wylde has to designate the

      23   person most knowledgeable about backup tapes from ESI and

      24   if that's Ms. Park, that's Ms. Park.

      25                MR. PEDDIE:   Your Honor,    I'm not sure what's
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56      Desc
                        Main Document   Page 117 of 256



            Page                                                           64

        1   going to come back on that.           You know how people speak kind

        2   of loosely and they say "backup tapesu and they really

        3   meant the cloud or something because --

        4               THE COURT:      Yeah.     Well,   she --

        5               MR. PEDDIE:            backup media, whatever it is.

        6               THE COURT:      She did not say that under penalty of

        7   perjury so she'll get an opportunity under penalty of

        8   perjury to clarify what she meant.

        9               MR.   PEDDIE:    Right.

       10               THE COURT:      So number 25, all documents that are

       11   required to be made available for inspection by any member

       12   under the amended operating agreement.             Is Ms. Thomas still

       13   technically a member of Thomas Wylde?

       14               MR. BILLER:      No.     She's not -- I don't think

       15   she's a member but she's an owner.            She's 1.8 percent

       16   owner.

       17               THE COURT:      So she's still an owner.

       18               MR. BILLER:      So here -- and the other people like

       19   Doug Lee and Roger Kuo and John Hanna they don't have

       20   equity interest.      So the only two parties that have any

       21   equity is my client and a company called Hillshore that

       22   doesn't exist.

       23               THE COURT:      But they're equity holders but not

       24   members of an LLC?

       25               MR. BILLER:      May -- well, maybe --
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56      Desc
                        Main Document   Page 118 of 256



            Page                                                             65

       1                THE COURT:      How about, Mr.    Peddie,   any --

       2                MR.   PEDDIE:    All of those people are still

       3    members.

        4               THE COURT:      Okay.

        5               MR.   PEDDIE:    And the word \\owner" and "member"

        6   are synonymous in LLC land.

        7               THE COURT:      Okay.     So if Ms. Thomas is still an

       8    owner/member all she's asking for in connection with 25 --

        9   well,   it -- right now it's designating the person who knows

      10    about what are the documents members are entitled to get.

      11                MR. BILLER:      Right.

      12                MR. PEDDIE:      Under the operating agreement.

      13                THE COURT:      Under the operating agreement.

      14                MR.   PEDDIE:    So it's a document that speaks for

      15    itself and I just don't feel like producing some layperson

      16    to be subject to a quiz over what the operating agreement

      17    says.

      18                MR. BILLER:      No.    This is --

      19                MR. PEDDIE:      They      we -- anybody can read it.

      20                MR. BILLER:      This is a company that does business

      21    around the world.      It has an operating -- they won't

      22    even -- by the way, Your Honor,          I'm entitled to all these

      23    documents under the operating agreement.

      24                THE COURT:      Yeah.     The -- I'm going to allow it

      25    only because this person most knowledgeable could also be a
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 119 of 256


            Page                                                           66

        1   member and he or she can be questioned and testify about

        2   what he or she got from the LLC as documents he or she as a

        3   member that -- amended operating agreement.

        4               MR. PEDDIE:      If I were designating a person, Your

        5   Honor,   to testify as to all documents that are required to

        6   be made under the operating agreement, you know,        I would be

       7    designating a lawyer and I would say,       "Here is the

       8    operating agreement.        So what is a member require"

       9                THE COURT:      Not really.

      10                MR.   PEDDIE:       "or entitled to under the

      11    operating agreement?"        Not --

      12                THE COURT:      It could be a member.

      13                MR. PEDDIE:      Not one of the members.

      14                THE COURT:      It could be a member and the question

      15    could be,   "What documents have you received from this

      16    company?    Do you think you were given these documents

      17    because you're entitled to get that as a member?"

      18                MR.   PEDDIE:    But how is that it --

      19                THE COURT:      It could be as simple as that.

      20                MR. PEDDIE:      How is that an entity representative

      21    testifying as a PMK?        That's a member testifying as to

      22    their experience as an owner over time and what documents

      23    they received from the company.

      24                MR. BILLER:     Every member gets a copy of the

      25    operating agreement.        David Schnider wrote the operating
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document   Page 120 of 256


            Page                                                            67

        1   agreement.

        2                MR. PEDDIE:     But he's not a member.

        3                THE COURT:     Right.

        4                MR. BILLER:     It -- it get --

        5                THE COURT:     Lawyers -- well, you don't even need

        6   lawyers.     You could go to lawyers at that company,       you

        7   know, LegalZoom,     and get an operating agreement.       So I do

        8   not buy this premise that only lawyers know what's required

        9   under the operating agreement and only lawyers can

      10    interpret it -- interpret what's written in it.

      11                 MR. PEDDIE:    No,    I don't either.   You can just

      12    read the document.        I don't think that we need to designate

      13    somebody because it's just right there.           It's -- you know,

      14    it's a legal document.       It speaks for itself.

      15                 THE COURT:    Well,     it's not just documents.     It's

      16    also about, well, what did you get?           What documents did you

      17    get, what documents do you think you're required to give to

      18    members?

      19                MR. BILLER:     It's an interesting point,     Your

      20    Honor, because when I cross-examined Melody about this

      21    issue and I said,    ''Under this operating agreement shouldn't

      22    my client get ev -- all the books and records for

      23    inspection?n and said, "Yes, I've asked for the books and

      24    records for inspection and I don't get them.n           How can

      25    my owner of the company cannot look at the books and
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                        Main Document   Page 121 of 256



           Page                                                            68

       1   records of the company.        That's -- you know what his

       2   explanation is?     Penny's explanation,         "Well, she's doubting

       3   that the company exists so she can't have access to the

       4   books and records."        Really?

       5                MR. PEDDIE:     Yes,    really,   Your Honor.   This is

       6   not the forum for a member or a shareholder to invoke and

       7   litigate inspection rights.           Those are rights under the

       8   statute or under the operating agreement.

       9                MR. BILLER:    Okay.

      10                MR. PEDDIE:    And it's not an adjunct --

      11                MR. BILLER:    She's an owner, Your Honor.

      12                MR. PEDDIE:    -- to discovery in a bankruptcy

      13   case.

      14                MR. BILLER:    She's an owner.        I asked them in a

      15   letter and a -- or an email.

      16                MR. PEDDIE:    And .

      17                MR. BILLER:    She's an owner.

      18                THE COURT:

      19                MR. PEDDIE:    And in the case law --

      20                MR. BILLER:    Okay?

                        MR. PEDDIE:        governing membership --

      22                THE COURT:

      23                MR. PEDDIE:        member and shareholder inspection

      24   rights it says that an adverse shareholder or member can be

      25   blocked from seeing certain documents --
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56        Desc
                         Main Document   Page 122 of 256



           Page                                                             69

       1                THE COURT:    Yeah.

       2                MR. PEDDIE:         if it's --

       3                THE COURT:    But

       4                MR. PEDDIE:         antithetical to the company's --

       5                THE COURT:    But whether or not Thomas Wylde is a

       6   legitimate operating company is potentially relevant

       7   because the Trustee sued Thomas Wylde.

       8                MR. PEDDIE:    Right.

       9                THE COURT:    And because Trustee sued Thomas Wylde

      10   whether or not Thomas Wylde is really an operating company

      11   today, whether or not it's maintaining its corporation

      12   governance, you know, doing -- holding whatever be -- I

      13   don't know,    whatever law this entity is incorporated under,

      14   having annual meetings or whether it           because there are

      15   consequences for corporate entities who don't comply with

      16   corporate governance.

      17                So it might be highly relevant whether or not

      18   Thomas Wylde is an active entity and whether or not Thomas

      19   Wylde is complying with its corporate documents.           It could

      20   very well be that if Thomas Wylde is not doing any of that

      21   its ability to participate in this litigation and defend

      22   itself, you know, may be undermined.

      23                MR. PEDDIE:    Well, number 25 says, "All documents

      24   that are required to be made available for inspection by

      25   any member of the operating agreement."         And it's a PMK.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 123 of 256



            Page                                                           70

        1               THE COURT:    Um-hum.    Yeah.   I don't see any

        2   problem with that.       There is a human being who works at

        3   Thomas Wylde who is affiliated with Thomas Wylde who knows

        4   the answer to that question.        Over the la -- well, and one

        5   other thing I'll do is I'll put a time limitation that I

        6   did before,    2012 to 2015.    "Between 2012 to 2015 what

        7   documents did you give to the members of Thomas Wylde that

        8   were required to provide to that under the op -- amended

        9   operating agreement?"       There's a human being I hope who can

       10   answer that.     That's it.    Then right now I'm not talking

       11   about the actual underlying documents.         I'm just talking

       12   about a human being who can answer that question.          And

       13   because once again I know the Trustee and Trustee's counsel

       14   are not here, Trustee and Trustee's counsel filed a very

       15   expansive complaint naming a bunch of people and entities

       16   as defendants.     And both under the state law but also under

       17   corporate law but also under, you know,        Federal Rules of

       18   Civil Procedure, entities that are defunct,        entities that

       19   are not operating, entities that are not following

       20   corporate governance rules or requirements there are

       21   consequences for them participating as a litigant in a

       22   case.    So I think this is, one,     relevant based on the

       23   complaint the Trustee filed and, two,        I don't really think

       24   this is burdensome.       There has got to be an answer to this

       25   and --
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 124 of 256



           Page                                                            71

       1                MR. PEDDIE:    I think that it's a semantical

       2   difference.     I think that I was interpreting what you were

       3   saying to be the legal question as to what must the company

       4   provide as opposed to

       5                THE COURT:    Right.   Well,   I get your distinction.

       6                MR. PEDDIE:    Yeah.

       7                THE COURT:    And you're right.     If the person most

       8   knowledgeable is not an attorney the question -- all right,

       9   Mr. Biller can ask,       I'm sure someone will object, this

      10   person is not an attorney and it requires a legal opinion.

      11   It's not what do think under the law you're required to

      12   produce?     It's what did you produce?       What documents were

      13   sent to the members?

      14                MR. BILLER:    See, and this is the problem,       Your

      15   Honor, because this is why I'm cross-noticing sources of

      16   documents.     David Schnider testified a million times.             He

      17   never had any communications with Stephen Choi and he never

      18   gave him any documents.       Well, when I got the Greenberg

      19   documents there are emails from Schnider to Choi giving him

      20   documents.     I mean, he -- Schnider never gave them to me

      21   but I got them from Greenberg.          And so I'm sure Choi was

      22   receiving documents.        I just haven't seen them or they

      23   haven't been produced in 14 months of discovery.

      24                THE COURT:    All right.     So we went through all

      25   the topics --
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 125 of 256



            Page                                                           72

       1                Mr. Peddie, if possible,        if you can prepare an

       2    order granting this motion in part based on what we just

       3    discussed and the tentative ruling because when I denied

       4    setting this on an order shortening or an emergency basis I

       5    basically sort of vacated or held in abeyance the date of

        6   the deposition.    I feel like the order should also -- pick

       7    a date, an outer date by which the PMK or PMKs needs to be

       8    deposed and also for practical reasons I think we should

       9    also pick a date when the documents should be de -- should

      10    be produced.

      11                MR. BILLER:    I would just ask, Your Honor, the

      12    documents be produced before the PMK depositions.

      13                THE COURT:    That makes sense to me.

      14                Mr. Peddie, how long?

      15                MR. PEDDIE:    Your Honor, we reserved all of our

      16    rights to object documents productions and those are set

      17    forth in

      18                THE COURT:    Right.

      19                MR. PEDDIE:       what was sent in April and we

      20    went through and we did a joint stipulation which we

      21    finalized I think it was on April 24th and we did              the

      22    phone call that we had was not over the PMK.           It was over

      23    the requests for production of documents.

      24                THE COURT:    Okay.    So but

      25                MR. PEDDIE:    So I reserve everything up to and
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 126 of 256



            Page                                                            73

        1   including lateness at this point in time because we are

        2   talking about his motion to compel and at this point I just

        3   simply cannot allow my client to be forced through all of

        4   these hoops that really have to do with --

        5                THE COURT:     Okay.   I heard what you said.      What I

        6   want to see if these discovery disputes come to me -- I've

        7   already mentioned this.        I know it is in some ways costlier

        8   and more burdensome on the parties but it helps me to

        9   adjudicate disputes.        You're -- if parties are going to

      10    fight about production of documents I want the party who is

      11    the target of that discovery request to have already

       12   produced all non-privileged documents provide a privilege

      13    log if one is required and then come to me over document

      14    fights.     Do not come to me before non-privileged documents

      15    have been produced.        Do not come to me without a privilege

       16   log that's been provided to the other party.          Then I know

      17    what's been produced, what documents are being deemed

      18    privilege.     Coming here and asking me hypothetical

      19    questions about what have not been produced, what have not

       20   been marked as privileged is really,        really difficult for

       21   judges.

      22                 MR. BILLER:     Can we have a date, Your Honor,

      23    then?     I'll wait until

       24                MR. PEDDIE:     Your Honor, we responded.     We

       25   responded in April of 2018.         We gave our objections and
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 127 of 256



           Page                                                            74

       1   responses.     To undertake now all of this extra stuff when

       2   actually we're talking about a motion that's brought five

       3   months late to compel,      okay, and now I have to go

       4   through --

       5                THE COURT:    There is no deadline for a motion to

       6   compel.

       7                MR. PEDDIE:    Well,   there's no deadline except for

       8   courts generally don't go for five months.         They do -- a

       9   federal court does impose a deadline at a certain point and

      10   this is late.     We have gone forward now.      Five months --

      11                MR. BILLER:    Your Honor,   this was a joint --

      12                MR. PEDDIE:    -- of foot dragging.

      13                MR. BILLER:    This was a joint notice of

      14   production and notice of taking deposition.         That's what it

      15   was.

      16                THE COURT:    And I would be a little more

      17   sympathetic if in addition to sending written responses

      18   documents were produced.

      19                MR. PEDDIE:    Well,   some documents have been

      20   produced

      21                MR. BILLER:    Oh, my --

      22                MR. PEDDIE:         to this litigant and this --

      23                THE COURT:    And

      24                MR. PEDDIE:         and even since Mr. Biller entered

      25   the picture, et cetera, and at a certain point we have to
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 128 of 256



           Page                                                            75

       1   draw the line because 1,600

       2                MR. BILLER:   They produced 1,000 pages.

       3                MR. PEDDIE:   --   1, 600 discovery requests.

       4                MR. BILLER:   That's not true.

       5                MR. PEDDIE:   And we hear Mr. Biller complain

       6   about 2.6 hours --

       7                MR. BILLER:   And he objected --

       8                MR. PEDDIE:        of sleep in 14 -- in April

       9                MR. BILLER:        500 objections.

      10                MR. PEDDIE:    In April we hear about this.        Well,

      11   you've never heard me winging about this kind of stuff and

      12   let me tell you --

      13                MR. BILLER:   Well, you just filed --

      14                MR. PEDDIE:    -- I went through motion after

      15   motion in June and July of last year, federal court,

      16   emergency motion, emergency motion to take Mr. Peddie's

      17   deposition, motion to disqualify Mr. Peddie in the state

      18   court.   Then like six discovery demands and three motions

      19   to compel he lost every single one of them, this was --

      20   this is now a redux of last summer.        What's really going on

      21   here is we're having a redux of the discovery disputes of

      22   last summer.     This notice was from March of 2018.         He had

      23   our answers by April.       He insisted that we work on a

      24   stipulation.     That was ready by April 24th.       At a certain

      25   point it's too late.       This is a bankruptcy.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 129 of 256



            Page                                                            76

        1                THE COURT:    Well,   I get to decide when it's too

        2   late, not you.

        3                MR. PEDDIE:    You're the one who will decide that.

        4   You will decide if it is and I'm reserving -

        5                THE COURT:    I will decide --

        6                MR. PEDDIE:    -- my right to argue that it's too

        7   late.

        8                THE COURT:    Whether it's too late.     But I'm

        9   telling you right now if parties want to sleep and not have

      10    to fight over a discovery dispute and do all this work

       11   there's a simple way.       Just cooperate and produce

      12    documents.     And just like I told David Schnider's lawyer,

      13    the fact that David Schnider produced documents in other

      14    litigation is -- I'm sorry, you're involved in multiple

      15    litigation but that's too bad.        I don't care.    You have to

      16    produce those documents again.        In fact,   if you've already

      17    produced the documents in other proceedings with modern

      18    technology and zip drives and .pdf copies it should be

      19    easy.   Produce them again.

      20                 MR. PEDDIE:    If they're on -- I agree if they're

      21    on a PDF.     If they are, they it should be easy but that's

      22    not the entire universe of documents.

      23                 THE COURT:    Everyone can have a full night's

      24    sleep if they just stop fighting discovery requests.             Start

      25    producing.     What I really, really -- and it's just not me,
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56     Desc
                         Main Document   Page 130 of 256



           Page                                                             77

       1   every single judge when they get these discovery disputes,

       2   so you haven't produced nothing; not even the non-

       3   privileged documents; you didn't produce a privilege log

       4   and then you are then coming to court and asking me to fix

       5   this for you?      It -- it's a hard thing for a judge to

       6   swallow.      Like parties that are the target of discovery

       7   requests stand in a much better position if they've already

       8   produced non-privileged documents,        they've already produced

       9   a privilege log and then come to the Court and say,              ''These

      10   are the open issues after we produced the non-privileged

      11   documents, after we produced the privilege log.           We still

      12   can't agree."      Then you are in a much better position and

      13   favorable.      And here -- unfortunately Mr. Snider is not

      14   here.     He's not involved in this.
      15                 What -- the worst example is what Mr. Schnider's

      16   lawyer filed.      They -- he filed an emergency motion, one,

      17   asking if Mr. Schnider should not be deposed at all and,

      18   two, if we produced these documents we don't produce

      19   anything.      That is just not a credible opening position or

      20   offer.     And when I saw that,    you know,   as I've told

      21   everyone here I have pretty thick skin.          I criticize

      22   people.      They criticize me.    I don't care.    I almost blew

      23   my top.      That is just indefensible position on an emergency

      24   basis, nMy client can't be deposed.         I'm not producing

      25   anything because I've already been through this and I've
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 131 of 256



           Page                                                            78

       1   already produced documents."          I blew my lid on a Friday

       2   afternoon when I saw that emergency motion.          That you -- a

       3   lawyer or a party, a target of discovery who takes that

       4   position, puts it in writing and files an emergency motion

       5   on a Friday afternoon it's just -- Mr. Schnider really is

       6   lucky or his lawyer is lucky he didn't get sanctioned just

       7   for that.     It's just not defensible.       If you want to win

       8   discovery disputes do everything possible and try to

       9   minimize what the judge has to decide and you'll have a

      10   much better chance winning those discovery motions.             But I

      11   have a hard time accepting discovery disputes when the

      12   party says,    "I haven't produced anything, not even the non-

      13   privileged documents."       Then why are you here?     You're

      14   wasting my time.     And so that dispute is not before me.

      15                MR. PEDDIE:    Right.    And we have offered to allow

      16   Mr. Biller to come in with a copy service and copy

      17   documents and all the rest.          So -- and also an ESI

      18   protocol.     We've done all of these things.

      19                THE COURT:    All right.     So now let's pick -- once

      20   again,   I don't want to pick the date itself -- an outer

      21   date by which a PMK is going to be deposed and then we'll

      22   backtrack from that for the document production.

      23                MR. BILLER:    Would -- 30 days, Your Honor,       is

      24   that fair?

      25                THE COURT:    Well,   I -- I'm going to ask
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 132 of 256



           Page                                                             79

       1   Mr. Peddie, because we have --

       2                MR. PEDDIE:    I don't know that --

       3                 THE COURT:   There hasn't been a document

       4   production yet.      One, he needs to produce these documents,

       5   then the person has to be deposed and it could be persons,

       6   not one person.      So how long do you need, Mr.      Peddie?

       7                MR. PEDDIE:    Doc -- documents that will be

       8   produced related to these PMK designations?

       9                 THE COURT:   Documents related to the

      10                MR. BILLER:    To the -- they're the same.

      11                 THE COURT:   -- related requests for production of

      12   documents.

      13                MR. BILLER:    They're the same.     They're --

      14                MR. PEDDIE:    Well, they're not 100 percent the

      15   same and it's very broad discovery that has been sought

      16   here and we --

      17                THE COURT:    I --

      18                MR. PEDDIE:    He has had the objections for five

      19   months.      He understands what they are.      He understands he

      20   was invited to come and copy everything in terms of

      21   invoices and things like that that he's asked for and

      22   invited to enter into an ESI protocol to look at computers

      23   and all the rest.       For me now and in 30 days and then we're

      24   backtracking from that in terms of getting a production

      25   date, that's why we're in a bottleneck, five months of
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 133 of 256



           Page                                                             80

       1   sitting on your hands.

       2                THE COURT:    And you could have used those five

       3   months for Thomas Wylde to prepare these documents because

       4   inevitably one way or another documents were going to be

       5   produced.

       6                MR. PEDDIE:    Not all of these documents because

       7   now we're talking blind.       We don't even have the requests

       8   in front of us.      We're just assuming that they're,      you

       9   know --

      10                MR. BILLER:    The requests are identical to the

      11   PMK, Your Honor.      They're identical.

      12                MR. PEDDIE:    We're here to talk about -- I have a

      13   motion for a protective order relating to the PMK here

      14   today.    That's why we're here and then

      15                MR. BILLER:    Your Honor,   you know

      16                MR. PEDDIE:    -- due process comes in terms of

      17   this other thing where,      you know, nobody's taking any

      18   action.      I have followed the rules.     I have given him my

      19   objections.      I've worked on the stipulation that was done

      20   on April 24th.      He was ready to go.     He was ready to fight.

      21                THE COURT:    Like I said,   if he -- Thomas Wylde

      22   had already produced non-privileged documents and produced

      23   the privileged ones --

      24                MR. PEDDIE:    We offered them.     We did produce

      25   them.
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56      Desc
                         Main Document   Page 134 of 256



            Page                                                              89

        1   country.     You own a business,      you participate in business

        2   activity, unfortunately you're going to get sued and when

        3   you get sued you have to participate in discovery.                It

        4   stinks.     Nobody likes it but I don't know what to say if

        5   Thomas Wylde says,     "This is too expensive.        We can't afford

        6   to pay it.     We're a small company.       We're -- well, go file

        7   for bankruptcy and just end all this.n             I don't know what

        8   to tell you.

        9                MR. PEDDIE:    Well,    Your Honor,   are you going to

       10   take offense if I filed just a bench memo saying where the

       11   expense of this discovery should be because it sounds like

       12   you're ordering the Thomas Wylde Company, which is

       13   operating at a trickle,      okay.     It's not operating at all

      14    really.     It's not producing stuff in Asia.          It's not

       15   producing anything at all.          Okay.   It doesn't even have any

      16    employees anymore.      Or it might have one, some guy who

       17   packs stuff or helps with a sample sale because we try to

      18    make a little money here and there, but we're basically

      19    inert, almost all but inert.

       20                MR. BILLER:   This is coming from a man who

      21    started these proceedings.          He is the one who sent the

      22    emails to the Trustee, Nancy Zamora, "File your adversary

      23    proceeding.     File your adversary proceeding.          Give them a

      24    nuke. Knock Biller's head around.           Knock some heads into

      25    him.n     This is the man who started this nonsense.          He's
Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                         Main Document   Page 135 of 256



            Page                                                            90

        1   responsible, Your Honor.        Do you think I want to spend most

        2   of my practice for the last year doing this case?           I have

        3   other cases I need to worry about.         I had a case to try

        4   next month.     I can't try it because I have too much work in

        5   this case.     I had to go get relief.      He's the one who

        6   started this.

        7                THE COURT:     I don't want a brief.    If you're

        8   really going to fight over this either before or after

        9   documents are due I'm going to make sure you present a

       10   joint stipulation, present this discovery dispute to me,

       11   but I       just so you know if we take this endeavor,          if your

       12   position is Thomas Wylde should not have to bear the

       13   burden, we decided to make it available,        I think Mr. Biller

       14   and Ms. Thomas they're entitled to go look at the computers

       15   and iPads and Quicken of Thomas Wylde.

       16                MR. PEDDIE:    Your Honor,   I guess we'll cross that

       17   bridge when we come it.        I'm going to go back and look at

       18   it.     I'm surprised.     To me it sounds like an order shifting

       19   a burden and it seems like to me that the Rules point the

       20   other way.     It's my custom and my practice whenever

       21   somebody asks for discovery and it's only even a couple

       22   thousand pages I just get it out to them because I don't

       23   want to waste time dilly-dallying with that.          At the same

       24   time I've gone and I've done shareholder inspections in

       25   other situations where I've had to bring in a copier myself
Case 6:17-ap-01200-SY      Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56       Desc
                           Main Document   Page 136 of 256


            Page                                                              91

        1   and go into a company and do all of the copying and the

        2   scanning because they were not going to extend to me the

        3   same courtesy and because they have the right to do that.

        4                  THE COURT:    Yeah.     And I got to tell you,     and

        5   I've been a judge for over four years, but even before that

        6   I just cannot remember the last time -- and I've been

        7   involved in massive litigation suing Suisse First Boston,

        8   big, big Chapter 11 cases where millions of pages were

        9   involved where we actually produced real documents.                It was

      10    all scanned in,      zip drive,      electronically by .pdf.      I just

      11    can't re -- it's cheap.         It's literally the cost of paying

      12    an attorney to fight over this is going to be ten times the

      13    cost of scanning these documents in and putting in a zip

      14    drive.     I   just --

      15                   MR. PEDDIE:    Well,    Your Honor, what you said is

      16    that,    you know, you've just saying certain things and that

      17    these have a relation to the documents that we're expected

      18    to produce and all those.            I need to go back and look at

      19    what remains and look at what we did in April and look at

      20    what I can just hand over to Mr. Biller and look at what

      21    the Rules say about the expense and all that.             I   mean,    I

      22    didn't come in here prepared to argue that today.               I came

      23    in here to argue the PMK issue and that's it.

      24                   THE COURT:    Yeah.    And believe me,   I'm not

      25    prepared either because I -- over four years as a judge in
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56      Desc
                        Main Document   Page 137 of 256



           Page                                                            92

       1   big cases, small cases,      I'm even talking about, you know,

       2   prose debtor suing a prose creditor or opposite where

       3   people have complained about producing documents and the

       4   cost of it.     Everyone does it.      Everyone does it.     Big

       5   companies, small companies, individual debtors.            You know,

       6   people who've filed bankruptcy that have no money have

       7   produced documents and copied them and sent it to the other

       8   side.    It's just -- I'm not prepared for this argument

       9   either because I've never heard in over four years as a

      10   judge, big parties, small parties,        individuals, corporate

      11   entities,    someone who said,     "I shouldn't have torr -- a

      12   party, not a third party who -- a witness -- who has

      13   complained about having to bear the cost of producing

      14   documents.     So anyway

      15                MR. PEDDIE:    Well, all you've got is small

      16   parties at this point in time and none of them has any

      17   money.

      18                THE COURT:    Yeah.

      19                MR. PEDDIE:    So

      20                THE COURT:    But I'm talking about individual

      21   debtors.

      22                Anyway, Mr. Peddie, if you can prepare and lodge

      23   an order resolving the motion for a protective order, the

      24   order should also state a PMK deposition should be taken no

      25   later than January 31, 2019 at a time mutually agreeable
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                        Main Document   Page 138 of 256


           Page                                                            93

       1   and any document production should occur 30 days before.

       2                MR. BILLER:    Thank you, Your Honor.

       3                THE COURT:    All right.

       4                MR. PEDDIE:    Thank you very, Your Honor.

       5   (End at 12:33 p.m. I

       6                              * * * * * * * *

       7                I certify that the foregoing is a correct

       8   transcript from the electronic sound recording of the

       9   proceedings in the above-entitled matter.

      10

      11

      12                                                 Date:   10/8/2018

      13   RUTH ANN HAGER, C.E.T.**D-641

      14

      15

      16

      17

      18

      19

     20

     21

     22

     23

     24

     25
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 139 of 256




               EXHIBIT ''22''
Case 6:17-ap-01200-SY          Doc 386      Filed 11/01/18     Entered 11/01/18 15:27:56              Desc
  Ci ~e 6:17-ap-01200-S' Main
                           DocDocument
                               350 Filed 10/03/18
                                          Page 140 Entered
                                                   of 256                     '03/18 21:55:49         Des
                               ,",aged Certificate of Notice    Page 2 o, d



      Richard Byron Peddie, SBN 193770
      lawstudios@comcast.net
  2   Lawstudios I Richard Byron Peddie, P.C.                              FILED & ENTERED
      5051 Euclid Avenue
  3   Boulder, CO 80303-2831
      Tel.: 303.444.5447                                                         OCT 01 2018
  4   Fax: 720.222.4 766
      Attorney for Thomas Wylde, LLC
  5                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY jeanmarl DEPUTY CLERK
  6

  7
                                                                    CHANGES MADE BY CO RT
  8

  9                             UNITED STATES BANKRUPTCY COURT

 10                              CENTRAL DISTRICT OF CALIFORNIA

 11                                       RIVERSIDE DIVISION

 12    In re:                                          Case No.: 6:16-bk-15889-SY
 13
      PDTW,LLC,                                        Chapter 7
 14
                Debtor.                                Adv. No. 6: 17-ap-01200-SY
 15
 16                                                   ORDER GRANTING IN PART AND
                                                      DENYING IN PART THOMAS WYLDE,
 17                                                   LLC'S MOTION FOR PROTECTIVE
                                                      ORDER
 18
      LARRY D. SIMONS (TR)
 19                                    f-Tearing:
                                    Plaintiff,
                                       Date: Sept. 13, 2018
 20                                    rime: 9:30 a.m.
                        V.             Place: Courtroom 302
 21
                                               3420 Twelfth Street
 22   PAULA THOMAS, THOMAS WYLDE, LLC,         Riverside, CA 92501
      and THOMAS WYLDE HOLDINGS, LLC,
 23

 24                                 Defendants.

 25
                Thomas Wylde, LLC's Motion for Protective Order ("Motion") filed by Thomas Wylde,
 26
      LLC ("TW") on April 16, 2018, at docket number 149 in this adversary proceeding, came on
 27
      regularly for hearing on September 13, 2018 at 9:30 a.m. before the above-referenced court.
 28
Case 6:17-ap-01200-SY Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                             Desc
  C e 6:17-ap-01200-SY,.....,,oc 350 Filed 10/03/18
                       Main Document        Page 141Entered
                                                    of 256  03/18 21:55:49                         Des
                             I, .. dged Certificate of Notice    Page 3 01     cl




  1   Having considered the Motion, including all pleadings in support thereof, any and all oppositions
  2   to the Motion (collectively, "Opposition") [Doc. Nos. 187,310 & 315] and exhibits, any and all
  3   replies to the Opposition [Doc. Nos. 199, 322 & 323], any and all materials filed in compliance

  4   or partial compliance with LBR 7026-1 (c)(4) relating to joint stipulations [Doc. No. 299], and

  5   the oral arguments made at the hearing, and for the reasons stated on the record, and for good

  6   cause otherwise appearing,
  7          IT IS HEREBY ORDERED that the Motion is granted in part, and denied in part, as

  8   follows: TW's motion relates solely to protection as to the designation of representative

  9   witnesses under FRCP Rule 30(6 )(6). In terms of such designations, and without ruling on
 Io   Thomas' contemporaneously-served request for production of documents, the court hereby orders

 II   and otherwise determines this discovery dispute as follows:

 12   No. I - Accounting Records
 13          As to this item, the motion is granted in part and denied in part: TW's sole obligation
 14   shall be to present a person with knowledge sufficient to authenticate accounting records

 15   presented to him or her, where such records are from the time period of 2012 -2015. To the
 16   extent possible, the parties are expected to cooperate with one another to reduce the need for

 17   such testimony and to stipulate to the authenticity of such documents.

 18   No. 2 - Business Records
 19          As to this item, the motion is granted in part and denied in part: TW's sole obligation
 20   shall be to present a person capable of authenticating any business records presented to him or
 21   her, where such records are from the time period of 2012 - 2015. To the extent possible, the
 22   parties are expected to cooperate with one another to reduce the need for such testimony and to

 23   stipulate to the authenticity of such documents.

 24   No. 3 - Financial Records
 25          As to this item, the motion is granted in part and denied in part: TW's sole obligation

 26   shall be to present a person capable of authenticating any financial records presented to him or
 27   her, where such records are from the time period of 2012 - 2015. To the extent possible, the

 28
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
   Ci ,e 6:17-ap-01200-S'Main Document
                            Doc           Page 142 of
                                350 Filed 10/03/18    256
                                                   Enterec'  1
                                                              03/18 21:55:49 Des
                                  ,.. ,aged Certificate of Notice   Page 4 o, d



   1   parties are expected to cooperate with one another to reduce the need for such testimony and to
   2   stipulate to the authenticity of such documents.

   3   No. 4 - Loans & Investments in TW

   4            As to this item, the motion is granted in part and denied in part: TW's sole obligation

   5   shall be to present a person knowledgeable as to insider loans made to, and investment in, TW,

   6   during the time period of2012 -2015. An insider shall be understood to mean a member or an

   7   affiliate of a member. An "affiliate of a member" shall mean any equity holder of such member
   8   as well as persons who are part of the family of such affiliate or of any member. The intent here
   9   is to include all loans and investments made by any person or entity in any way related to any

  IO   member, but to exclude commercial loans obtained from unaffiliated third parties in the ordinary
  11   course of business.
  12   No. 5 - Communications w/ Stephen Choi, Eniluz Gonzalez, and Hillshore Investments
  13            As to this item, the motion is granted in part and denied in part: TW's sole obligation

  14   shall be to present that person most knowledgeable as to communications between it and Stephen

  15   Choi, Eniluz Gonzalez, and Hillshore Investments, S.A., but only during the time period of2012

  16   -2015.
  17   No. 6 - Computers, iPads, Laptops, Servers, and Any Device Storing ESI
  18            As to this item, the motion is granted in part and denied in part: TW's sole obligation
  19   shall be to present that person with the most knowledge as to its computers, iPads, laptops,
 20    servers, and other devices containing ESI during the time period of2012 - 2015. "Knowledge"

 2J    for the purposes of this topic shall mean knowledge of what devices TW had and not technical

 22    knowledge or expertise concerning such devices.
 23    No. 7 - Minutes of Any Meetings of the Executive Committee and Notices of Action Taken by a

 24    Supermajority Vote from 7/22/14 to Present
 25             As to this item, the motion is denied in part and the objection is OVERRULED. TW shall
 26    present that person most knowledgeable as to the minutes of any meetings of its executive

 27    committee, if any, and any notices of action taken by a supermajority of its members from July

 28    22, 2014 to the present.
Case 6:17-ap-01200-SY           Doc 386      Filed 11/01/18      Entered 11/01/18 15:27:56           Desc
  c   se 6:17-ap-01200-S' Main DocDocument        Page 143 Enterer'
                                   350 Filed 10/03/18      of 256    /03/18 21:55:49                 Des
                          ... ,aged Certificate of Notice Page 5 u, d



      No. 8 - Changes Made to the Amended Operating Agreement
  2            As to this item, the motion is granted in part and denied in part: TW's sole obligation

  3   shall be to present a person knowledgeable as to changes made to TW's operating agreement

  4   during the time period of2012 -2015.
  5   No. 9 - Financial Reports Given to Hillshore Investments, Choi, or Gonzalez
  6            As to this item, the motion is granted in part and denied in part: TW's sole obligation
  7    shall be to present a person knowledgeable as to any financial reports given to Hillshore
  8    Investments, S.A., or Stephen Choi or Eniluz Gonzalez, but only during the time period of 2012

  9   -2015.
 10    No. 10 - Documents Reflecting the Units of Interests in Membership from 7/22/14 to Present
 11            As to this item, the motion denied in part and the objection is OVERRULED. TW shall
 12   produce a deponent knowledgeable as to those documents reflecting the units of interest in TW

 13    from July 22, 2014 to-date.
 14    No. 11 - Back-up Materials for the Data Inputted into Ouickbooks from 7/22/14 to Present
 15            As to this item, the motion is granted in part and denied in part: TW's sole obligation
 16    shall be to present a person knowledgeable as to what sorts of materials were generally relied
 17    upon in making entries into TW's Quickbooks accounting program during the time period of
 18    2012 -2016. To the extent TW has control over any person having similar information as to
 19    entries made into the Debtor's Quickbooks accounting program during that same time period, it

 20    shall produce that person, who may or may not be the same person.

 21    No. 12 - Ouickbooks
 22            The court has determined that this item is subsumed by Item No. 11. The request lacks
 23    the requisite specificity, and compliance by TW with Item No. 11 above shall be sufficient.
 24    No. 13 - Any and All Documents Related to Any and All Agreements to Purchase Membership

 25    Interests in TW
 26            As to this item, the motion is granted in part and denied in part: TW's sole obligation
 27    shall be to present a person knowledgeable as to agreements to purchase membership interests in

 28    TW during the time period of2012 -2015.
Case 6:17-ap-01200-SY           Doc 386      Filed 11/01/18         Entered 11/01/18 15:27:56        Desc
  C,   se 6:17-ap-01200-S' Main DocDocument        Page 144 Entered
                                    350 Filed 10/03/18      of 256                '03/18 21:55:49       Des
                           ,.. ,aged Certificate of Notice Page 6 o,          d




       No. 14 - Loan Agreements. Lines of Credit. Guarantees. and Promissory Notes Executed
  2    Between 7/22/14 and Present
  3            As to this item. the motion is granted in part and denied in part: TW's sole obligation
  4    shall be to present a person knowledgeable as to those loan agreements. lines of credit.
  5    guarantees. and promissory notes during the time period of 2012 - 2015 that are:
  6            (a) between TW and any of its members (or affiliates of its members); or
  7            (b) from third parties and for general operations.
  8    TW shall have no obligation to present any deponent concerning such instruments entered into in
  9    the ordinary course of business to obtain goods or services needed for routine operations. Thus,
 10    by way of illustration only, TW shall have no obligation to present a person most knowledgeable
 11    to testify about any such instrument related to the leasing or financing of a postage metering
 12    machine or copy machine between it and an independent third-party vendor.
 13    No. 15 - Profit and Loss Statements from 7/22/14 to Present
 14            As to this item, the motion is granted in part and denied in part: TW's sole obligation
 15    shall be to present a person knowledgeable as to any profit and loss statements from the time

 16    period of2012-2015.
 17    No. 16 - Balance Sheets from 7/22/14 to Present
 18            As to this item, the motion is granted in part and denied in part: TW's sole obligation
 19    shall be to present a person knowledgeable as to balance sheets from the time period of2012 -

 20    2015.
 21    No. 17 - State and Federal Income Tax Returns from 2014 to Present
 22            As to this item, the motion is granted in part and denied in part: TW's sole obligation
 23    shall be to present a person knowledgeable as to its 2012 - 2015 tax returns.
 24    No. 18 - Back up Materials and Documents Provided to the Accountant or CPA Who Prepared

 25    the State and Federal Tax Returns for 2014 to Present
 26            As to this item, the motion is granted in part and denied in part: TW's sole obligation
 27    shall be to present a person knowledgeable as to materials furnished to TW's tax preparer for

 28    fiscal years corresponding to 2012 - 2015.
Case 6:17-ap-01200-SY          Doc 386       Filed 11/01/18     Entered 11/01/18 15:27:56           Desc
  C, lse 6:17-ap-01200-~ Main
                            DocDocument       Page 145 Entere
                                350 Filed 10/03/18     of 256 J/03/18 21:55:49                      Des
                         "naged Certificate of Notice Page 7 OT 8



      No. 19 - All Invoices, Statements, Bills, Receipts for All Sales
  2          The motion is granted in part and the objection is SUSTAINED. If Thomas prevails in
  3   this adversary proceeding, she could proceed with the infringement lawsuit before the U.S.
  4   District Court where those documents may be relevant. At this point, they are not relevant.
  5   No. 20 -All Sales Orders for Any Product TW Received from 7122/14 to Present
  6          The motion is granted in part and the objection is SUSTAINED. If Thomas prevails in
  7   this adversary proceeding, she could proceed with the infringement lawsuit before the U.S.
  8   District Court where those documents may be relevant. At this point, they are not relevant.
  9   No. 21 - Any and All Documents Exchanged Between TW and Any Manufacturer of Clothes
 10   who Manufactured TW's Products that were Sold from 7122114 to Present
 11          The motion is granted in part and the objection is SUSTAINED. If Thomas prevails in
 12   this adversary proceeding, she could proceed with the infringement lawsuit before the U.S.
 13   District Court where those documents may be relevant. At this point, they are not relevant.
 14   No. 22 - Any and All Documents Regarding the Purchase of Any Materials, Fabric, Products,
 15   and Items Used to Manufacture the Products TW Sold Between 7/22/14 and Present
 16          The motion is granted in part and the objection is SUSTAINED. If Thomas prevails in
 17   this adversary proceeding, she could proceed with the infringement lawsuit before the U.S.
 18   District Court where those documents may be relevant. At this point, they are not relevant.
 19   No. 23 - Lease Agreement for the Premises where TW is Located

 20          The motion is granted in part and the objection is SUSTAINED. The request is beyond

 21   the scope of discovery in this case.
 22   No. 24 - Back up Tapes for Any ESI from 7122/14 to Present
 23          As to this item, the motion is granted in part and denied in part: While Thomas has
 24   deposed at least one third party as to this topical area, TW shall produce a deponent with
 25   knowledge concerning whether or not TW maintains back up tapes containing ES! and where

 26   such media is held and by whom.

 27   II
 28   II
Case 6:17-ap-01200-SY Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                             Desc
  C e 6:17-ap-01200-S Main
                        DocDocument
                            350 Filed 10/03/18
                                       Page 146 Entere
                                                of 256 J/03/18 21:55:49                            Des
                             ., naged Certificate of Notice      Page 8 ot 8



      No. 25 - All Documents that are Required to be Made Available for Inspection by Any Member

  2   Under the Amended Operating Agreement
  3          As to this item, the motion is granted in part and denied in part: TW's sole obligation

  4   shall be to present a person knowledgeable as to what TW company documents have been

  5   furnished to members under any requirement to do so, and only during the time period of2012 -

  6   2015. In so doing, TW may choose to present a member to testify about what documents were

  7   furnished by TW to that member during that time period.

  8   Deposition Timing & Documents:
  9          The deposition Thomas seeks shall occur no later than January 31, 2019. The court is

 10   aware that TW has responded and objected to Thomas' March 2018 requests for production of

 11   documents. The court makes no ruling as to documents at this time. However, any documents to

 12   be supplied must be supplied at least 30 days prior to the FRCP Rule 30(b)(6) deposition.

 13                                                  ###
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24



                                                         ~~~
 25

 26

 27
            Date: October 1, 2018
                                                           U
                                                       ScottH. Yun
                                                       United States Bankruptcy Judge
 28
      Case 6:17-ap-01200-SY                Doc 386         Filed 11/01/18          Entered 11/01/18 15:27:56                  Desc
          Case 6:17-ap-01200-S MainDocDocument
                                       350 Filed 10/03/18
                                                      Page 147 EntereL
                                                               of 256 J/03/18 21:55:49                                        Desc
                               11 naaed Certificate of Notice Paae 1 of 8
                                              tlnited States Bankruptcy court
                                             Central District of California
Simons      (TR) ,
              Plaintiff                                                                           Adv. Proc. No. 17-01200-SY
Thomas, an individual,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off:      0973-6            User: admin                         Page 1 of 1                          Date Rcvd: Oct 01,      2018
                                      Form ID: pdf031                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03,    2018.
aty                  +Reagan E Boyce,      Brutzkus Gubner,        21650 Oxnard Street,         Suite 500,
                      Woodland Hills,    CA 91367-4911

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
pla            +E-mail/Text: larry@lsimonslaw.com Oct 02 2018 04: 34: 41   Larry D. Simons (TR) ,
                 7121 Magnolia Avenue,   Riverside, CA 92504-3805
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
1.ntp              Courtesy NEF
wit                David Schnider,    c/o Kaufman Dolowich & Voluck LLP,   11755 Wilshire Blvd.,                        Suite 2400,
                    Suite 2400,    Los Angeles
dft                Paula Thomas, an individual
cc                 Paula Thomas, an individual
dft                Thomas Wylde Holdings, LLC, a California limited 1
dft                Thomas Wylde, LLC, a California limited liability
cc                 Thomas Wylde, LLC, a California limited liability
cd•               +Larry D. Simons (TR),    7121 Magnolia Avenue,   Riverside, CA 92504-3805
                                                                                                                    TOTALS: 7,    * 1, ## 0
Addresses marked'+' were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Spcctjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that 1t is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(l), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary's privacy policies.
Date: Oct 03, 2018                                            Signature: /s/Jqseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email)
system on October 1, 2018 at the address(es) listed below:
              David Seror     on behalf of Plaintiff Larry D. Simons (TR) dseror@bg.law,    ecf@bg.law
              Dimitrios P Biller    on behalf of Defendant    Thomas Wylde, LLC, a California limited liability
               company biller ldtconsulting@verizon.net
              Dimitrios P Biller    on behalf of Interested Party     Courtesy NEF biller ldtconsulting@verizon.net
              Dimitrios P Biller    on behalf of Defendant Paula Thomas, an individual-
               biller ldtconsulting@verizon.net
              Jessica-L Bagdanov    on behalf of Plaintiff Larry D. Simons (TR) jbagdanov@bg.law,     ecf@bg.law
              Jessica L Bagdanov    on behalf of Trustee Larry D Simons (TR) jbagdanov@bg.law,    ecf@bg.law
              Larry D Simons (TR)    larry@lsimonslaw.com,
               cll9@ecfcbis.com;nancy@lsimonslaw.com;cynthia@lsimonslaw.com;simonsecf@gmail.com
              Marcia L Daley    on behalf of Defendant Paula Thomas, an individual marciad@daleyandsackslaw.com,
               mldaley.law@gmail.com
              Marcia L Daley    on behalf of Interested Party    Courtesy NEF marciad@daleyandsackslaw.com,
               mldaley.law@gmail.com
              Nancy H Zamora    on behalf of Plaintiff Larry D. Simons (TR) zamora3@aol.com
              Reagan E Boyce    on behalf of Plaintiff Larry D. Simons (TR) rboyce@bg.law,    ecf@bg.law
              Reagan E Boyce    on behalf of Trustee Larry D Simons (TR) rboyce@bg.law,    ecf@bg.law
              Reagan E Boyce    on behalf of Attorney Reagan E Boyce rboyce@bg.law,    ecf@bg.law
              Richard B Peddie    on behalf of Counter-Claimant    Thomas Wylde, LLC, a California limited
               liability company lawstudios@comcast.net,    lawstudios@gmail.com
              Richard B Peddie    on behalf of Defendant    Thomas Wylde, LLC, a California limited liability
               company lawstudios@comcast.net,   lawstudios@gmail.com
              Susan S Baker    on behalf of Witness David Schnider sbaker@kdvlaw.com,     maguiniga@kdvlaw.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
                                                                                               TOTAL: 17
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 148 of 256




               EXHIBIT ''23''
Case 6:17-ap-01200-SY        Doc 386         Filed 11/01/18    Entered 11/01/18 15:27:56            Desc
                        DocDocument
  Cas, 6:17-ap-01200-8 Main  366 Filed 10/16/18
                                        Page 149Entere,
                                                 of 256                    J/16/18 14:48:49         Desc
                            Main Document Page 1 of 3



    1

    2 CHAMBERS PREPARED ORDER                                             FILED & ENTERED
    3
                                                                               OCT162018
    4
                                                                          CLERK U.S. BANKRUPTCY COURT
    5                                                                     Central District of California
                                                                          BY Mason      DEPUTY CLERK

    6

    7

    8                            UNITED STATES BANKRUPTCY COURT

    9                             CENTRAL DISTRICT OF CALIFORNIA

   10                                          RIVERSIDE DIVISION
        In re:
   11                                                         Case No.: 6:16-bk-15889-SY
        PDTW,LLC,
   12                                                         Chapter 7
   13                           Debtor(s).

   14
        LARRY D. SIMONS,                                      Adv. No.: 6:17-ap-01200-SY
   15
                                Plaintiff,                    ORDER GRANTING IN PART AND
   16 v.                                                      DENYING IN PART MOTION FOR
                                                              ORDER COMPELLING RESPONSES
   17
      PAULA THOMAS, THOMAS WYLDE,
   18 LLC, and THOMAS WYLDE HOLDINGS,                         Hearing
      LLC,                                                    Date: October 18, 2018
   19                                                         Time: 9:30 a.m.
                       Defendants.                            Place: Courtroom 302
   20

   21

   22            Paula Thomas ("Thomas") filed a Motion to Compel Responses and Documentation of

   23   Documents from PDTW, LLC and to Dismiss the Adversarial Complaint filed by TW, LLC

   24   ("Motion") on September 18, 2018, at docket number 328, requesting the court to enter an order

   25   that compels responses and the production of documents from the chapter 7 trustee, Larry D.

   26   Simons ("Trustee"), that belong to the bankruptcy estate of PDTW, LLC. Thomas set a hearing on

   27 the Motion for October 18, 2018. Trustee filed an opposition to the Motion ("Trustee Opposition")

   28
Case 6:17-ap-01200-SY        Doc 386      Filed 11/01/18      Entered 11/01/18 15:27:56          Desc
                       DocDocument
  Gas 6:17-ap-01200-S Main  366 Filed 10/16/18
                                       Page 150Entere,
                                                of 256                     J/16/18 14:48:49      Desc
                           Main Document Page 2 of 3



        on October 4, 2018, at docket number 351, and Thomas Wylde, LLC ("'TW") filed an opposition

    2   to the Motion on October 4, 2018, at docket number 354 (collectively, the "Oppositions").

    3   Thomas and Trustee filed a joint stipulation regarding the Motion on October 4, 2018, at docket

    4   number 353 ("Joint Stipulation"). Thomas filed replies to the Oppositions on October 13, 2018, at

    5   docket numbers 360, 361, and 362 (collectively, the "Replies").

    6          Having considered the Motion, the Oppositions, the Replies, the Joint Stipulation, and all

    7   other related pleadings, for good cause:

    8          IT IS HEREBY ORDERED that:

    9          I.      The Motion is GRANTED IN PART and DENIED IN PART.

   10          2.      Trustee shall complete his production of documents, including the production of a

   11   privilege log, by no later than January 31, 2019. From the Motion and Trustee Opposition, it

   12   appears Trustee is currently producing documents as requested by Thomas's First Set of Requests

   13   for Production of Documents. Therefore, the Motion is premature. The delay in Trustee's

   14   production is caused in part by Thomas's refusal to finish negotiating a bilateral stipulation for

   15   protective order regarding "Confidential" and "Highly Confidential Attorney's Eyes Only"

   16   designations that would apply only to the Trustee and Thomas.

   17          3.      If Thomas and Trustee enter into a stipulation for a protective order regarding the

   18   designation of documents as "Confidential" and "Highly Confidential Attorney's Eyes Only," then

   19 the court may reconsider the January 31, 2019 production deadline for an earlier time.

   20          4.      Any requested relief as it relates to TW is denied because Thomas failed to meet

   21   and confer with TW, as required by Federal Rule of Civil Procedure 37(a)(l). Also, the First Set

   22   of Requests for Production of Documents, which the Motion seeks to compel, does not seek any

   23   documents from TW.

   24          5.      The request for dismissal is denied. As to PDTW, LLC, the relief is denied because

   25   PDTW is not a party to the adversary proceeding. From the Motion, Thomas appears to be

   26   confusing Trustee with PDTW. As to Trustee, the relief is denied because Thomas has offered

   27   insufficient evidence to show Trustee failed to take reasonable steps to preserve electronically

   28
                                                          2
Case 6:17-ap-01200-SY        Doc 386     Filed 11/01/18       Entered 11/01/18 15:27:56       Desc
                       DocDocument
  Cas 6:17-ap-01200-S Main  366 Filed 10/16/18
                                       Page 151Entere.
                                                of 256                     J/16/18 14:48:49   Desc
                           Main Document Page 3 of 3



    1 stored information (""ES!") or acted with intent to deprive ES!, as required by Federal Rule of

    2   Civil Procedure 37(e). Ed Smith's deposition testimony about TW's 15 or more computers does

    3   not establish that Trustee failed to preserve PDTW's ES!. TW is not PDTW. Ed Smith's testimony

    4   also does not prove that TW's missing computers belonged, at any point, to PDTW. Thomas can

    5   pursue TW regarding ES! contained in TW's 15 or more computers.

    6          6.      Sanctions are not awarded to either party under Federal Rule of Civil Procedure

    7 37(a)(5)(C). Both parties are partially at fault and the proper apportionment of reasonable

    8 expenses would offset, resulting in neither party owing expenses to the other.

    9          7.      The hearing on the Motion, currently set for October 18, 2018 at 9:30 a.m. at

   10 calendar number 9, is VACATED.

   11          8.      Neither party may file another discovery motion related to Thomas's First Set of

   12   Requests for Production of Documents until after the production deadline of January 31, 2019,

   13   unless Trustee and Thomas enter into a stipulation for a protective order, governing documents

   14   under the designation of"Confidential" or "Highly Confidential Attorney's Eyes Only."

   15                                                  ###

   16

   17

   18

   19

   20

   21

   22

   23


                                                    ~~~
   24

   25   Date: October 16, 2018
                                                      U
                                                  Scott H. Yun
                                                  United States Bankruptcy Judge
   26

   27

   28
                                                         3
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 152 of 256




               EXHIBIT ''24''
 Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
                        Main Document183 Page
C se 2:17-cv-04158-JAK-~ J Document       Filed 153 of 256 ~ ~de 1 of 7 Page ID #:27 1
                                                10/26/18



1 Richard Byron Peddie, SBN 193770
  lawstudios@comcast.net
2 Lawstudios I Richard Byron Peddie, P.C.
  5051 Euclid Avenue
3 Boulder, CO 80303-2831
  Tel.: 303.444.5447
4 Fax: 720.222.4766
  Attorney for Thomas Wylde, LLC
5
6
7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   Paula Thomas,                       Case No.: 2:17-cv-04158-JAK-PJW
12        Plaintiff,                     THOMAS WYLDE, LLC'S STATUS
                                         REPORT
13             V.
14   Thomas Wylde, LLC, et al.           Hon. John A. Kronstadt
15                                       DATE: n/a
                                         TIME: n/a
16                                       COURTROOM.: lOB
17
18
19                     THOMAS WYLDE, LLC'S STATUS REPORT
20
21
22
23
24
25
26
27
28



                       THOMAS WYLDE, LLC'S STATUS REPORT
 Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
                         Main Document183 Page
 C se 2:17-cv-04158-JAK-~ / Document       Filed 154 of 256 ~ -,Je 2 of 7 Page ID #:271 2
                                                 10/26/18



 1                                             Table of Contents
 2 I.     Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 3 II.    Status Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 4 III.   Future Status Reports ......................................... 2
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            ii
                          THOMAS WYLDE, LLC'S STATUS REPORT
 Case 6:17-ap-01200-SY    Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
 C se 2:17-cv-04158-JAK-I Main Document183 Page
                           / Document       Filed 155 of 256 , -Je 3 of 7 Page ID #:271 3
                                                  10/26/18



 1 I.       Introduction
 2          On June 29, 2017, this Court stayed this action. See Minutes of 6/29/2017 -
 3   DKT. No. 38 ("Order"). In the Order, this Court commanded those parties who had
 4   appeared to file status reports every 90 days, commencing 9/29/17, concerning the
 5   status of matters before the Los Angeles Superior Court in the LASC Action, as
 6   that term is defined in the Order. Id. at 3.
 7          On September 27, 2018, this Court issued its ORDER RE PLAINTIFF'S
 8   MOTION FOR RECONSIDERATION OF THIS COURT'S ORDER STA YING
 9   THE ACTION. See DKT.No. 172. In addition to denying Plaintiff's motion for
10   reconsideration of the Court's prior order refusing to lift the stay in effect in this
11   case, the Sept. 27 order contained supplementary instructions concerning the
12   parties' duties to file status reports:
13          The parties shall continue to file re1mrts as to the status of each of those
            proceedings on_the e~rlier_ qf every 90_ daY.s, or within 10 day~ after _wh~t any
14          party contends is a dis_positive detemnnat10n of one or more issues m either
            of tlie parallel proceedings that would warrant lifting the stay in this action.
15          The first reports shall be filed by October 31, 2018.
16   See Sept. 27, 2018 order at 9 (final paragraph)(DKT.NO. 172).
17          On October 10, 2018, however, the Court issued an order including, inter
18   alia, specific instructions related to status reports to be filed upon the occurrence
19   of events in the U.S. Bankruptcy Court for the Central District of California:
20          The parties shall continue to file reports as to the status of the other relevant
            proceedings on the earlier of every 90 daY.S, or within 10 days after what any
21          party contends is a dispositive determination of one or more issues in those
            proceedings that woula warrant lifting the stay in this action. However,
22          given the statement in Plaintiffs September 30, 2018 Status Report (Dkt.
            171) that "[t]he United States Bankruptcy Court will determine the
23          ownership issue for copyrights and trademarks ... on October 18, 2018"
            the parties shall file reports within 10 days of any such determination. If no
24          sucli filings are made due to the timing of the decision on the ownership
            issue, the next reports shall be filed by January 4, 2019.
25
     See Oct. 10, 2018 order at p. 1 (bottom of page)(DKT.NO. 173).
26
            On Oct. 16, 2018, the United States Bankruptcy Court issued its order
27
     denying Plaintiff's requested determination of ownership of the subject intellectual
28
     property, triggering the duty to submit this status report. Therefore, Thomas


                        THOMAS WYLDE, LLC'S STATUS REPORT
 Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
                         Main Document183 Page
 c se 2:17-cv-04158-JAK-~ / Document       Filed 156 of 256 f- -:Je 4 of 7 Page ID #:271 4
                                                 10/26/18



 1 Wylde, LLC ("TW") submits what follows as its sixth status report.
 2   II.    Status Report
 3          Nothing noteworthy has happened in any of the related proceedings since
 4   TW's last status report of Sept. 30, 2018, save only the following:
 5          On October 16, 2018, the United States Bankruptcy Court issued an order
 6   denying any request by Plaintiff that would determine ownership of the subject IP.
 7   A true and correct copy of that order is attached hereto for the Court's reference.
 8   III.   Future Status Reports
 9          Given the Court's recent orders, TW will assume that the next status report
10   will be due on Jan. 4, 2019, unless significant developments trigger a requirement
11   to file earlier in accordance with the Court's instructions.
12    Resp_ectfully submitted, October 26,          Lawstudios I Richard Byron Peddie,
      2018:                                         P.C.
13
14
                                                          ~
                                                    By:
                                                    Richard Byron Peddie
15                                                  Lawstudios !Richard Byron Peddie,
                                                    P.C.
16                                                  5051 Euclid Avenue
                                                    Boulder,,, CO 80303-2831
17                                                  Tel.: 3Qj.444.5447
                                                    Attorney for Thomas Wylde, LLC
18
19
20
21
22
23
24
25
26
27
28


                                                2
                       THOMAS WYLDE, LLC'S STATUS REPORT
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
                        Main Document        Page 157 of 256 ---4E115t1:.fll l4:1118gt!JID ll)B5Z::175
Ca~ l);(l:i7-.63!200<SP. Ddildlli.fmelitl!etl3.0f3ife'(18.Q/~ed-
                             Mam Document Page 1 of 3



      1

      2 CHAMBERS PREPARED ORDER                                         FILED & ENTERED
      3
                                                                              OCT 16 2018
      4
                                                                         CLERK U.S. BANKRUPTCY COURT
      5                                                                  Central District of California
                                                                         BY Mason      DEPUTY CLERK

      6

      7

      8                            UNITED STATES BANKRUPTCY COURT

      9                             CENTRAL DISTRICT OF CALIFORNIA

     10                                         RIVERSIDE DIVISION
          In re:
     11                                                    Case No.: 6:16-bk-15889-SY
          PDTW,LLC,
     12                                                    Chapter 7
     13                           Debtor(s).

     14
          LARRY D. SIMONS,                                 Adv. No.: 6:17-ap-01200-SY
     15
                                  Plaintiff,               ORDER GRANTING IN PART AND
     16 v.                                                 DENYING IN PART MOTION FOR
                                                           ORDER COMPELLING RESPONSES
     17
          PAULA THOMAS, THOMAS WYLDE,
     18   LLC, and THOMAS WYLDE HOLDINGS,                  Hearing
          LLC,                                             Date: October 18, 2018
     19                                                    Time: 9:30 a.m.
                                  Defendants.              Place: Courtroom 302
     20

     21

     22            Paula Thomas ("Thomas") filed a Motion to Compel Responses and Documentation of

     23   Documents from PDTW, LLC and to Dismiss the Adversarial Complaint filed by TW, LLC

     24   ("Motion") on September 18, 2018, at docket number 328, requesting the court to enter an order

     25   that compels responses and the production of documents from the chapter 7 trustee, Larry D.

     26   Simons ("Trustee"), that belong to the bankruptcy estate of PDTW, LLC. Thomas set a hearing on

     27 the Motion for October 18, 2018. Trustee filed an opposition to the Motion ("Trustee Opposition")

    28
Case 6:17-ap-01200-SY
                Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
               Main  Document
Ca~ 1Scdv'~6al~ .JdilcillIBn               Page 158
                             e llf lil!!l3.0Hi!if(l8.    of 256 --,if/U!ii'l:fl l. 4 :lll8gID ID ll)e5tl 7 6
                                                      0/EfilltliBecf-
                                      Main Document        Page 2 of 3



       I on October 4, 2018, at docket number 351, and Thomas Wylde, LLC (""TW") filed an opposition
      2 to the Motion on October 4, 2018, at docket number 354 (collectively, the "Oppositions").

      3 Thomas and Trustee filed a joint stipulation regarding the Motion on October 4, 2018, at docket

      4    number 353 ("Joint Stipulation"). Thomas filed replies to the Oppositions on October 13, 2018, at

      5 docket numbers 360,361, and 362 (collectively, the "Replies").

      6           Having considered the Motion, the Oppositions, the Replies, the Joint Stipulation, and all

      7    other related pleadings, for good cause:

       8          IT IS HEREBY ORDERED that:

      9           I.      The Motion is GRANTED IN PART and DENIED IN PART.

     10           2.      Trustee shall complete his production of documents, including the production of a

     11    privilege log, by no later than January 31, 2019. From the Motion and Trustee Opposition, it

     12    appears Trustee is currently producing documents as requested by Thomas's First Set of Requests

     13    for Production of Documents. Therefore, the Motion is premature. The delay in Trustee's

     14    production is caused in part by Thomas's refusal to finish negotiating a bilateral stipulation for

     15    protective order regarding "Confidential" and "Highly Confidential Attorney's Eyes Only"

     16    designations that would apply only to the Trustee and Thomas.

     17           3.      If Thomas and Trustee enter into a stipulation for a protective order regarding the
     18    designation of documents as "Confidential" and "Highly Confidential Attorney's Eyes Only," then

     19 the court may reconsider the January 31, 2019 production deadline for an earlier time.

     20           4.      Any requested relief as it relates to TW is denied because Thomas failed to meet

     21    and confer with TW, as required by Federal Rule of Civil Procedure 37(a)(l). Also, the First Set

     22 of Requests for Production of Documents, which the Motion seeks to compel, does not seek any

     23    documents from TW.

     24           5.      The request for dismissal is denied. As to PDTW, LLC, the relief is denied because

     25    PDTW is not a party to the adversary proceeding. From the Motion, Thomas appears to be

     26 confusing Trustee with PDTW. As to Trustee, the relief is denied because Thomas has offered

     27    insufficient evidence to show Trustee failed to take reasonable steps to preserve electronically

     28
                                                             2
Case 6:17-ap-01200-SY       Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
                           Main   Document
Ca~ 1S;a.i1--(afl1BE200i<SW_ .)cli)alilime             Page 159
                                           ltt l!l!!l3.0Aifiil18.    of 256 _._,,,El 6'/1:J!l 1.4:1118~ ID ll)ssZ:177
                                                                  Q/E'fBltl:jjlecF
                                 Main Document Page 3 of 3



           stored information ("'ES!") or acted with intent to deprive ES!, as required by Federal Rule of

       2   Civil Procedure 37(e). Ed Smith's deposition testimony about TW's 15 or more computers does

       3   not establish that Trustee failed to preserve PDTW's ESL TW is not PDTW. Ed Smith's testimony

       4   also does not prove that TW's missing computers belonged, at any point, to PDTW. Thomas can

       5   pursue TW regarding ES! contained in TW's 15 or more computers.

       6           6.      Sanctions are not awarded to either party under Federal Rule of Civil Procedure

       7   37(a)(5)(C). Both parties are partially at fault and the proper apportionment of reasonable

       8   expenses would offset, resulting in neither party owing expenses to the other.

       9           7.      The hearing on the Motion, currently set for October 18, 2018 at 9:30 a.m. at

      10   calendar number 9, is VACA TED.

      11           8.      Neither party may file another discovery motion related to Thomas's First Set of

      12 Requests for Production of Documents until after the production deadline of January 31, 2019,

      13   unless Trustee and Thomas enter into a stipulation for a protective order, governing documents

      14   under the designation of"Confidential" or "Highly Confidential Attorney's Eyes Only."

      15                                                        ###

      16
      17

      18

      19

      20

      21

      22

      23


                                                            ~~~
      24

      25   Date: October 16, 2018
                                                              V
                                                          Scott H. Yun
                                                          United States Bankruptcy Judge
      26
      27

      28
                                                                 3
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 160 of 256




                EXHIBIT ''25''
 Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                    Desc
     Case 6:17-ap-01200-S' Main
                            DocDocument    Page 161Entered
                                374 Filed 10/26/18 of 256    '26/1817:30:01                    Desc
                                           Main Document          Page 1 of 6


     Richard Byron Peddie, SBN 193770
     lawstudios@comcast.net
 2   Lawstudios I Richard Byron Peddie, P.C.
     5051 Euclid A venue
 3   Boulder, CO 80303-2831
     Tel.: 303.444.5447
 4   Fax: 720.222.4766
     Attorney for Creditor/Defendant Thomas Wylde, LLC
 5

 6

 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                  CENTRAL DISTRICT OF CALIFORNIA

10                                             RIVERSIDE DIVISION

11    In re                                                 Case No.: 6:16-bk-15889-SY
                                                            Adv. Proc. No.: 6:17-ap-01200-SY
12    PDTW,LLC,
                                                            THOMAS WYLDE, LLC'S OBJECTION TO
13            Debtor                                        COST SHIFTING
14    /-------------------------------------------------/   Hon. Scott H. Yun
15    Larry Simons, Trustee,                                DATE: n/a
         Plaintiff,                                         TIME: n/a
16                                                          COURTROOM.: 302
                        V.
17
      Paula Thomas et al.
18      Defendants
19

20

21

22                               THOMAS WYLDE, LLC'S OBJECTION TO
                                          COST SHIFTING
23

24

25

26

27

28


                        THOMAS WYLDE, LLC' S OBJECTION TO COST SHIFTING
 Case 6:17-ap-01200-SY          Doc 386      Filed 11/01/18      Entered 11/01/18 15:27:56            Desc
     Case 6:17-ap-01200-S Main
                            DocDocument     Page 162 of
                                 37 4 Filed 10/26/18    256
                                                      Enterec.                  /26/18 17:30:01       Desc
                               Main Document     Page 2 of 6


 1   I.      Introduction

 2           On September 13, 2018, Thomas Wylde, LLC ("TW") appeared, through undersigned

 3   counsel, in connection with the hearing of TW' s April 16, 20 l 8 motion captioned THOMAS

 4   WYLDE, LLC'S MOTION FOR PROTECTIVE ORDER ("Motion"). See Aov.DKT.No. 149.

 5   At that hearing, the Court queried TW's counsel concerning the status of document production

 6   under certain requests for production of documents served by co-defendant Paula Thomas

 7   ("Thomas") upon TW. Transcript of Sept. 13, 2018 ("Tr.") at 4:9-11 & 5:7-9. During the

 8   colloquy that ensued, the undersigned indicated that TW had not "produced" any documents to

 9   Thomas pursuant to any discovery served in this case in terms of physical copies. Tr. at 5:10.

10   When discussion returned to this topic later in the hearing, the undersigned did, however,

11   indicate that TW had, in counsel's opinion, "produced" certain documents for purposes of the

12   FRCP. Tr. at 78:15-18 & 80:24-25 & 81:14 & 81:17-18 & 82:4-10.

13           The Court indicated its belief that "production" under the FRCP meant the provision of

14   copies at the responding party's (i.e., TW's) expense, and not merely making documents

15   available to the party seeking discovery. See, e.g., Tr. at 81:1 - 82:18. The Court therefore

16   indicated that, in its view, TW had not produced anything. TW disagreed. Id. The Court indicated

17   that if TW persisted in its position that the party conducting discovery must bear the cost of

18   copying paper documents, the Court would essentially retaliate by permitting Thomas full access

19   to all ofTW's documents, computers, and ESI. Tr. at 83:21 -84:6. The Court went on to suggest

20   that TW should simply file for bankruptcy if it cannot bear the expense of supplying Thomas free

21   photocopies or Bates-stamped scans of physical documents in response to her discovery requests.

22   Tr. at 89:3-8.

23   II.     Objection

24           TW OBJECTS to this unwarranted shifting of the costs of discovery from the party

25   seeking discovery to the party responding to discovery.

26           TW therefore FURTHER OBJECTS to any form of sanction or judicial reprisal or any

27   negative consequence whatsoever should it, at any point in time, stand upon its right to allow the

28   costs of discovery to allocate themselves in accordance with the FRCP and applicable law.

                                                      2
                      THOMAS WYLDE, LLC' S OBJECTION TO COST SHIFTING
 Case 6:17-ap-01200-SY                     Doc 386      Filed 11/01/18      Entered 11/01/18 15:27:56         Desc
          Case 6:17-ap-01200-s· Main
                                  DocDocument    Page 163 of
                                       374 Filed 10/26/18    256
                                                           Enterec.                       /26/18 17:30:01         Desc
                                     Main Document    Page 3 of 6


          III.          Authority

     2                  While the Court is correct in asserting that parties generally must bear their own costs in
     3    responding to discovery- see Zubalake v. UBS Warburg, LLC, 216 FRO 280,283 (SONY 2003)

     4    - this has apparently never been interpreted to extend to the costs of photocopies. That the

     5    responding party need not itself provide photocopies is in the first instance suggested by the very

     6    language of FRCP Rule 34 - the rule governing requests for production of documents and other
     7    things:

     8                  A party may serve on any other party a request within the scope of Rule 26(b):

  9                            (I) to produce and permit the requesting party or its representative to inspect,
                               copy, test, or sample the following items in the responding party's possession,
 IO                            custody, or control:

11                                     (A) any designated documents or electronically stored information ...

12       FRCP Rule 34(a)(emphasis supplied). Thus, the rule itself implies that the producing party's duty

13       is to produce and permit the requesting party to inspect and, should the requesting party so

14       choose, copy, test, or sample whatever has been produced.

15                  Unsurprisingly, this is precisely the way the rule has been construed:

16                  A party producing documents will ordinarily not be put to the expense of making copies
                    for the requesting party. Rule 34(b) merely requires that the responding party make
17                  documents available for inspection and copying. If the requesting party seeks production
                    of "hard copies" of the documents, the producing party may charge the requesting party a
18                  reasonable amount to photocopy the documents it makes available for the requesting
                    party to review.
19
         MOORE'S FEDERAL PRACTICE 3D § 34.14[5](footnotes omitted); see also Clever View
20
         Investments, Ltd. v. Oshatz, 233 FRO 393, 394 (SONY 2006)(producing party need only make
21
         requested document available; no duty to pay copying costs); Riddell Sports, Inc. v. Brooks, 158
22
         FRO 555, 559 (SONY 1994)(defendant required to pay costs of copy of transcripts produced by
23
         plaintiff); Mezu v. Morgan State Univ., 269 FRO 565, 575 (D.Md. 2010)(defendant not obligated
24
         to photocopy and mail documents);1 Monarch Ins. Co. v. Spach, 281 F.2d 401,413 n. 30 (5'h Cir.
25

26
                    1
                   See also Mezu v. Morgan State Univ., 775 F.Supp. 2d 801, 802 & 805 (D.Md.
27       201 l)(later stage of same case; unfortunately, "after a long series of discovery disputes" the trial
         court had to emphasize once again that "Defendant was not obligated to photocopy the
28
         documents and mail them to Plaintiff; Defendant only was obligated to make the documents

                                                                3
                               THOMAS WYLDE, LLC'S OBJECTION TO COST SHIFTING
 Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
     Case 6:17-ap-01200-S' Main
                             DocDocument   Page 164 of
                                 374 Filed 10/26/18    256
                                                    Enterea   /26/1817:30:01 Desc
                                       Main Document          Page 4 of 6


     I 960)(FRCP Rule 34 does not usually require responding party to provide copies); Delozier v.

 2   First Nat'/ Bank of Gatlinburg, 109 FRD I 61, 164 (E.D. Tenn. 1986)(expense of printouts from

 3   microfilm to be borne by requesting party); Pappas v. Loew's Inc., 13 FRD 471, 473 (M.D. Pa.

 4   1953)(responding party need not furnish copies); Niagara Duplicator Co. v. Shackleford, 160

 5   F.2d 25, 27 (D.C. Cir. 1947)(Rule 34 held not "to allow the court to cast on the producing party

 6   the burden and expense of making the copies or photostats."). See also SCHWARZER ET AL.,

 7   FEDERAL CIVIL PROCEDURE BEFORE TRIAL § ] ] : 1932 (requesting party ordinarily pays for

 8   copies).

 9   IV.     Conclnsion

10           TW has no duty whatsoever to supply Thomas or any other party free photocopies of

11   documents it produces in discovery. That being the case, neither sanctions nor judicial reprisals

12   of any sort can be inflicted upon TW should it elect not to do so.

13
      For Thomas Wylde, LLC, October 26, 20/8:             Lawstudios I Richard Byron Peddie, P.C.
14

15
                                                           By:
                                                           Richard Byron Peddie
16
                                                           Lawstudios I Richard Byron Peddie, P.C.
                                                           5051 Euclid A venue
17
                                                           Boulder, CO 80303-2831
                                                           Tel.: 303.444.5447
18
                                                           Attorney for Thomas Wylde, LLC
19

20

21

22

23

24

25

26

27

28   available to Plaintiff for inspection and copying.").

                                                       4
                     THOMAS WYLDE, LLC'S OBJECTION TO COST SHIFTING
Case 6:17-ap-01200-SY Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
   Case 6:17-ap-01200-S' Main
                           DocDocument    Page 165 of
                               374 Filed 10/26/18     256
                                                   Entered '26/18 17:30:01 Desc
                              Main Document   Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case              or adversary proceeding.         My business address is:
 5051 Euclid Avenue, Boulder, CO 80303-2831


A true and correct copy of the foregoing document entitled (specify): THOMAS WYLDE, LLC's OBJECTION



will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING INEA: Pursuant ID controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 10/26/2018        , I checked the CMIECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail NO!ice List to receive NEF transmission at the email addresses stated
below:




                                                                                     [i2]   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/2612018           , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversaty proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail.
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing ID the
judge will be completed no later than 24 hours alter the document is filed.




                                                                                    [i2]    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR                            EMAIL <state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/26/2018          , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here const~utes a declaration
that personal delivery on, or overnight mail 10, the judge wjll be completed no later than 24 hours alter the document is
filed.




                                                                                    [i2]    Service information continued on attached page

I declare under penalty of perjury under the laws of the Un~ed States that the foregoing is true and correct.

10/26/2018
 Date
                  Richard Byron Peddle
                            Printed Name
                                                                                                _;z;;;z ~
                                                                                               Sig   ure



           rrus tonn is mandatOfY. tt has been approved !or use by the United States Bankruptcy Court for the CentrW Oistrkt of California


June2012                                                                                         F 9013-3.1.PROOF.SERVICE
Case 6:17-ap-01200-SY Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56 Desc
   Case 6:17-ap-01200-S Main
                          DocDocument    Page 166 of
                              374 Filed 10/26/18     256
                                                  Enterec /26/18 17:30:01 Desc
                             Main Document   Page 6 of 6


                SERVICE LIST ATTACHMENT [In re PDTW 6:16-bk-15889-SY]
                           [Adversary Proceeding: 6:17-ap-01200-SY]

   1. SERVED VIA CM/ECF

   Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
   Susan S Baker sbaker@kdvlaw.com, sbaker@kdvlaw.com
   Dimitrios P Biller biller_ldtconsulting@verizon.net
   Reagan E Boyce rboyce@bg.law, ecf@bg.law
   Marcia L Daley marciad@daleyandsackslaw.com, mldaley.law@gmail.com
   David Seror dseror@bg.law, ecf@bg.law
   Larry D Simons (TR) larry@lsimonslaw.com, cl19@ecfcbis.com; nancy@lsimonslaw.com;
   cynthia@lsimonslaw.com
   United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
   Nancy H Zamora zamora3@aol.com
   Keith Patrick Banner kbanner@greenbergglusker.com, sharper@greenbergglusker.com;
           calendar@greenbergglusker.com

   2. SERVED VIA U.S. MAIL




   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
      TRANSMISSION OR EMAIL
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 167 of 256




                EXHIBIT ''26''
       Case 6:17-ap-01200-SY      Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                                  Main Document   Page 168 of 256

 Nicole Russell

 From:                     Jene Park Uene@thomaswylde.com]
 Sent:                     Thursday, May 03, 2018 3:16 PM
 To:                       Ed Smith; Yoonsung Bae
 Cc:                       Richard
 Subject:                  Re: In re PDTW, LLC --


 Ed and YS,

 Pis. note and provide whatever we have or had.


 Warm Regards,

 Jene Park

 lnStaqram

THOMAS WYLDE

229 W. 31 st Street
2 nd Floor.
Leis Angeles, CA 90007

Phone: +1 323 360 2111




From: Richard Peddie <lawstudios@comcast.net>
Date: Thursday, May 3, 2018 at 3:13 PM
To: fone Park <jene@thomaswylde.com>
Cc: Ed Smith <ed@organicintelligence.co>, Yoonsung Bae <accounting@thomaswylde.com>
Subject: Re: In re PDTW, LLC --

Hi All,

What this amounts to at this time is giving whatever passwords we have for any workstations or iPads
or laptops or whatever to Trustee's litigation counsel at Brutzkus Gubner -- so Jessica Bagdanov or
David Seror or anyone working with them, or to Nancy Zamora or even the Trustee himself, Larry
Simons.

It doesn't matter. We can change the passwords for TW computers currently in use, so just give it all
to them if you can't figure out which is which, although to the extent you can, indicate the computer
somehow, username obviously, and password.

Thanks!

rbp




                                                    1
    Case 6:17-ap-01200-SY           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                                    Main Document   Page 169 of 256
 From: "Jene Park" <jene@thomaswylde.com>
 To: "Ed Smith" <ed@organicintelliqence.co>, "Yoonsung Bae" <accountinq@thomaswylde.com>
 Cc: "Richard Peddie" <lawstudios@comcast.net>
 Sent: Thursday, May 3, 2018 4:04:13 PM
 Subject: In re PDTW, LLC --


 Hi Ed and Yoonsung,




 Hope you are well,




 I am in China for another week and I would like to ask you to help with the matter below:



Ed, I think we have asked you this before and you said just reset the passwords.

Whatever you can jump in and help will be greatly appreciated.




Warm Regards,



Jene Park

lnstaqram



THOMAS WYLDE

229 W. 31 st Street

2nd Floor.

Los Angeles, CA 90007


Phone: +1 323 360 2111




                                                          2
     Case 6:17-ap-01200-SY                     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                            Desc
                                               Main Document   Page 170 of 256
 From: "Jessica Bagdanov" <jbagdanov@bg.law>
 To: "Richard" <lawstudios@comcast.net>, "David Seror" <dseror@bg.law>
 Sent: Thursday, May 3, 2018 11 :34:56 AM
 Subject: RE: In re PDTW, LLC --




 Thank you. I have placed a call to Ed Smith. Please also check to see if TW has any potential
 passwords Epiq can try to use to access the devices and let me know if you find anything else as
 soon as possible.




Jessica




Jessica Bagdanov

Brutzkus Gubner Rozansky Seror Weber LLP
21650 Oxnard St., Suite 500
Woodland Hills, CA 91367-4911


www.bq.law

(616) 627-9000 Main


(818) 827-9212 Direct


(818) 827-9032 Fax
jbagdanov@bg.law




The preceding e-mail message is subject to Brutzkus Gubner Rozansky Seror Weber LLP's e-mail policies, which can be found at: http://www.bq.law/disclaimer




                                                                             3
   Case 6:17-ap-01200-SY           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56         Desc
                                   Main Document   Page 171 of 256

 Nicole Russell

 From:                      Richard [lawstudios@comcast.net]
 Sent:                      Thursday, May 03, 2018 3:13 PM
 To:                        Park, Jene
 Cc:                        Ed Smith; Yoonsung Bae
 Subject:                   Re: In re PDTW, LLC --

 Flag Status:               Flagged


 Hi All,

 What this amounts to at this time is giving whatever passwords we have for any workstations or iPads
 or laptops or whatever to Trustee's litigation counsel at Brutzkus Gubner -- so Jessica Bagdanov or
 David Seror or anyone working with them, or to Nancy Zamora or even the Trustee himself, Larry
 Simons.

 It doesn't matter. We can change the passwords for TW computers currently in use, so just give it all
 to them if you can't figure out which is which, although to the extent you can, indicate the computer
 somehow, username obviously, and password.

 Thanks!

rbp


From: "Jene Park" <jene@thomaswylde.com>
To: "Ed Smith" <ed@organicintelligence.co>, "Yoonsung Bae" <accounting@thomaswylde.com>
Cc: "Richard Peddie" <lawstudios@comcast.net>
Sent: Thursday, May 3, 2018 4:04:13 PM
Subject: In re PDTW, LLC --


Hi Ed and Yoonsung,




Hope you are well,




I am in China for another week and I would like to ask you to help with the matter below:




Ed, I think we have asked you this before and you said just reset the passwords.

Whatever you can jump in and help will be greatly appreciated.




                                                         4
     Case 6:17-ap-01200-SY       Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                Desc
                                 Main Document   Page 172 of 256


 Warm Regards,




 Jene Park

 lnstagram



 THOMAS WYLDE

 229 W. 31st Street

 2 00 Floor.

 Los Angeles, CA 90007


 Phone: +1 323 360 2111




From: "Jessica Bagdanov" <ibagdanov@bg.law>
To: "Richard" <lawstudios@comcast.net>, "David Seror" <dseror@bq.law>
Sent: Thursday, May 3, 2018 11 :34:56 AM
Subject: RE: In re PDTW, LLC --



Thank you. I have placed a call to Ed Smith. Please also check to see if TW has any potential passwords Epiq
can try to use to access the devices and let me know if you find anything else as soon as possible.




Jessica




Jessica Bagdanov

Brutzkus Gubner Rozansky Seror Weber LLP
21650 Oxnard St., Suite 500
Woodland Hills, CA 91367-4911
                                                      5
    Case 6:17-ap-01200-SY                     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                            Desc
                                              Main Document   Page 173 of 256
www.bq,law

(818) 827-9000 Main


(818) 827-9212 Direct


(818) 827-9032 Fax
jbaqdanov@bg.law




The preceding e-mail message is subject to Brutzkus Gubner Rozansky Seror Weber LLP's e-mail policies, which can be found at: http://www.bg.law/discla1mer




                                                                             6
     Case 6:17-ap-01200-SY           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                       Desc
                                     Main Document   Page 174 of 256

  Nicole Russell

 From:                       Jene Park Uene@thomaswylde.com]
 Sent:                       Thursday, May 03, 2018 3:04 PM
 To:                         Ed Smith; Yoonsung Bae
 Cc:                         Richard Peddie
 Subject:                    In re PDTW, LLC --


 Hi Ed and Yoonsung,

 Hope you are well,

 I am in China for another week and I would like to ask you to help with the matter below:

 Ed, I think we have asked you this before and you said just reset the passwords.
 Whatever you can jump in and help will be greatly appreciated.



 Warm Regards,

 Jene Park

 !nstagram

THOMAS WYLDE

229 W. 31' 1 Street
2°' Floor.
Los Angeles, CA 90007

Phone: +1 323 360 2111




From: "Jessica Bagdanov" <ibagdanov@bg.law>
To: "Richard" <lawstudios@comcast.net>, "David Seror" <dseror@bg.law>
Sent: Thursday, May 3, 2018 11 :34:56 AM
Subject: RE: In re PDTW, LLC --


Thank you. I have placed a call to Ed Smith. Please also check to see if TW has any potential passwords Epiq can try to
use to access the devices and let me know if you find anything else as soon as possible.




Jessica




                                                            7
    Case 6:17-ap-01200-SY                     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                           Desc
                                              Main Document   Page 175 of 256


Jessica Bagdanov

Brutzkus Gubner Rozansky Seror Weber LLP
21650 Oxnard St., Suite 500
Woodland Hills, CA 91367-4911
www.bq.law

(818) 827-9000 Main
(818) 827-9212 Direct
(818) 827-9032 Fax
jbagdanov@bg./aw


The preceding e-mail message is subject lo Brutzkus Gubner Rozansky Serer Weber LLP's e-mail policies, which can be found at: http://www.bq.law/disclaimer




                                                                            8
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 176 of 256




                EXHIBIT ''27''
    CaseCase
         6:17-ap-01200-SY     DocDoc
             6:17-ap-01200-c--Y   386144Filed  11/01/18
                                            Filed 04/16/18Entered
                                                            Enter 11/01/18 15:27:56
                                                                   '04/16/18 10:24:51 Desc
                                                                                       Desc
                              MainMain
                                  Document
                                       Document   Page 177 of 256
                                                     Page 25 of 1



                                                    DECLARATION OF DONALD FIFE
               2            I, Donald Fife, declare:

               3              I.    I am a certified public accountant licensed to practice in the State of California.   I

               4    am the managing member of the consulting firm, Donald T. Fife, CPA (the "Firm"). I am authorized

               5    to make this declaration on behalf of the Firm. I have personal knowledge of the facts contained in

               6    this declaration and if called as a witness, I would and could competently testify thereto under oath.

               7           2.      I make this declaration in support of the Motion to which it is appended. All initial

               8    capitalized terms used but not defined herein shall have the same meaning ascribed to them in the

               9    Motion.

           10              3.      On January 23, 2017, the Trustee filed an Application to Employ the Firm as his

          11       accountants pursuant to 11 U.S.C. § 327 [Bk. Doc. 57]. Thereafter, I was provided a backup of the

          12       Debtor's QuickBooks records. On February 22,2017, the Court approved the Firm's employment as

          13       accountant for this estate [Bk. Doc. 61].

          14               4.      I am informed and believe that on or about September 24, 2015, counsel for TW

          15       delivered to Thomas' counsel a flash drive containing a backup copy and portable company copy of

          16       the books and records, including QuickBooks, of the Debtor. Upon the Debtor's bankruptcy filing,

          17       TW provided these same records to the Trustee and on or about December 26, 2016, I obtained a

          18       copy of the Debtor's QuickBooks file from the Trustee.

          19               5.      I have kept the original files intact as I received them, and am advised these files

          20       constitute part of the business records of the Debtor. I qualify as the custodian for the books and

          21       records maintained by the Firm. The Firm's records were made on or about the time of the events

          22       recorded in such documents, and have been maintained in the ordinary course of the Firm's business

          23       at or near the time of the acts, conditions, or events to which they relate.

          24               6.      The documents appended to this Declaration constitute part of the business records of

          25       the Debtor. I understand that such records were made on or about the time of the events recorded in

          26       such documents, and have been maintained in the ordinary course of the Debtor's business at or near

          27       the time of the acts, conditions, or events to which they relate.

          28

                                                                      21
1930741
   Case 6:17-ap-01200-SY
     Case  6:17-ap-01200-SYDoc
                             Doc386144Filed 11/01/18
                                         Filed 04/16/18Entered 11/01/18 15:27:56 Desc
                                                         Enter~c104/16/1810:24:51  Desc
                           Main Document
                              Main Document    Page 178 of 256
                                                  Page 26 of~


                      7.      The books and records of the Debtor reflect that the Debtor loaned Thomas sums of

           2   money from time to time during the time of its operation. Utilizing the Debtor's QuickBooks

           3   records taken into the possession of the Trustee, 1 performed a search of Debtor's QuickBooks of all

           4   "Advances to Officer," which reflect "loans" or "advances" to Paula Thomas between the dates of

           5   approximately September 11, 2009 and August 1, 2015. Attached hereto as Exhibit 3 is a true and

           6   correct printout from the Debtor's QuickBooks of this report.

           7           8.      Additionally, I noted that Debtor's records also included a separate account showing

           8   certain "loans'' made by Thomas that were not reflected in Exhibit 3. Attached hereto as Exhibit 4

           9   is a true and correct copy of this report.

          10          9.       Given that the Trustee received the Debtor's books and records from TW, I

          11   performed "audit trail" reports on Exhibits 3 and 4 to determine whether any of the data or

          12   descriptions contained in these reports had been altered by anyone at TW after the dates of each

          13   original entry on these reports. Based on my investigation and analysis, I am informed and believe

          14   that the data contained in Exhibits 3 and 4 was not altered by other users after its original entry into

          15   the Debtor's QuickBooks records.

          16          l declare under penalty of perjury under the laws of the United States of America that the

          I7   foregoing is true and correct.

          18          Executed   thisf3iy of April, 2018 at Pasadena, California.
          19

          20

          21

          22

          23

          24

          25
          26
          27

          28


                                                                  22
1930741
     Case 6:17-ap-01200-SY
        Case  6:17-ap-01200-SYDocDoc
                                  386144Filed 11/01/18
                                           Filed 04/16/18Entered
                                                           Entew111/01/18 15:27:56
                                                                   04/16/18 10:24:51 Desc
                                                                                      Desc
                             MainMain
                                  Document
                                      Document   Page 179 of 256
                                                    Page 27 of:



                                                    DECLARATION OF DAVID SPEAR
               2             I, David Spear, declare:
               3             I.     I am over the age of eighteen years and am the President ofR.L. Spear Co., Inc., the

               4    Trustee's employed Auctioneer in this bankruptcy case. I am authorized to make this declaration on

               5    behalf of the Auctioneer. I have personal knowledge of the facts contained in this declaration and if

               6    called as a witness, I would and could testify thereto under oath.
               7            2.      I make this declaration in support of the Trustee's Motion to which it is appended.

               8    All initial capitalized terms used but not defined herein have the same meanings ascribed to them in

               9    the Motion.
           10                       On or about July 27, 2017, the Court entered the Sale Order, which, among other

           11       things, authorized the Auctioneer's employment pursuant to 11 U.S.C. § 327.
           12               4.      After approval of the Auctioneer's employment, I participated in a lengthy

          13        investigation and analysis of the Debtor's inventory located at multiple storage facilities in order to

          14       sort items to be sold at auction for the benefit of the estate. During the investigation, Thomas, along

          15       with her counsel, examined most if not all of the inventory in storage, selected an "archive" item

          16       from each design collection for each season of every year, photographed each item, and set each

          17       archive item aside to be excluded from the Trustee's auction.
          18                5.     After completing the inventory process, the Auctioneer conducted an auction of the

          19       undisputed inventory. The Auctioneer has retained custody of the Archive Pieces in storage (at the

          20       estate's expense) pending further order of Court in accordance with the requirements in the Sale
          21       Order.
          22       Ill
          23

          24

          25

          26

          27

          28

                                                                      23
1930741
   Case 6:17-ap-01200-SY               Doc 386     Filed 11/01/18       Entered 11/01/18 15:27:56
                                 Doc 144 Filed 04/16/18 Enterw--04/16/18 10:24:51
                                                                                                            Desc
                                                                                                            Desc
          Case 6:17-ap-01200-~v Main Document   Page 180 of 256
                                  Main Document   Page 28 of L



           I          6.      The first phase of the auction is complete (i.e., everything sold except for the disputed

           2   Archive Pieces). Currently, the Auctioneer has approximately 77 large storage bins full of

           3   accessories such as handbags, scarves, shoes, belts, jewelry, etc. The Auctioneer also has

           4   approximately four (4) hanging racks that hold approximately 210 garments, including gowns, fur,

           5   silk, cashmere, and other couture garments. These are the "Archive Pieces" referred to in the

           6   Court's Sale Order.

           7          I declare under penalty of perjury under the laws of the United States of America that the

           8   foregoing is true and correct.

           9          Executed this .d__ day of April, 2018, at Westlake Village, California.

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21
          22

          23
          24

          25

          26
          27

          28

                                                                  24
1930741
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 181 of 256




                EXHIBIT ''28''
Case 6:17-ap-01200-SY                 Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                           Desc
                                      Main Document   Page 182 of 256



    From: David Schnider david@thomaswylde.com ~
  Subject: Re: Engagement
     Date: December 10, 2015 al 10:28 AM
      To: Henry J. Kahrs hkahrs@rgl.com
      Cc: Doug Lee dlee@lpdirect.com, Richard Peddie lawsludios@comcast.net, Meldy Rafols meldy@thomaswylde com


         Hank:

        Attached for your review are the following documents:

        1. The Complaint filed by Paula Thomas on behalf of herself, PDTW, LLC, and derivatively on behalf of Thomas Wylde, LLC;
        2. The Amended Operating Agreement for Thomas Wylde, LLC;
        3. The second Amended Exhibit B to the Operating Agreement showing Thomas Wylde, LLC's current members;
        4. The employment agreements for John Hanna, Jene Park, and Paula Thomas.

        As previously advised, the company, Thomas Wylde, LLC, has appointed a Special Litigation Committee (gSLCn) made up of the
        representatives of the Members who are not named parties to the lawsuit or representatives of such parties. It consists of
        Stephen Choi, Roger Kuo, and Doug Lee. Doug Lee is your primary contact person on the committee. The SLC has also asked
        me to assist in coordinating in house to support yoor Investigation. If you need any documents or Information, please feel free to
        contact Doug, me, or Meldy Aafols, the company Financial Controller.

        The scope of your engagement is to investigate the derivative claims made by Paula Thomas on behalf of Thomas Wylde, LLC
        relating to payments made to the officers of the company and their related entities, contained in the 10th through 15th causes of
        action. The SLC has asked that you trace all funds paid by Thomas Wylde, LLC to John Hanna, Jene Park, H&H Fashion, LLC,
        Shot in the Armolre, LLC, and The Palliative, LLC (note they are not named In the Complain!) to determine whether those
        payments were legitimate. J realize that there is also a claim that Hanna and Park used company funds and credit cards to pay
        for their own personal, non-business expenses. After you begin your work, please determine what It would take to investigate that
        claim as well and provide an estimate to the SLC to have you do so.

        Please provkle us with an engagement letter and let us know what additional information you will need to get started. I have
        already instructed Meldy to give you access to the Quickbooks f!les. You have unfettered access to any other company
        information you may need.

        Regards,
        David




                 _,
         Complaint.pdf



                   Jo
           Amended
         Operati...ent.pdf




                                                          AMENDED EXIIIBIT B

                                       MEMBERS AND CAPITAL CONTRIBL'TIONS
                                                   April 15. 2015


             •      N ■ nw                  Cu•ta'1 IDforinadon                   C■ pllal Co11trihlliio■I--.   'N;,. l/Dlh-T..fiiliiai' Ci.pi~T--
                                                                                      aad Due Datt<1                              Attmuu

                                         Ji:] i~·s. La  c.~.,.p BIHL
                                          Lu.t An£dt-'i, (.'ACJtM.llf1
                                                                                                                    ,.             B ■!•~t­
                                                                                                                                    S700

                                            f.aJI.. 310-5S9-noS
                                      bn11l: Jului.l~i-tJwnl.l,\\o)':lck I.VIII




                                                                                                                             SCHNIDER_BK 002034
Case 6:17-ap-01200-SY                   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                          Desc
                                        Main Document   Page 183 of 256



               The Palliativw,                       12114 Dewey&.,                           S900            II      S900
                   LLC                          r.... AlljO]a, CA 'IG066
                                             Pu: 310Jl9-l76.!                          Deoemk ll,2014
                                         Em1D:j~~1hom~v.-ylJ.: rum


              S•nley Duch,                      18141 lrvlne"Blvd.                            S3l0            7       $3l0
                  LLC                           1\tatin, CA 92780
                                                Fu:71,1.237-0991                       Ditc1mbcr I!. 201◄
                                              Email: ,opl@zther.com

               DSRB Oroop.                        IU4l lrvlneBlvd.                            SllO            7       SllO
                  LLC                             Toltin., CA tl.780
                                                 Fax: 11•-237-0991                     De011mb« I!, 2014
                                             P.nlail: dlee@~lnrct..com

               Paul:i Thoml1                    "l4S. TokldoAve.                       Sl.200 • l...ilocul    64      Sl,200
                                              Palm Sprina, CA 92264                    properly a.cl c«llln
                                          Email: p.r.il.11,lhsul:tas ,, m.: .cQni           liabiUtle&

                                                    Wldt trcapy a,_•                   December 22, 1014
                                                  AndrtM APfill¥"6
                                                  Gl'ft!#IMrg Glusl#r
                                             IPOfJ Awnw uf1MSlars
                                                        11" Floor
                                              La, Anplu, C4 90061
                                         E11tall.· uupjf,/ffltrJ;'i.U;xJ.1.rrn c-(,m

                  HIDtbona       ': Call1111 5J Etie, Urbaftizac161\ M.llbeUI, Tom,        $.!,l00,000        ~     $.!.J00,000
                lnve&tllllnl!         MM0,2. Cludod do Pa"""t,               p...,.,
                                 I
                                     Aan: Eniluz Oomtlez. Oswal M•naaar                  J..,.,yl,201l




            ..
         J H Employment
         Agreement. pdf


                 )_,


            ..Park
         Employ ...ted.pdf


                 )_,
            Thomas
         Employ ... ted.pdf


     I   On Dec 10, 2015, at 9:45 AM, Hank Kahrs <bkahrs@raLcom> wrote:




                                                                                                                   SCHNIDER_BK 002035
Case 6:17-ap-01200-SY                 Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                      Desc
                                      Main Document   Page 184 of 256




        Hi David,
        Yes, please send me the complaint as soon as you can and I will set up a retainer agreement.
        If you can e-mail quickbooks we can open it here. If the file is too big, I can set up a
        sharefile. Thank you!!


        Hank Kahrs CPA/ABV/CFF, CFE, CMA. CM
        Partner

        D +1 714 740 6164
        M +1 714 392 4587
        Download vCard
        hkahrs@rgl.com


        View our new website www.rql.com


        RGL Forensics
        625 City Drive South
        Suite 290                                                                                                      <image2a6c91.JPG>
        Orange, CA 92868
        T +1 714 740 2100




                                            Asia I Australia I Europe I North America   I South Amenca_L_rgl.com
        DISCLAIMER:
        The above information 1s confidential lo the addressee and may be pnvileged. Unauthorized access and use 1s prohibited. Internet
        communications are not secure and therefore this company does not accept legal responsibility for the contents of this message. lf you are
        not the intended recipient, any disclosure, copying, distribution or any action taken or omitted In rel!ance on It is prohibited and may be
        unlawful.




        From: David Schnider [mallto:davfcl@thomaswylde.com]
        Sent: Wednesday, December 09, 2015 5:17 PM
        To: Hank Kahrs
        Cc: Doug Lee
        Subject: Engagement

       Hank:

       I confirmed that Thomas Wylde's Special Litigation Committee would like to retain
       you to conduct an audit of the claims asserted by Paula Thomas on behalf of the
       company. The client will be Thomas Wylde, LLC located at 3231 S. La Cienega Blvd.
       Unit A, Los Angeles, CA 90013. I think probably the member of the SLC who will be
       your primary contact is Doug Lee, who is a representative of one of the non-interested
       members. I have copied Doug on this email and his cell number is (310) 720-9933.
       However, I believe the committee will use me as the primary contact to coordinate your
       work. Please let me know what additional information you need to get an engagement
       letter set up and what we need to do to get started. We will likely prepare a "packet" for
       un11 rnn~i,.+inn n-ftl,p Pnmnl,;.i~nt ,;.inrl rpJpu,;.int ':-lllrPPmPntc h11+                      urp ~lii:n nPPt1    tn lrnnur




                                                                                                                          SCHNIDER_BK 002036
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56    Desc
                          Main Document   Page 185 of 256




        how best to get you access to the Quickbooks records.

        Regards,
        David


        David Schnider
        General Counsel
        david@thomaswY.lde.com

        THOMAS WYLDE
        www.thomaswY.lde.com




                                                                   SCHNIDER_BK 002037
Case 6:17-ap-01200-SY         Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                 Desc
                              Main Document   Page 186 of 256



                      AMENDED AND RESTATED OPERATING AGREEMENT
                                OF THOMAS WYLDE, LLC

            This Amended and Restated Operating Agreement (the "Agreement") of THOMAS
    WYLDE, LLC, a limited liability company formed under the California Revised Uniform
    Limited Liability Company Act (the "Company"), is entered into as of December 22, 2014 by
    John Hanna, Jene Park, Doug Lee, Roger Kuo and Paula Thomas (each a "Member," and
    collectively the "Members").

           The Articles of Organization of the Company were filed with the California Secretary of
    State on July 22, 2014 and have been adopted and approved by the Members. The Operating
    Agreement of Thomas Wylde ("July Agreement") was entered into concurrently therewith.

          Contemporaneous herewith, Paula Thomas ("Paula") is making a capital contribution and
   being admitted as a Member. In connection therewith, the Company and Members desire to
   amend and restate the July Agreement which shall be replaced and superseded in its entirety by
   this Agreement.

          The Members enter into this Agreement to memorialize the terms and conditions of
   governance of the Company, the conduct of its business, and their relative rights and obligations.

            Now therefore, the parties agree as follows:

                                      ARTICLE I: DEFINITIONS

           Capitalized terms used in this Agreement have the meanings specified in this Article,
   Exhibit C, or elsewhere in this Agreement, and when not so defined shall have the meanings set
   forth in Corporations Code § I 7701.02.

          I. I.  "Act" means the California Revised Uniform Limited Liability Company Act
   (Corporations Code§§ 17701.01-17713.13), including amendments from time to time.

           1.2.    "Affiliate" of a Member or Manager means (i) any Person directly or indirectly,
   through one or more intermediaries, controlling, controlled by, or under common control with
   the Member or Manager or (ii) a family member of the Member or Manager. The term "control"
   (including the terms "controlled by" and "under common control with") means the possession,
   direct or indirect, of the power to direct or cause the direction of the management and policies of
   a Person, whether through membership, ownership of voting securities, by contract, or otherwise.

           1.3.   "Available Cash" means all net revenues from the Company's operations,
   including net proceeds from all sales, re-financings, and other dispositions of Company property
   that the Members, by Vote of a Supermajority of Members, deem in excess of the amount
   reasonably necessary for the operating requirements of the Company, including debt reduction
   and Reserves.




   84016-00001/2311642.2
                                                                                   SCHNIDER_BK 002038
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 187 of 256




               EXHIBIT ''29''
Case 6:17-ap-01200-SY            Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56              Desc
                                 Main Document   Page 188 of 256


   From:             Richard PEDDIE
   To:               Dimitrios Biller
   Subject:          Re: Motion to Dismiss under Rule 37(e)
   Date:             Friday, October 26, 2018 3:36:32 PM




   Dimitrios,



   You have already essentially brought, and lost, this motion.



   I know of no computers that were "destroyed" and have never admitted that any ESI
   has been disposed of, so forget it.



   TWs counterclaim is asserted against the Trustee. Thomas has no standing to bring
   this motion.



   But sure, call me during the next half hour if you like. Or, call me at 8 a.m. tomorrow,
   Sunday, or Monday -- you choose.



   Best Regards,



   Richard Byron Peddie
   Lawstudios I Richard Byron Peddie, P.C.



   This e-mail, including any included attachments or links (collectively "Communication") is
   subject to the Electronics Communications Privacy Act, 18 U.S.C. 2510-2521, and may be
   protected under other laws as well. The Communication may be protected as an attorney-client
   communication and/or attorney work product.
   In any event, the Communication is CONFIDENTIAL and PROPRIETARY, intended only
   for the designated recipient. If you are not the designated recipient, you are notified that any
   review, dissemination, distribution, or copying of the Communication is strictly prohibited.
   If you have received this transmission in error, please notify us immediately by return e-mail,
   or by telephone (303.444.5447), and delete the Communication, together with any
   attachments, from your system.

           On October 26, 2018 at 3:51 PM Dimitrios Biller
           <biller_ldtconsulting@verizon.net> wrote:
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 189 of 256




        This is your last opportunity to give a time on
        Monday, October 29, 2031. You have already
        admitted the computers have be "deposed of'
        (destroyed) and Park may have some type of
        cloud with some of the ESI remaining. It is
        your obligation now to give me the details and
        please don't say you don't know.


        Dimitrios P. Biller
        LDT Consulting, Inc.
        15113 West Sunset Blvd., Suite 9
        Pacific Palisades, California 90272
        (310) 459-9870
        biller_ldtconsulting@verizon.net


        This e-mail and/or attachments may contain
        confidential information protected by the
        Attorney-Client Privilege, Attorney Work-
        Product Privilege and/or the concept of
        "Confidentiality" as defined by the California
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 190 of 256


        Rules ofProfessional Conduct. If you have
        mistakenly received this e-mail please
        immediately delete it and confirm you have
        deleted it from your systems.
Case 6:17-ap-01200-SY            Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56              Desc
                                 Main Document   Page 191 of 256


    From:             Richard PEDDIE
    To:               Dimitrios Biller
    Subject:          Re: Meet & Confer
    Date:             Monday, October 22, 2018 2:04:21 PM




    Dimitrios,



   I apologize if I missed your call earlier, but I had no idea that you were expecting to
   speak with me at 9:00 a.m. Yes, I knew I was to check in with you today and perhaps
   do the Doug Lee/Launchpad meet-and-confer, but did not know that you were
   expecting that to occur at any particular time. Anyway, I am available now, so let's do
   ii.



   As to what you have written, below, I am not prepared to discuss that yet. Suffice it to
   say that I disagree with your characterization of anything I have said and any
   conclusions you draw.



   I will try calling you in a few minutes



   Best Regards,



   Richard Byron Peddie
   Lawstudios I Richard Byron Peddie, P.C.



   This e-mail, including any included attachments or links (collectively "Communication") is
   subject to the Electronics Communications Privacy Act, 18 U.S.C. 2510-2521, and may be
   protected under other laws as well. The Communication may be protected as an attorney-client
   communication and/or attorney work product.
   In any event, the Communication is CONFIDENTIAL and PROPRIETARY, intended only
   for the designated recipient. If you are not the designated recipient, you are notified that any
   review, dissemination, distribution, or copying of the Communication is strictly prohibited.
   If you have received this transmission in error, please notify us immediately by return e-mail,
   or by telephone (303444.544 7), and delete the Communication, together with any attachments,
   from your system.

            On October 21, 20 I 8 at 1:23 PM Dimitrios Biller
            <biller_ldtconsulting@verizon.net> wrote:
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 192 of 256




         It is time to bring this case to an end. You know
        and have admitted the computers at TW and
        PDTW have be destroyed ("deposed") and you
        cliam you do not know anything about the
        destrution of evidence. If that were the case
        how do you know the computers have been
        desposed? I will bring a Rule 37(e) Motion to
        have TW dismissed from the adversary
        proceedings and have its bogus $2.4 cliam
        dismiss from the bankrutcy proceedings. There
        is no way for Paula Thomas defend against that
        claim with out computer records.


        Based on Ed Smith's testimony Park may have
        moved the ESI to an Amazon Cloub. What ESI
        did she move? Did she move all ESI in the hard
        drives of the computers, or some it? She broke
        the chain of custody. She has prejudicued Paula
        and she is seling Paula's designs in South
        Korea. In order to avoid this motion I have to
        get an admission from Park that she did what we
        know she did. Alternatively, just dismiss TW
        from the adversary/bankruptcy proceedings,
        with prejudice, and stipulate to a default
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 193 of 256


        judgment in the federal district court case.


        Judge Yun stated that Paula Thomas can pursue
        the 15 computers for the ESI contained in TW' s
        15 or more computers. I will. Please meet with
        me tomorrow to discuss these issues. If you
        refuse then meet me on or before October 29,
        2018 for a meet and confer.


        Richard, your clients are goint down. They
        were arrogant and sluppy. This is the beginning
        for the end.


        Dimitrios P. Biller
        LDT Consulting, Inc.
        15113 West Sunset Blvd., Suite 9
       Pacific Palisades, California 90272
       (310) 459-9870
       biller_ldtconsulting@verizon.net


       This e-mail and/or attachments may contain
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 194 of 256


         confidential information protected by the
         Attorney-Client Privilege, Attorney Work-
         Product Privilege and/or the concept of
         "Confidentiality" as defined by the California
         Rules ofProfessional Conduct. If you have
         mistakenly received this e-mail please
         immediately delete it and confirm you have
         deleted it from your systems.
Case 6:17-ap-01200-SY                                           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                      Desc
                                                                Main Document   Page 195 of 256


    '""Joct
                      -f_
                      ~
                      "•""'"""lo,M<d20L,o,a•LJ"'
                           <k,_1'
                                     ....-C..,=••   ~..,,-°"""«Jec<P-tt<CP'-"""'fb~Gl'-




    Oim,tnGs




    1 Clarify why ya~ ltlrnk I l1aw, nlc-d ftve mot"rns lor rrotect,ve or:Jers Qn tiet1JII of TW I c.an think o/ only two pluo one rulated e>< p:irte motion to liy 10 gel the us 8ankrup:cy cowl lo stay Erl Srrntli's
    depos,1,on iJum1u lhc penden~y of ihe r:,0I,un       fo'
                                                          a proteci,ve order conccrmng his depos,I,on The Ert Srn,III mouon was rimdered mool ber~1usc you prn,;e,:,ded to depose Ed Sm,th notwiUIstandrno
    Ille penllrng mol,on ThLJc;, we li,wc lI1tgaled to ,ts cc,nclus,on ,Jnly one nwt,on ror u ;:irolect,ve onler ar,d I have only t1ro,.gl1l lwo as f,1r J~ I um ,~call Teil rno 11 I'm missmg somelhrrlQ,



    2 lnd,c:.aw where you are ,r. oblaining inrormJI,on lrom Sheila Van~~ awl SAMA Eye-"eJf i's far as I could le!i you were already ,eceiv1ng Inlormo1i,rn rrom them ,1'1(1 rrom lhe,r crUorncy, Ha,·es
    M,ct,el, J year ago The reason I w1sI, \o k~ow this is 1ilal I awJrt" commLJn,c.aI,on rron, Hayes that may Jffect w!rnt I do w,I11 <euards to those 5Lll:>poenae d11ces (ccum



   3 I J~> I,kew,sc rev,s,I,no wt1at I wish to do ,,ith reoarc!s :o Andrew Aplelberg .".5 you know as rar as I am conceme(I, all discovery sougl1\ !rom Vance/SAM4. Grne~t-erg Glu'.akcr/Ar,,:Jrew Apfeibcrg,
   8nd Doug L~c/Launchp8d is beyo,w Ille swpo or di~covery nl lllesc adversory proccC!lIngs anff insieJd delves mlo lhinos l11aI arc, in fact. beyond lhe u S 8Jnkruplcy Court's Jun~Liiction Sidi I Jwa,!
   certam ,~plll rrorn llwd parties to decir1e whetller or not I ar,i in fJCI gomg to move tor J p,otcG1ive or:Jer I !Jo 1101 l1d,e everyIh1ng ,n rrnnl ofme yel. ,r\ olh~rwords, to rnaic Iha[ der.,sion In other
   words, while I have n1y arnurnenls and pos11Ion J5 lo llle tiasis for s,Icl1 moI,ons there are ~I her fJ~lor,; al play w!l,cl1 ma,· cause me nil.l to brrng some 01 all of these mG!Klns Tllus ,t waulct t:,e my
   rrer~rer>ce to mschedule our mee!-dnd-conrer lor next wed sumetime. or lo do only !he Doug L~e por1"ln now - even tho"gl1 Iha\ i(){J conceivJbly mighl go JwJy c,thor completely or at leas I in lerrns
   of my in,iJlvernent



                                       1ust ask 11 you woukl plense gu and considertllis e-mail and then e,t/ler reply or call to proceed with lhc meel and                     am sla.YJing b)'.




   Ridwrd 1:l1 mu Peddie
   La\\Slt>dios I R1clwrd Byron Peddie, !'.C



   Ttus c-mrul. ""'lu.dmg a"} mdt>dcd .11taclun-ems or hnks (collccmel_1 "Commurw;niion"I ,s subJCCt ,o the Elcctrorucs Communk:i1ions Pmnc,· Ace !8 U.S.C. !5 IO-lc\21. and ""' tx, prolectcd u1>der oU,cr I,1\\S as "ell
   Tix: Commurucat101111oai be protected as an al!omc)'-<:hc"t tommurucation ,wd/or a11ornc,· norlc product
   In an; C\ cm. ~l< CommuIUi;,111on is CONFIDENTIAL and PROPRIETARY. inEmdcd onh for the dosigna!cd rccipicnr lf,·ou arc HOl lhc dcs,gnalcd rccip,en!. ,ou arc !lOllilcd that .im· r,:,,1c". disscmi,oatioJ~ Ji.sinbllllOn
   or cop_,ing of Lhc Commurucaueu is <rnctl_,· pmh!bucd
   lf;ou hm c rccci1ed lltl; lransm,;sion m error. pkaso llUlif, us immod1alely by return c-mml. or i>J' lclepho,,e (.l01AH 5H7), a,,d delete 11,c Commun1ca!lon. toscthcr "'ih an_,. ,1tt.1clunen1s. from _,our S\Stcm
         On October 18, !018 a, 12:~R PM D1m1uios Beller <billcr_ldlconsulung',i veri,on r,cp- \\ role




        From, .'hd ,,d PEDDIE [rrarlto·Jaw<tud,~>@cvncast.net
         ><>nt: Wcdoes,I.,, October 17, 20!8 10.37 AM
        To, D"'"'"'J5 Bdle, <brller_ldtconsult,ng@oer'lvnnec,
        Subj0<t: l'C Roques, 'or Meet-and-Coders ~o. cl,scc-.·ery D"putes; Jene Pac> FRCP R I



        Dirnilrias,



        Aro we mee!iJl{I and conlemng on Fnday at 9 am. over lhe motions for prntect,ve orders ccnccm,ng Lee/Launchpad VrnIcc/SAMA Eyewear, and Andrew Aprelticrg?



        As to Pdrk. I do not know or Jny "meet am! co~ler agreement" 5o do nol see how I wukl have violated ,t               I know or FRCP Rule 3D(b)(6) and the Cou~·s recent or:Jer. and you have yel la
        icicnltfy how I ha1·e v•olJled e,t1Icr



        TWwill p,oduce ,Is fir,;t 30(b)(6) w,lness on J,muar, 24, 201 9



        I remain open to producing organizill><Jnal reprnsen\.llaves earl,er tiy m~!ual agreement That mdudes prndwcIng Jene Park dunng mlQ-NovemtJer so long as you agree, as I havo asked, I hat
        ,1 wtll tJe a no documonl. 30(tJ)(6) depos,lf<Jn. \Miat th al means Is ttiat you will accept the lacl I hat no documents will be produced al or before the depos,tion Jnd confine your questIomr,g to
        It11r,gs reasonably related 10 tJ,e 30(b)\6) topical areas ass,gned lo her



        AGJPn, I do nol mean lo 5lra']IH1.icke( you to the lop,cs too nanowly, tiu! the areas of ,nqu,ry mus I boar al leasI some relJUon to lhe lopocal areas or c,therw,so have to do wrth tl11s case, bo
        lair and reasonabje to lhe extent Hwy slray ofl-lop1c. and nol ,imounl to an 1inf~jr ambush, h,t-and-rnn deposition over other dispules



        I was attempting lo cleM Nov 16 to, lhis depos,I,on. bul 11 sounds like you are "nw,llirig !o agrae to any gro1Ind rule~ wl1atsouvm. Lei me know ,rlhIs ,s nol the c.ase



       Bcs1Jlcg,1rds



       Richard Bymn Peddie
       La\\stud,os I R,ch.ord B_l'ron Pcdd,c. PC



       Tlus e-m,-ul, mcludrng a") included atwclln>Cn'5 or lrnks (collec11,-cl)' "Commurucalion") LS subjc<t 10 ,1,c Ekctromcs Commmtic.11K)05 Priv;,ci· Act. 18 U S.C. 25 l0-2521. ai>d nwi· Ix: pro1c,tcd under other
       ln11s as "ell. The Corrurmnical><Jn m,'.I) be pro<ec1eU as an attornc;-.clklll commnrucat><Jn ,111d/or auomc)' work pmduci
       In am e,em. the Commun,cnlien is CONFlDENTIAL ai,d PROPRIETARY, intended onh for the design,11cd rccip>cnl. lf,ou a~ 001 the desagrurn,d re,;ipient, ,ou
       distribu!lon. Of<;OJJ} 1ng ofU,c Commnrucm><Jn is slnc!ly prolubited                           •
                                                                                                                                                                            =   nmified 1h:i1 am rc\'lew. diss.cmma!ion.
Case 6:17-ap-01200-SY                                        Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                               Desc
                                                             Main Document   Page 196 of 256

     If) ou /ta,c roccl\cd tlus tra,1,miss,o" '" crn:,r_ pkasc nouf, us tmmedi,,!cl, b_1 ri:tum e-mail. orb; lclcphor,c (.10.i -1-1-1,'<-l-17)_ acKI d<,Jc,~ the Commutu.:ation. wgclh"r" ,lh ""' an.1cluncnts from ,our s:,Slem

           Or,Octobcr 16,!IJIMal 12 10PM DtmllnosEILllcr<~'"II<'==-~·>11ro1c

           I rr: n,:,,. Nas:,ns Ci'/ t,n,c, :n-.,cti;,g ,1,,c csderr-1.,1:;·· ·:1,::, ,rx1 v;2 e-mail. T,~11 rne l~·C:ay :1 ,er· ·,.oc.1 ,,_-iii pi odl.Ctc P~,f. 5'7CI the> too ~s. !f -✓ U'-' d:.n't yoL:
           ,,:r:iacEd the rnee,,c ilnrj _c:-ifor a,;r,cc~:e,1: 2r:j l',r. f,i n1s J rnc::cre l'.J d::;r,-.iss \/Gic c:~:,1 3-~-:! e<Jur•;cir-cla1rn




          Dimilri<ls,




          R1clrntl B, ro11 Pcd<l,c
          L;I\\Sludios I Ra:h.rnl Bymn Peddie.PC



          This c-macl. lllCluJmg a,i, me hided at1achmc11ts or hnk, {colkc1"·cl; "Comrnu1ucat10"") JS sub_JCCl lo tl,e Ekeiromcs Commumc:iuo,1, Pm 'IC}' /\cl. I~ USC 2.S I0-2521. mid ma.1 bo pro,ccrcd
          u,Kler o!hcr [,ms as 11cll TIIC Conuuutucar,on r,m bo prolocicd .1s "'' <l[iOmc; -chenl commu11Icat1011 .ind/or '11tomc;· 11ork proJucr
          Jn aa; Cl Cnl. DIC Cotiuuunicalllorr LS CONflDENTIAL ,i\<] PROPRIET,'iRY. ln!CL\ded 01~_, for lhc dcsigic,totl rcc,p1cnl, lf,ou arc ool DIC de SL gm led rce<p1c1U.) ou arc nolcficd tha! a111 rc, 1011.
          dissemi",11,on. d,mibutioo. or COP:, mg oflhc Communicauon ,s slncth prohibllcd
          lf;ou le1\'c n,cci,c<l 1lus 1raa,miss.oa ;,, error. pk:.,sc 1,01,f; us 1mmcd1atel_,. b, n,1um c-mrnl. orb., tekpl_,,,., no; -1-1--1 :iH7). a,ld delete 1hc Commumcallon. rogc1l1Cr 111th all} a11aehmc"K fmm
          }0UCS)SlCm

                On Oc1obor 11,_ 20 18 .11 8 01 AM O,m,mo, Biller ~h [I •r i,11, ms, Iii,.,          1 rn'0'l..lll!I~ \\role


                I ·.-1111 rtso'Jnd l'J v0u '=-m:J-! 1n !:ol"e c<o,:e/'=' '/Oli "1J ',c.il'cd co "r,,e'=t & U.Jcii•cr'' a,.d pcc-;;d,~ th,:; CFte/t1,ne .-1:1-2n                 P~rK   will b-= i:;;oduc-:,J,    If
                i ,!on't 5e'. t~,Jt d3I·2 t,:,d~v.: •t.;:: fil'= mv \',0'.1-:,r, to D,,r·11:,, T',V s clc;,-ns a:1::' c ,v1C'cr-cla,:i1

                                                              'I•,'•"''
                                                                                          ,,
                                                                            , :ai ,,,.,. d.-,~·o,c,c·                                                 ,-:1J"




                Subj<,ct: Ae~uest 'or Meet-and ..~onfers >e, D,sca-,er,- c,,putes, Jene Park FRCP Aule 30[0!(61 Depos,:,on




                I need 10 ;;iddress Ille sub.poenas duces tecun1 I ! Jve now rece,vell, I di SO promjsed to gel back to you today regarllktg piesentH>IJ Jene PJrk ,n November q5 a FRCP
                Rule 30(b)(6) deposir,nn w,1ness



                I New Round of Depos,tiOfJ Subrxwnas



                By th,s e-mail, I requesl 1na! y0<J mee!-and-DJnler wJ!h me as required under the Loc.sl Bankruptcy Rules with re gar() 10 mot,ons for protective orders I intent (o bring
                barring or at leas I lrn1111ng Ille foll<Jwmg tlepos,hons and associated document demands. <10ticcs of which I have j11s1 receiv;,d

               Any meet and confer has to be in person or by telephone.


         ;· RBP     I tawie,s:and bul whal /ollnws rs to g,-.e ~o" ~ome ,:Jea whal wrll be <1,scussed and the bas,s for lhe motions for prntective orders "/

                1   Douo Lee
               2 Launchpad Comm,111H;Jt1on~

               3 Sheila Vance & SamJ Eyewear. Inc, antl

               4 Andrew Apfelbero



               II ,s plum thal all of lhese <1eros1t1MS and dorument demar>ds a,e a,mud al thmgs that are beyr,r,d !he scopo of proper d,scovel)' under FRCP Rule 26(0)( IJ ,n,1smuch
               as none of them l1Js to do wrth the vest,ng of any IP Jl Jny (imu ,n Paula Thomas, or Tliomds' dubls 10 PDTW/Debtor or Debtors personal property to,:ld ty Thomas
               or the ownersl11p of archtves Instead, 11 is clear 11\JI y0<J aro essentially allemphn!) 1" conduct a,sco•,el)' for your o!lier cases or indeed s,n,piy tryInu to harass people




               You have
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 197 of 256




         too narrow
         of a view
         of this
         case. TW
         claims
         ownership
         of the IP
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 198 of 256




        because of
        the
        agreement
        to
        purchase,
        but Paula
        TW
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 199 of 256




         maintains
         that
         agreement
         ■



         IS a
         fraudulent
         instrument
         and the
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 200 of 256




         July 18,
         2014
         contract
         was
         supposed
         to be the
         contract
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 201 of 256




         that
         created
         TW, but
         Doug Lee
         and
         Stephen
         Choi
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 202 of 256




         breached
         that
         contract,
         so every
         contract
         after the
         original is
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 203 of 256




         a fraud.
         Doug Lee
         has
         numerous
         e-mails
         that
         support his
Case 6:17-ap-01200-SY                              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                        Desc
                                                   Main Document   Page 204 of 256




              theory and
              he should
              bein
              position to
              have even
              more                                                                                    ■



       /" REP The U S 8an<ruplcy Court t1as zGro 1urisd1ct1on over J >taJle law frnuct cl-i,rn aoo;er1ed by Paula Ttwmas aga1ns1 Tllonias Vl81de, LLC TW cla,ms owner.ship thw~<;ih Paula
       Tl,ornas altn all The US Bankruptcy Court rs simply @I there to decide all gnovances brought bu/ore<!, mcludir•g di~putes belwec,1 clc11murlls mat do no! rclJle to lhe
       ot,1ectives or a o~nkrurtcy or anse imdnT,tle 11 ·1

             Jl.>dge Yun has acknowledged thal lhe U S Bankruptcy Court has no Junsdrctron ove, ony m!enw.l control s111,ggles occurnno w1t111n TW There berr><J no Jurisdiction
             over such questions, drscove,y sougtll soncemirl'J sucl1 questions 1s ,rnixoper and Deyom:t !he ocope aliowable under FRCP Rule 26(b)(1)

             Stop using this argument; it is too tiresome. That was not his holding. He also said that the adversary
             compliant is very wide and fraud opens the issues up in discovery.
       ;• REJP You muy JinLl 1I tiresome, bul lhJI ,s wt,,1111e sJid IJ51 December rtna 11   ,s   also correct The adversary comrla111t say~ nolh<nrJ at>vul ltlc ,n1~11rnl COFttrol struggles v,.•,thin
       TN"/

             A Doug L<:e & Launchpad
Case 6:17-ap-01200-SY                             Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                  Desc
                                                  Main Document   Page 205 of 256


             Thus. any 3lt~rnp! IO depose Dmir; Lee or Launchpad Commurnuit,:ms is 511nply Irnµ,oper You ~now this t,e,:..iuse you know tn,11 r,~1tlwr Doug Lee nor 8ny company
             associated w,lh him was an)",'ltie,·e in 1t1e picture wlicn those tllmgs o~currcd wl11ch by l,1w establish mmal copyciijllt ownursh,p Ne;t!1er p,or,oscd dcf)<lnent iia, any
             knowlm:lge wr.msae·,er or PDT\N; mkmal work1ni;s tram 2000 - 2~ '.4+ wt1Jt aIGtni~d O'linmsh,p of mcll,ves. Paula Thomas' debts lo PDT1N, e(c You Jrc qu;tc
             ob,ouusly tlJ,l1n-g about. looking ror evidence to 1uppor! your t:az,mc \Jieory 'hat ThomJs Jctually cor,trols TVOwhen you IIJV<J nol e·,en presen:~d a cOQent legJI llrnory
             leddmg to thal resul: much less done so In a court w1t11 any 1unsd,chan over sttcl1 1t1Ings

            TW is claiming ownership because of the creation of TW and Doug Lee·s finger prints are all over that issue.
            You continue to insult as you major form of argument: ii means nothing Unless you represent Doug Lee you
            do not have standing to file a Motion for Protective Owner; you cannot represent Doug Lee because of the
            inherent conflict of interests (Jene Park} and all members have not sign a conflict waiver
       r "'.BP· The creai,on ofTV'✓ l1Js noH1ing to Jr_, with any1hIrig !:J~:o,e Th~ U.S. B<inKruµ:cy Court It is enauuh u·,Jt ,l ,,.,-,1~ I am surry if you feel ,r,sult~J. but you ,·e3l:y na,"
       pr~ser.tod MIilin~ . .vhel'1er low or fJc:s to s,,gq~sl ll1<il Paula Tt-,orn~s cootrol~ TV✓ A pJ,ty has sianJ,ng u~d~, FRCP 261,a) lu move lorn proieCl"'C ord~r I doIi'I ~eerl 10
       reprec;unt Doug Lee to bring thol rnot,1n An{J I Jctuolly could rnpr~so,,t Douo L~e as there;~ nc confoct of Interes: aI,dwlsotewr ,,,quirerieni~ i~~r,· may be do nm rnqL111e tt",Jl I
       se~k ?oul3 Thoni~s· 1',Jcver of Jny conn1ct ·1



            f3 Sheila Vance.! Sam Vaz,n Vance Eyewear

            As you mus! know, Sheila Vance I5 lile p,inc,pal of Sam Vazin Vance E:yewear, anJ the lailer con1pony sued TWsomotime an 2016 You n1ay ~e frna !o go otf on lhIs
            panicular r,sh11>~ Pxpeci,l>On at anolher time. should one or Ttwmas' n!11er r,,ise$ permrt ti. ~ut you may ttnl rlr, su nee,, T~c TWl'Jance Eyewear <hspule stmply .Sas
            not/Hng lo da with any tssue te!ore Ille (1vnkruptcy court nnd all events assoc,aled w,!11 ,1 occurred dunng time penods nlso l>nving no1r,Ing lo do with owner5hip of
            arch1vos. Thomas· de tits to PDTW persot1nlty thnl should be returned lo PDTW, or IP owncrSIHp Once aga,n ,·our true v,ms ~re ,mpwp,,r and have lo do v. I111 things
            beyond the Jllnsd,ct,on or !Ile U S Bvn>:ruptcy Court




            Sheila
            Vance and
            Sam Vaziri
            are
            cooperating
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 206 of 256




         witnesses.
         She has
         already
         produced
         documents.
         Do you
         real think
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 207 of 256




         you can go
         around
         and stab
         people in
         the back
         all the
         time? You
Case 6:17-ap-01200-SY                                 Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                    Desc
                                                      Main Document   Page 208 of 256




             do not
             have any
             standing to
       ." RBP
             complain
                 Ag,11n. c> party IH15 5!1HldInu tu rnove ror a prnl~c(lve order ·1
                                                                                                                                                         ■



             C Androw Apfolberg




             Tt1Is ,s ne,ther the 1,me nor t11e place for you to IJ<> cortduc~ng drscovory ovar Thomas' ncwly-confected claims against the law firm of Gruenberg Gluskcr or ,my
             atlomey at lhal fcrm VVIHle Andrew Apfel berg rnay !>ave been ,nvolved in dratt,rig the lransact;onal doruments lor the transaction Ihm occurred in December ol 2014. II
             is clear !hat here too :he pm posed d,scovery has not17mg lo do wrlh the actual .s~ue~ before tne Bankruptcy Coult nnd everytlllrlg lo do wai/1 some(hmg outside of that
             courfs Junsd~,it0n - or w,:h t11ese new cla,rns J{)JInsl the deponent, which are also out.side !he Bankruptcy Court's 1unsdIctIon

             Stop already. Anybody having personal knowledge of the facts between September 13, 2013 and the preset
             lime regarding TW and IP has relevant information. POTW claims the assignment from Paula to TW Holding is
             invalid because of the alleged employee acting within the scope of employment theory: Paula Thomas claims
             Schnider/Apfelberg conspired to steal her IP there a series of illegal agreements and the dissolution of TW
             Holding, and you claim for TW that it owns the IP through the agreement to purchase. Greenberg is
             representing Apfelberg, not you.
       1· RBP /\gJin. t11e US Bankruptcy Cow\ ll,1s zero Ju<1sd,ci1on over unwinding any   Thomas·to·T\o'✓   transaction And agam a party has slandmg ta move for a protective order·/

            In each cas~ - (I). (Ill). a bow, the dOC\Jtnent demJnds are ob1ecbonable for the very same reason. a( limes seeking materials !hal are confidential or olhcrv;,so
            priv1l~ged ~nd protecled


            Paula Thomas is m1 owner so c:onficlcntialit) does nol appl). Prepure a Pri,·ilege.Log like Ju<lg.: Yun
            Ordered Schnider Lo do.
       1· RBP I am not ~l '111 sure wJ,JI you rncon ify<)\J Jre Wtk,ng nbout TWs expedalmn of conf,,jenl1al,ly any ownership T!lomas has In TW docs no\ destroy confitlcntiJl,ty.
       especmtly now th al Thomas !las beGn adVEJrse and swng TW for over three yeJrs GM tloesn·t ,vat"e confidentIol,ty v,s•~•V:S my grandma s,mply because she has len s!lares ol
       stock ·1

            T'N is a party lo lhese proceedings and has s1and1n9 to rnove ro, µrolect,ve orders II ,n1ends to do so     Kindly let me know when we may mc8t-and·confor


            Afkr Court on Thursdily or Fri(hi) at 9:00 a.m. my time. You move for a Protective Order. then I masking
            for ~anctiuns (rnoneli..111 om! non-monetary)
       I RSP Ok.:iy Friclay But please darify You say "a1t,,r court- bu: you Jlso ,ay "al 9 00 am 'wh,cl1 ,s when you Y.'OLJkl m many ,nstances be m the m<Jdle ol doin,,'son1dlrn10 In
       court Do you truly mean 9 [10 am F11dJy? •

            II   FRCP Rule 30(/J)/6) Oeµos1l1D!1 a( Jene Park
Case 6:17-ap-01200-SY                                 Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                 Desc
                                                      Main Document   Page 209 of 256

                               en to 11,c !\Jca al prnducrng Jene Park as a clcsignee However. lht5 recent ruuro(l ot sui:Jpoenos raises tile rssuc ol your true obiect1ves



             Again, you hdV<J sllpulsted thal this depos,ho~ would hP. w1•~011I rirc11menls. Tl7JI ,s S~y to uur w1ll1ngness lo cons,<Jer tl>1s 3ul. I also need your ;, 0 ,s,irances th<it ycu
             wtll,o lacl sl1cf. pret1y closely 10 tt,e le.pies we aikll 10 Jer,e Park unde, FRCP Rule 30(b)\5J 1/\ihtlc I ha••..a m, ,nten1,on olprcvcntmg you /mm probing areas tha: bear al
             lcdst some reta:1on to 11,c dcs1gnal~d toptcs i ha·..., no 1n:en1ion of ,:,pos,ng Jene P,1rk 10 ,l peraonJI depos,l,on-by-amllusil concemHllJ unrelaled matters or rnaltc,-.;
             beyor><:t :he US B;mkn,plcy CCltH1"S 1<HlSJ,c!1Dn


             Unlike you, l follow Court Orders I'm not giving you my outline for cross examination I have my
             own documents from third party sources to use Whether those documents are relevant or not
             dependents on the topics and how much she lies Credibility is always an issue in every
             deposition. Give a the dates, times and subject matters that Park wlll cover today, or I will file a
             motion to dismiss for your violation of the Court Order
         • RSP Tb€n yon Jr€ r~•w1recJ \Q ~1ee1-an.J-mnie1 over ll1at prnpos~J neJ!IU!l You !idsc yet lo id~nt1ly, with any srec,r.c,ty, iww I IJJ'l'.J ,1olatsd the cour1 ar<in or any n,le You
        rnu;\ do so ·1




             Kin<lly get bad: to me about the meet-artd.cont~rs


             See abo\'e
             Kindly also let me know that you agree thal any 30(b)(5J deposition ,nvotv1n~ Pnr~ 11101 we clo 1n N•wen1ber will in facl be JU5111131. A 30(b)(6) derms1t1on concerning
             lopasal areas ~ssi<;)nBd to ?o<k I ,,,1end to amve 111 LosAnge~s sometirne mr,und November 12 and wa can ccr:ainly               n1
                                                                                                                                          !11,s 1n prowlect we can agree lo sorn~ grournl
             rules

             The ground rules are in the order. Do not attempt to limit or control my examination This is my attorney work
             product.
       /" RBP Tl1,s 1s 3 31J(h1(6) depos1t"ln It,,; i,y ,ts r1a:u1e iimilerl lo certrnn tuµ,c; I !w,e nu ,nlcr1tjo11 orexoosing Park to an ambush der,osit1on ab<JWI the RICO cDse or (~e equally
       /nvolc,us n€W ~la1m5 ossened aga,nsl ,Ser ,n ihe "Lawyer LJwsu,1• A']ree In slJY w,111.n a reason<mie orlHI of the 30{1)/16) :op,cs as lim,l~d by Judge Yun •n the or~er anct we can
       set tl1,s up Olher,-,1se, o,n[er and file yo,ir rnoMn •

             Thanks'



             Bi:sl Resnrd.s.



             R,cliard Brnm PeddJe
             La11s1udio1 I Ricl1ard B.1 rc1r1 Peddie. PC



             Tiu, e-mail. mdutlmg ari, included aiwd,mcnl.S or lmk.s (collccthch "Cotlt!Hmuca~ou") IS subJCC! to the Elcctrottic.s Co1tunurnca!1n1,s Pm CIC}' Ac,. IX U S.C. 2510•152 I, and m1; Ix:
             pro!fttcd under other laws os well The Communico1,on mav Ix: protected as an nttome,·-d>ent communic:iuon :ind/or anorn,1 work product
             lu am c,em. the Communkalio,i IS CONFIDENTIAL and PROPRlET ARY. !llletodcd o,~, for Ll\C design.1tod rcdp,em lf:ou arc no\ Ll,e desigm\eJ rccip,cn!. _,ou <>IT notif,cd lha! ~m
             f10l'ic;,_ d,ssominmion. d1stnbu11on. or cop) ,ng of tile Commumccuaon is smc1h prohibtLCd
             lf,ou h.1,·e rccci,cd this lr.msm1ss,on in error. please oot,fy us 1m~di,1tel\ b, rel um c•miil. orb; telephone {.illi -l-J-l 5+-17), ~nd delete the Communicauon. mgelhcr "ilh '111)'
             at~,:;tu,,en!S, from )'CHlf S:,SlCm
Case 6:17-ap-01200-SY                                              Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                                            Desc
                                                                   Main Document   Page 210 of 256


                     ==
                     ...:.~
                     O[   '°'""'"""""""'c..,=JL,
                                             D==,<>•,u<=.l=P~•FllCPR.-JO(OX•JD<-
                     Wed"""">·O<-.P,>011'""·"'M



   D,m1:no~.




   R1clmd B, ro" Peckhc
   La\\stud1os I R,d~ml Byron Pcdd>C. P.C



   Th,s c-rn,1<1 1oclBd1ag ,1!]\ 100:luctcd al~.chmcnlS or Imks (colkcll\ ch "Commu,m;aUon") ,s <ub_Jec\ ,o ti<: Ek:clrorncs CommumcatHln< Pman ",cl lK U,S C. 1510-2521. ,md m,1\ be prolccu;d ,md<:roll>er l,ms as \\di
   Tl,: CommurnL,HHl" iru1_1 be prolectcd os all atton>e_,-d,ctll conuuurucaUotl and/or a!!Ofl>C) \\ork product
   I11,ll~ C\Clll. lhc Communicallon IS CONFIDENTIAL and PROPRIETARY. ,n1c00Cd oru, for the dcstgmtcd recipient If Jou arc oot lhc dcs.gr"1icd rccLp>em. ,ou arc oouficd 1!1.11 am ""irn. d,sscmm:lllorL dismh,m~a
   orcori mg oflhc Commurnc,111on ,s slrn;ll_1 prohibited
   lf,ou ila,c "''""cd 11tis U--J,,snussiotl in errnr. please nouf: us 1mmcd1a1cl} b1 rc1um e-mail. orb) tclcphon< (:llJ'.1.-1-l~ .l-l-l7)_ and dcklc the Communfeatioo. together 11ilh .'.Ill) attachn><nts. frnm ;~•-" s:, 11cm

         On Oc1oher 17, !018 a, 11 :HAM Dimitnos Elalkr <b1lkr_ldtcot,sultrnga \CnLOn t>el                  \\tole



         Read below



         F•ornc R,;ho
         S•nt,W~dn
         To: o,,-,,tci~
         Subjo,c;t; RC




         Are we meeting and conlernng on Fr.Jay al 9 a m over t11c mot,ons for pro1ec11ve c,n:Je1s concerning Leellil(mchpad, Vance/SAMA Eyewear, arid Andrew Aptelberg?



         As lo Park, I do not know of any "meet and conlernurcemenC so rill not see .~ow I COL;ld have Vt<llated ,t I know                            ot FRCP Rule      30(b)(8) and the Court's recent order. and you ho·.-e ye! lo
         id~nt1fy l1ow I l1Jve "101~'.ed eIlher



         TWw,11 produce ,Is frrst JO(b)(5) witness on January 24, 2019




         I may be able to live with this if you are only producing a few people. Who are you producing and on what topics?

         I rN1101n open 10 producing orgam7.ational represen!ai1ves earlier by mutual aoreement That ,nciudes produang Jene Park dunng m,d-Novembor so kmg as you ~gree, as I h~ve asked, lha!
         ~ wrll be a no document, 30(b)(6) depos,t10n \Miat ttiat means ,s mat you w,11 accept the fact that no documents will be produced at or bcfon, the dopoSJhun Jnd con~ne your questIomng to
         lllings reasonably rnlatc-d lo the 30(bJ(6) wr,,cal areas assjgned to her


         That is fine, but I can ask her about documents I have and I will.
         Again. I do nut mean lo slraightpckel you to the top,cs too narrowly, but Hie are JS of mquIry must bear a! least some re la hon to !he topical amns or olhcrw,se                                      ti ave to do with lllis case   tic
         !air and reasonable to the oxlcnt they ~tmy olf-lopIc, and not amoum lo an unfair ambush, h1t-and-rnn dcpos~ion over olher d•SP\Jtes



         1was attempting to cloJr Nov 16 tor this depos,10011, U\Jl 11 sounds like you are um~llIng to agree to any ground rules wllatsnever Lei me ~now ii !his i~                                  no I the   case



         Bcsl Reg,rds



         R,cltard B\ ron Peddie
         La\\Stud,os I Riehl rd Biron Peddie. P.C'



         This c-m.:ul, mcluding ~m mcludod attachments or links (collccli,d_\' "Comrnunicalion") is sub_lCCt lo the Elcctroa,cs Communicauon,; Pri,ac\ Acl 18 U SC l'i!0-2521. Jlld m.1) be prolecled uTKlcr 0U10r
         la\\S as well The Commumcatt<lll lTUl_\' be pro<ccu:d .is an attome\'-<:liom commurnc.1tion and/or at1ornc_\' "ork pro.Juu
         In an, c,ent, !he Communication IS CONFIDENT!AL and PROPRIITARY. in,cooctl on.Jy for U10 <ksign.:ued recip1cn1. lf)OU are oo! the deSJgna!ed rcnp1cn1. )OU .li1'.: oot,fied t!l.1! any ''" iew. disscmmation.
         distnbulion. orcori·mg of lh< Communication is 5lnnh prolubi,cd
         lf_,ou h.:l\e rttrn·ed !lli< tr.11,sm,ssion ii, error. please ool!f_\' 1,s 1mmediald_\' b,- rrc,urn c-ma,J. or by le le phone (Oil -1--1-l 5-1--17). an<! dck:lC lhc Conunuttica1io1L together \\tth Jll)-' al~.chrnenL<, frotn )OUr system

                On Ociober 16, WIX Jl 12:10 PM Drnii!Jios Biller dnll,'r l llrnt1< 1ft 11' U\ COW □ ltCF" \\role

                l'rr, ciot wasting rrcy t1rrce "r;1eeting ,ond canfec'.ir.;f ,,/:th •1c1~ '.'IJ e-rr.ail                  T<cll me todav w!oen you ,.~111 mcd,..;ce Pa1·k d,~d '.he topics                        if ','O•J don't vou
                v,'J!a:ed     tf-e'"   r,,,201 and [onfer a13reemer,t and :'r,-, fi'1.~g a rnoc1or. to ci1sm,ss '/'JU :!aim an;:' e,,:,,_mc2r-cLe,m.




                From,R,chardPEiJDIE[rr:c·· ,,,,- 'v@ 'W'''..u.e.!i
Case 6:17-ap-01200-SY                                   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                             Desc
                                                        Main Document   Page 211 of 256




        R1dwtl B) mn Peddie
        LaMrudms I R1d1.1rd Byron Pedd,c. I' C



       Tlus c-m.ul. mcludrng ,,m mclndcd aw1chrncms or l1•ks (collccmcl, "ConHnurnc..ihon") ,s sub_JC,;I lo the Elccumucs Commurnca1,ons Pmnc; AcL 1~ U SC. 25IU•2'S2 I. mid ma; DC protccleJ
       undero1hcr IJ\,s as \\ell The Cotiunu11JC011on """ DC pmlcclcd as an auome_, -client comrnumcn1,ou .wd/or a11omcv "ort producL
       I,~ ,,m   ~,cm,
                     lhc Communication ,s CONFIDENTIAL nnd PROPRIET ,\RY. ,mended orli;· for Ll,e dcs,g11.11ed rcc,picnl. lf;ou '1rc oot 11,e Jcs,gnatcd rcc1picnt. _1ou arc El()\ificd th.it ac,;· ''" ,cw
       J1sscmm:1'1on. d1,1nb"11on. or cop; lllfl oflhc Commurneauon JS scncU, pmlubJlcd
       If) ou hJ,c recc1>cd ,lus ir<lnsnuss.m m error. pkasc ool!fY tJS immcd,atdl' b;- rc,um c-ma,L orb, !ckpbonc (1!11 -l-l-l,5-1--17)_ JtKI delete ,1.c Communicaiion. together 11aU1 arl) ;11~,,:hrncnts. from
       yours,stcu,

             OnCk,oher 1,;_ 201~ a! B 01,\\1 D,mnnos B,lkr<bill~r.Jldd1w,a,w·,ililiw•O"r==~-·, 11rt11c

             !   will; 11;:;0:1:'i to \'Gt' e-.11ci! ,~ :A,'? ·--owe,,er, ye, ,-,Jvc 'J1i,,d t,:, 'r"'ccst & ccr,ter 1c,c! pc-o,·,Jc> ,hce :,,i~<,/;ime 1\·~-e,1 ;l3rk 'N                r proci·xeJ. If
             i   d,)r,'; t'.'!L •.hal ,.~ •. - ·-• 1;., I .'.'Iii file en; Motic:n• to D,,;n11ss "':\Vs cl3:_rno ~r,~! c•Js ;1tc>:·-cia:rn

                  ·-1:,




             '""'' ML'n,fay, O<lobec :s, 1016 J,01 PM

             Subj.ct, Peque>t fo, Meet-,n~-Cocfers Re. O,s,:c,-,ery D«putes, Jene ;>arx ICP Role JO(b)l5! Oepc,s.:,oc




             Dim1lrios.



             I nee(i to address the subf)oenas duces lecum I have now 1ece,wd I abo pron11sP.<.l to oet back to you tWny rngmll1ng presenlmg Jene P~rk rn November as a FRCP
             Rule 30(b){5J depositkln witness



             I New Round of Dep-0oitio,1 Subpoenas



             By th<> e-mail. I rnquest tlial you mee1-ar,,J-con·er "'"~ me a, required under the LocJI BJnkr-uplcy Rules with regard ID mot,ons ror protective orders I intent lo bring
             bamng or at least 1,m111ng the following depos1t1om and associated document demands, notices of which I have 1ust receOJed

             Any meet and confer has to be in person or by telephone.


       ;· RBP     I understand, t>ul wll~l follows tslo !,Ml you some Idea wllar w,il be dlSCLJSSo-d an\l the bas,s for Uw mot,ons !or p<0tcct1vc orders ·1

             1 Doug Lee

             2    Law1chpad Comrnunicat1ons

             J Sheao Vance & Sama Eycwoar Inc; and

             4 Andrew Aplelber<]



            ll IS pl~1n th JI all of these depos,llons and dacumenl demands ar? aimed u\ :111119:; that arc beyond lhe scope of proper d,scowry u,\der FRCP Rule 26(b)(1) rnJsrnud1
            JS none of them l1as to do w1th !he vcst1"1) of any IP at any lime in Paula Thomas, or Thom~s' de bis lo POTW/Dehtor, or Debtors personal pr()l)efty l1eaJ by Thomas
            or the cr,merst11p of ,irch1ves lnsteaa, ~ is dear Ihot you arc essentially atlomptin-g to conduct d,scavery for your olher eoses or in\leed simply trying to l1ar,iss people




            You have
            too narrow
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 212 of 256




         of a view
         of this
         case. TW
         claims
         ownership
         of the IP
         because of
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 213 of 256




         the
         agreement
         to
         purchase,
         but Paula
         TW
         maintains
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 214 of 256




         that
         agreement
          ■



         IS a
         fraudulent
         instrument
         and the
         July 18,
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 215 of 256




         2014
         contract
         was
         supposed
         to be the
         contract
         that
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 216 of 256




         created
         TW, but
         Doug Lee
         and
         Stephen
         Choi
         breached
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 217 of 256




         that
         contract,
         so every
         contract
         after the
         original is
         a fraud.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 218 of 256




         Doug Lee
         has
         numerous
         e-mails
         that
         support his
         theory and
Case 6:17-ap-01200-SY                             Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                     Desc
                                                  Main Document   Page 219 of 256




               he should
               bein
               position to
               have even
               more                                                                                   ■



       .'' RBP· The U.S. Bankrupt~y Cou11 tias lero 1uri5d>elio~ <lve, a stale law fraud claim asserte(I by Pm,IJ Thomas Jga,ns! Thomas VV,,.lde LLC TWclJH:J<J owncrsh,p 1llll:llJ.Q.l1 Paula
       Thomas alter all The US Bankr1Jplcy Court i~ sunply nol lhcre lo dec,de all gnev.inc.es 1>ro,>s)l1t before it. mclud<ng d,spules belwe~n clmniunts that do net relatB 10 the
       ob1ecl1ves or a bunkri.,plcy or anse under Tille 11 ·1

             Judge Yun h~s acknowlc(lged tlial lhe US Bankn,plcy Court t1as no 1unsdic1>on over any ,nternal control struoQles occurrir,g w1lhIn nv There be,n □ no j11risdtetIon
             over such queslIons, discovery sougt11 concem,r,g such questions,, ,mproper Jr>d beyorKJ lhe swpc allowable uflder FRCP Rule 26(bJ(1)

             Stop using this argument; it is too tiresome. That was not his holding. He also said that the adversary
             compliant is very wide and fraud opens the issues up in discovery.
       1· RBP: You may lin<i d tiresome. IJ.ut that ,s what he said last Decemt·er, and   ,t   Is oiso conect. Tile ~dversilry complarnt says no\hjng atlfJ<Jt il1e internal control snuggles wrth1n
       .w ·,
            A Doug Lee & Launchpilrl



            Ttius. any att'cmp\ lo depose Doug Lee or Launchpad Comnwnicalions Is simply Imprnpcr You know !his because you know tliat neither Doug Lee ner any company
            associated w,lh him was anywl1ere In ttle picture when those thir1<Js occurred whfCh by law estab/'5111nil1al wpyr,ghl ownership Nerther prnposed deponent l\,is any
            knowle(!Qe whatsoever of PDT'Ns 1nlcmal worKIngs from 2()06 - 2014+ wl1~t (lictated ownership of archives. Paula Thomas· debts to PDT1N, etc You an:, qu,!e
            obvio,1~ly fla,l1no about, looking for ewJe~ce to support your bI2~rre theory that Thomas aciunlly conlrnls T\/\/when you have not even prcsentN a cogent legal theer;
            luading to thal resutl, mucl1 less done so in a court wrtll any 1unsd1chon o~e, such things

            TW is claiming ownership because of the creation of TW and Doug Lee's finger prints are all over that issue.
            You continue to insult as you major form of argument: it means nothing. Unless you represent Doug Lee you
            do not have standing to file a Motion f6r Protective Owner; you cannot represent Doug Lee because of the
            inherent conflict of interests (Jene Park} and all members have not sign a conflict waiver.
Case 6:17-ap-01200-SY                         Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                           Desc
                                              Main Document   Page 220 of 256




         B Shici/J Vance & 5~m VJl/11 Vance f:yp,,.,-e,1r

         As you musl ~now Sl1e,1a Vance ,s !lie 1mncipal al Som VJnn 'Janee EyeweJr and the IJHer company Slled TWsomel1n1e ,n 2016 Yuu may be rrt:e to go oFI on tli,s
         ramGular fish1r,g ex~d1t,on ,it another l,nw. st,ould one of Tnoma,' other c.1ses perm,I ,t. blll you may no1 '10 so hem T~e TWiVance Eyewcar dispute simply has
         nolh1ng lo do with any issue bcforn the ban<rurlcy cou~ and all <evenls assocra:e<J w11/1 11 occurreo dunng tirr>c p~11ods ill so h~Virl'J 11oth1ng to oo willl ownersl1,p ol
         ,srd1ives. Thomas' debts to PDTW persomllly li1at should be retunie,J to POTW 01 IP ownership OnL~ again yo!Jr true dlmS ore improper and 11avc to <Jo w,111 U1,ngs
         be yo rid the 1unsd1c11on ur !he U S Bankaup!Ly Cou11




        Sheila
        Vance and
        Sam Vaziri
        are
        cooperating
        witnesses.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 221 of 256




         She has
         already
         produced
         documents.
         Do you
         real think
         you can go
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 222 of 256




         around
         and stab
         people in
         the back
         all the
         time? You
         do not
Case 6:17-ap-01200-SY                             Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                            Desc
                                                  Main Document   Page 223 of 256




                 have any
                 standing to
        /' RBP
                 complain
                   Agarn, a party has st;md,ng 10 n10w ford prntcLlivc mLlcr ·1
                                                                                                                                                               ■




              C Andrew Apre Iberg



             Tl1is ,s roerthor the ~me nor the place lar yo,1 10 be coMuctmg discovery over Tl1omJs' newr,'-confccted claims ag~insl the IJw ~rm of Grnonhero Glusker or dny
             ntiomey at thal firm v...17,le Andrew Apfelherg mdy have been involved ,n drJfilr>!J tl1e !ransact>0nal dacumento for tile transactron Uial occurred ,n OecemlJer of 2014. rt
             is clear thal here 100 Ille prol)<lsed discovery has nolhrng to do w~h lhe actual issues be/om tho Eankrurlr.y Court <md ovor1thing to do w,111 son1ellHng oulsH:le of lhJI
             UHort's Iurisd1ct1on -- or with these new cla,ms against Ille deponent, whrch are also outsKle It1e Bankrnplcy Court's Jurisd1chon

             Stop already. Anybody having personal knowledge of the facts between September 13, 2013 and the preset
             time regarding TW and IP has relevant information. POTW claims the assignment from Paula to T\N Holding is
             invalid because of the alleged employee acting within the scope of employment theory; Paula Thomas claims
             Schnider/Apfelberg conspired to steal her IP there a series of illegal agreements and the dissolution ofTW
             Holding, and you claim for TW that it owns the IP through the agreement to purchase. Greenberg is
             representing Apfelberg, not you.
       I" RBP· Aga:n, II,e US BaPlkruplcy Court has zero junsd,ctLon over L<llwrndrng any Tl10mas-io-TWtr3nsncI,o" Arl<l ,ig,iI~ a party has stamting to rnove ror d prntecuve order •,1

             In cacti case -- (I) - (Ill) above, the document denrnrKJs me obiect,onable lor the ver; sarne re,1son, a! :,mes seeking materials tl1at ar~ conf>dent1al o, o!Jierw,se
             p1w1leged and prntect~d


             Pauli! Thomas is an owner so con(identiulity does not apply. Prepure a Privikgc Log like Judge Yun
             Ordered Schnider Lo do.
       1· RBP. I ~rn not at ail ~urn wha! you mean II yon ore !alkir>G Bboul TV'/s expectahon of e(mlidentIuI1ly, any ownership Thomas has in TWdoes not destroy wnfidenli'lhly,
       especrnlly now that Thomas has been acJverse cmd suing Tu\/ (or over three yea1s GM doesn't wmvc confK!enliality ·.is-o-v,s my grandnm simply because she has Ier1 Slldros of
       s:ack. ·1

             TW is a party 10 these proceedmgs and has slandmg to move ror prntect,ve on:Jcrs It mlends lo do so         Kindly let me know when we may rneel•and•wnler


             A Iler Court on Thursday or friduy at 9:00 u.m. my time. You move for a Protel'live Order, then rm asking
             for sanctions (monetary and non-monetary)
       i RBP· Okay, Fnd.1y Bul, pjevsc clanfy: You SEy ''a~ercoun' tut you .1lso say     "<11 9.00 u.m · wh,ch Is when you wo,I!d "' nIany ,nslanccs bo ,n the middle ofde,ng something ,n
       cowl Do you lrnly mean 9 !l!I a n1. Fndny? ·/

             II. FRCP Rulo 30/b)/6) Oep<Jsir,cm of Jene Par~



             TW rema,ns r,pen :o the >dea or producing Jene Park as a desi{jnee However, tilts ,ocont round al subpoenas raises tlIe i%ue of your true obJed,ves



            AQam you l1ave ;t,pul.alc,d !i1at thjs deposrtIon would be w1llm 11 dornrneots That Is Koy lo our wIll,ngness to consider U11s Bu!, I also noed your assurances :hal you
            will In fad sllck pietty cioaely lo tile !Opacs we allot lo Jene Paik under FRCP Rule 30(b)(6). V\ilIile I havo no IntenIIeo ol prevenl,nQ yO<J from probing areas thal bear at
            least sorrn: rolal1on to the designaIed topics, I ha·,e no inlen\Jon of cxposrng Jene Par!< to a personal deposrtmn-by-ambush concemmg unrelJled mailers or nmltc1,
            beyond lhe U.S Bankruplcy Comfs 1unsdrct1on


            Unlike you, ! follow Court Orders I'm not giving you my outline for cross examination. I have my
            own documents from third party sources to use. Whether those documents are relevant or not
            dependents on the topics and how much she lies. Credibility is always an issue in every
            deposition. Give a the dates, times and subject matters that Park wil! cover today, or I will file a
Case 6:17-ap-01200-SY                                Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                     Desc
                                                     Main Document   Page 224 of 256

              motion to dismis
        t· RSP. Then yuu ilre rs,qwied t
        rnus:do .so ·/




                See above
             K1n-Jly also lei ~le know mat you agree thJt Jrly        ){  eposit,on ,nvolvrn,J Pmt th JI we do ,n November wi'I <n fact l:Je just thJt· A '.JO(b)(5} deposition conrermng
             tortr~•I me,as assigned to Paik I ,ntend lo arn·,·e ,n Lo~ Angeles somet1n1e eround No•,,,.mber 12 and we can certainly 11: this ,n rrovided wa c.an ao,ee to ~oma ground
             rules


             The ground rules are in the order. Do not attempt to limit or control my examination This is my attorney work
             product.
       /· RBP nus ,s a 30(b)\6) liepo::,:,on II 1s by ,15 n,llu/e l,mlod to ce,1Jtr, top,cs I ~ave no ,ntent,o!l of e~pos,ng Pa,k lo a" amb!Jsl1 rJepos,lwn ollo~t tile RICO woe or l!I~ equ;ali\'
       ftivolous new cl,i:ms J55er1eJ dga,ns1 /i~r,n 11,e 'U1Wyer!...awsu1t" Auree to slay wirr,in a ,~a~onabte ortJ,I arin~ 30(bJ(6) top,cs as IHn,kd by Jt>Uge Yun"' Om order u~d we can
       set !hrs up Ot!iee.w;e c,:,nf~r and l,!e your nYJlrnr, ·/

             T!IJnks'



             [lest Regard.I.


             R1ch.1Jd BH0'1 Peddie
             Lm1srudws I Jl.,duml B:mn Pcddi,,. PC



             Tlus c-m.:ul. u,c1L1dm~ ,lfl) mcludod atlaCluucn,s or hnks {collcc\J\el_\· •tommurucalion") t5 sub_lCC[ 10 lhc Elcctrorucs Contnmrm;;mons Pmac_, Act. Ii U.S C. 231()-2521. and m,1_,. b<:
             pmu,cted underothu b\ls as well The Commun,catio" may b<: pm(cctcd as an altome.--dieni communic:iuon ,ln{l/or altomcy \\Ork product
             In an: C\Cll!. tJ,e Commumcmion is CO~FIDENTl,\L aad PROPRlETAR Y. int.c:ndcd only for tJ,e <ksigru,\cd rec,p1em lf)<lU drc llOI the dcsigna,cd recips:m, you ,ro tKlltlied 1ha1 any
             re, ,c", dissemma!KllL dmribulion, or cop) ing of Ille Communication is stricll)' proltibi1ed
             If 101, hme recei\ed ohis 1ransm1rnon In error. pk,1sc 110t1fy us ,mmccba!cly b_,· o:lum e-mail. or b_v telepl,o,,c ()(]J -1-14 <-tH). anJ dclc1z the Comnrnnic,Uion. together 11itJ1 am
             d!WChmcn!s.   fmm )OUr S)'SCCm
Case 6:17-ap-01200-SY                                                   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                        Desc
                                                                        Main Document   Page 225 of 256

     F,om,                ~

     ro,                  ~

     s~bf<dc              RE. Rcsue,t t'.,, Meet·•"d-u>ofec< Re   ="''l' i>t<put,,,, Jeno P•rl< FRCP RC.e JO{SH5J ~
                          fo.,,.,J,y, Oc-.,. 10, 201B !002.'!·2s AM




    Dirnitrios,




    Best Regards,



    Richard Byron Pe<l<lie
    Lawstudios I Richard Byron Ped<lic, PC




    This e-mail, including any included attachments or links {collectively "Communication") is suhjcct to the Electronics Communications Privacy Act, 18 U S.C. 2510-252 I, and may he
    protected under other laws as well The Communirntion may be protected as an attorney-client communication and/or attorney work product
    In any event, the Communication is CONFIDENTIAL and PROPRIETARY, imended only for the designated recipient If you are not the designated recipient, you are notified that anv
    review, dissemination, distribution, or copying or the Communication is strictly prohibi1ed                                                                                        ·
    If you have received this transmission in error, please notif,· us immediately by return e-mail, or by telephone (303.444.5447), and ddete the Communication, together with any
    attachments, from your system

             On October 16, 2018 at 8 03 AM Dim1trios Biller <biller_ldtconsulting@verizon net> wrote



             I will respond to you e-mail                      in     blue. How1=ver. you h2··1e lc11led to ''meeL & cor1fer" cJncJ provide lhe date/time when Pc1rk will be
             produced. If I don'l get th;it dclt'c' tod.1y, I will file my Motion to D1.sm1ss T1fJ's claims and counter-claim




             From: R,chard PEDDIE [ma1lto·lawstud1os@comcast.net]
             Sent: Monday, October lS, 2018 J·Ol PM
             To: Dim1trio1 BIiier <b1llcr_ldtconsult1ng@vcmon.ner~
             Subject: Request for Meet-and-Confers Re: Discovery Disputes; Jene Park mer R,1le 30(b)(6) Depos1l1on



             D1m1tr1os,



           I need to address the subpoenas duces lecum I rave now received                                   I also promised to get back to you today regarding presenting Jene Park In November
           as a FRCP Rule 30(b)(6J deposition witriess



           I New Round of Deposition Subpoenas



           By this e-mail I request !hat you meet-and-confer with me as required under the Local Bankruptcy Rules with regard to motions for protective orders I
           intent to bnng barring or at least lIm1ling the following depos1t1ons and associated document demands notices of which I have Iust received

           Any meet and confer has to be in person or by telephone.


   I" RBP I understand but what follows !S to give you some idea what will be discussed and the basis for lhe motions for protective orders ·1
                Doug Lee,

           2 Launchpad Communications;

           3 Sheila Vance & Sama Eyewear, Inc and

           4 Andrew Apfelberg



           It is plain that all of these depositions and document demands are aimed al things thal are beyond the scope of proper discovery under FRCP Rule 25{b)
           ( 1) inasmuch as none of them has to do with the vesting of any IP at any time in Paula Thomas, or Thomas' debts to PDTW/Deblor. or Debtor's personal
           property held by Thomas or the ownership of archives                              Instead it rs clear that you are essentially attempting to conduct dIsco¥ery for your other cases or
           indeed simply trying to harass people
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 226 of 256




                ou                            ave
          00
      narrow o
                           ■



      a view o
                   ■



                  1s case.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 227 of 256




                           ■



       cairns
                                                                ■



      owners 1
      o                             e
              ecause
      o                             e
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 228 of 256




      a reemen
          0
              urc_ ase,
              u . . . au a

                            ■                       ■



      main a1ns
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 229 of 256




      ■



      IS a
          rau u en
      ■



      ins rumen
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 230 of 256




     an
             LI
                                                      '
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 231 of 256




          o                     e                        e
      con rac
                  a
      crea e
                               '               u
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 232 of 256




                                  •
                          01
              reac e __
                  a
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 233 of 256




      con rac,
      so ever
      con rac
      a er                                           e
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 234 of 256




      a rau __ .
        __ ou                                    _ee
              as
      numerous
                                          ■



      e-ma1 s
                  a
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 235 of 256
Case 6:17-ap-01200-SY                            Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                   Desc
                                                 Main Document   Page 236 of 256




                                                                     ave
          even
             more                                                                         ■


   1• RBP The US. Bankruptcy Coun has zero Jur1sd1ct1on over a sta;e law fraud claim asserted by Paula Thomas against Thomas \Nylde, LLC TVV claims ownership
   11JIQJ.ab Paula Thomas. after all The US Bankruptcy Court Is simply not there to decide all grievances brought before 1l including d1spi.;tes between claimants that do
   not relate to the ObJecHves of a bankr,;ptcy or arrse under Title 11 •;

         Judge Yun has acknowledged thal lhe U .S Bankruptcy Court has no junsd1ct1on over any internal control struggles occurring within TvV There being no
         JUrtsd1ction over such quest·1ons. discovery sought concerning such questions is improper and beyond the scope allowable under FRCP Rule 26(bj( 1)

         Stop using this argument; it is too tiresome. That was not his holding. He also said that the adversary
         compliant is very wide and fraud opens the issues up in discovery.
   1• RBP You may f:nd 1! tiresome, but that Is whal he said last December and 1t ,s also correct The adversary complaint says nothing about the 1nlernal control
   struggles w1thm T\N •1

         A Doug Lee & Launchpad



        Thus, any attsmpt (o depose Doug Lee or Launchpad Communications ,s simply improper You know this because you know that neither Doug Lee nor any
        company associated with him was anywhere In the picture when those things occurred which by law establish initial copyright ovmersh1p Neither proposed
        dsponent has any knowledge whalsoever of PDn\ls internal workings from 2006 - 2014+, what dictated ownership of archives. Paula Thomas' debts to
        PDTW, etc You are quite obviously flai1Ing about_ looking for evidence to support your bizarre theory that Thomas actually controls TW when you have not
        even presented a cogent legal theory leading to that result. much less done so in a court with any Jurisdiction over such lhings

        TW Is claiming ownership because of the creation of TW and Doug Lee's finger prints are all over that
        issue. You continue to insult as you major form of argument; it means nothing. Unless you represent
        Doug Lee you do not have standing to file a Motion for Protective Owner; you cannot represent Doug
        Lee because of the inherent conflict of interests (Jene Park) and all members have not sign a conflict
        waiver.
   1• RBP The creation of TW has noth,ng to do with anything before the U S Bankruptcy Court. It Is enough that i\ exists I am sorry 11 you feel insulted, but you realiy
   have presented r10!hIng, whether law or facts. to suggest that Paula Thomas controls T'N A party has standing under FRCP 26\c) lo move for a protective order I
   don't need to represent Doug Lee !o bring that motion And I actually could represef1I Doug Lee as there Is no conflict of interest and whatever requirements there
   may be do not require that I seek Paula Thomas' waiver of any conflict '/



        a.   Sheila Vance & Sam Va.:iri Vance Eyewear

        As you must know Sheila Vance Is the prrncipal of Sam Vaz1ri Vance Eyewear, and the latter company sued TW sometime In 2016 You may be free to go
        off on this par,icular fishing e~ped1t1on at another time, should one of Thomas' olher cases permit 11, but you may not do so here The T'NNance Eyewear
        dispute sImplr has nothing to do w1lh any issue before the bankruptcy court and all events associaled with 1t occurred during lime periods aiso having
Case 6:17-ap-01200-SY                           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                       Desc
                                                Main Document   Page 237 of 256

         nolhrng lo do with ownership of arcnIves Tnomas' debts to PDTW, personally that should be returned to PDT\N or IP o,~11ershIp. Once again. your true
         a,ms are improper and have to do Witn things beyond the JUr1sdIct1on of the U.S Bankruptcy Coi.;rt

         Sheila Vance and Sam Vaziri are cooperating witnesses. She has already produced documents. Do
         you real think you can go around and stab peoPle in the back al! the time? You do not have any
         standing to complain.
   /' RBP Again a party has staCsdrng to move for a pral'"ct,ve order    •,1




         C Andrew Apfelbe1g



        This Is neither the t11ne nor the place For you to be conducting discovery over Thomas' ne--.vly-confecled claims against the leiw firm of Greenberg Glusker or
        any anorney al that firm. 1MIle Andrew Apfelberg may have been involved rn drafting the transactional documents for the transactmn tha( occi.;rred In
         December of 2014. rt rs clear that here wo the proposed discovery has nothing ta do with the actual issues before the Bankruptcy Court and everything to
        do with something outside of that court's 1unsdIct1on -- or w11h these new claims against the deponent, which are also outside the Bankruptcy Cowrs
        jur1sd1ct1on

        Stop already. Anybody having personal knowledge of the facts between September 13, 2013 and the
        preset time regarding TW and IP has relevant information. PDTW claims the assignment from Paula to
        TW Holding is invalid because of the alleged employee acting within the scope of employment theory;
        Paula Thomas claims Schnider/Apfe!berg conspired to steal her lP there a series of illegal agreements
        and the dissolution ofTW Holding, and you claim for TWthat it owns the IP through the agreement to
        purchase. Greenberg is representing Apfelberg, not you.
   r RBP Again the US Bankruptcy Court has zero 1ur1sdict:on o•ier unw1nd1ng an·; T~,arnas.\o-TW transaction And again a pac!y has siandmg to move for a proteciIvG
   order ·r
        In each case - (I) - (Ill). above, the document demands are obiectronable for lhe very same reason at times seeking matenals !hat are confidential or
        otheri.vIse privileged and protected

        Paula Thomas is an owner so confidentiality does not apply. Prepare a Privilege Log like Judge Yun
        Ordered Schnider to do.
   /' RBP I am not at all sure what you mean If you are talking about TWs expectation of con~aential1ty; any ownersrnp Thomas lias rn TVV does not destroy
   conf1dent1ality, especially now lhal Thomas has been adverse and su:ng T\N for over three yP-ars GM doesn't waive conf1den:1ai'rty vis-a-vis my grafldma simply
   because she has ten shares of stock. ·1

        TW Is a party to these proceedings and has standing to move for protec!Fve orders      It intends to do so Kindly let me know when we may meet-and-confer

        Arter Cou11 on Thursday or Friday at 9:00 a.m. my time. You move for a Protective Orckr, then I'm
        asking for sanctions (monetary and non-monetary)
   I RBP. Okay, Fr,day Bui, please clarrfy You say "after court" bul you also say "at 9 00 am" wn1ch is when you would in many instances be 1n the cnrddle of doing
   sornethrng 1n court Do you truly mean 9 00 a rn Friday? •1

        II FRCP Rule 30(b)(6) Deposition of Jene Park



        TW remains open to the idea of producing Jene Park as a des1gnee However, this recent round of subpoenas raises the issue of your true objectives



        Again, you have stipulated that lhrs deposition would be w1tho1I1 rjQ(t rme □ ts That rs key to our willingness to consider this. But, I also need your assurances
        (hat you will rn fact stick pretty closeiy to the topics we allot to Jene Park under FRCP Rule 30(b)(6) \1\/'nile I have no intention of preventing you from
        probing areas that bear at least some relation to the designated topics, I have no intention of exposing Jene Park to a personal depos1tion-by•ambush
        concerning unrelated matters or matters beyond !he US Bankruptcy Court's Jurisd1ct1on

        Unlike you, I follow Court Orders. I'm not giving you my outline for cross examination.
        have my own documents from third party sources to use. Whether those documents are
        relevant or not dependents on the topics and how much she lies. Credibility is always an
        issue in every deposition. Give a the dates, times and subject matters that Park will cover
        today, or I will file a motion to dismiss for your violation of the Court Order.
   r  RBP Then you are requrred to meet-and-confer o·,er !hat proposec motion You have yet to Ident1fy w,th any spec1fic1ty how I have vmla:ed the coun order or any
   rule You must do so. 'I




        Kindly get back to me about the meet-and-confers

        See above.
        Krndly also let me koow that you agree that any 30(b){6) deposition involving Park \hat we do 1n November w·1I11n fact be Just that A 30(b)(6) depos1t1on
        concerning topical areas assigned to Park I intend to arrive in Los Angeles sometime around November 12 and we can certainly fit this in pmvrded we can
        agree lo some ground rules
Case 6:17-ap-01200-SY                               Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                Desc
                                                    Main Document   Page 238 of 256


        The ground rules are in the order. Do not attempt to limit or control my examination. This is my
        attorney work product.
   /" RBP Tn1s 1s a 30(b)(6J depos1t•on It is by· ;ls r.atu,e. l1rn;led to certd1n topics. I have, no 1n1ent:on ot expos,ng Parh to an arnbusli depos;t;on about the RICO case er
   the equally fr:volous new claims asserted aga;nst her ,n tne "Lawyer Laws\.!It" ,\gree to scay w1:ri;n a reasonable orbit of !he 30ib)(S) topics, as lin1Ited by Judge Yun in
   the order. and ·11e can set th,s uo Other,11,se coder and me your mot,on 'I

        Thanks'



        Dest llegards,



        Richard Ryron Peddie
        La1-s!ud1os I Richard Byron P~ddie, l'.C



        This e-mait including any included attachments or links (collecti~ely "Communication"} is subject to the Electronics Communications Privacy Act, 18 U S.C. 2510-2521,
        and rnav be protected under other laws as well Th~ Communica(1on may he protected as an attorney-client rnmmunication und/or attorney work product
        In any ~vent, the Communication is CONFlDENTI,\L and PROPRIETARY, intended only for the deoignated recipient If} ou are not the designated recipient, }Oil are
        notified that any review, dissemination, distribution, or cr,py;ng of the Con1munication is stri~tly prohibited
        If you have received this transmission in error, ple.isc notil)' us immediately by return e-mail, or by telephone (JOJ 4..J-f 5-f.J 7), and dclc!e the Communication, toge!her
        "ith any atrnchmenls, from yoor sys!em
Case 6:17-ap-01200-SY          Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56            Desc
                               Main Document   Page 239 of 256


    From:           Richard PEDDIE
    To:             Qimitrios Biller


    __ ______________________________
    Subject:
    Date:,
                    Re: Depositions of PMK Witnesses at TW
                    Monday, October 08, 2018 12:17:13 PM




    Dimitrios,



    First, as a courtesy, when we set a meet-and-confer for 11 a,m., please call at 11
    a,m, As it happened, I was available, but I might not have been, or I might not have
    been ready,



    The purpose of the meet-and-confer is not to extract information out of or interrogate
    opposing counsel "to work out a solution" unilaterally in the way you want; it is to work
    out a solution mutually that is generally acceptable to both parties,



    I again invite you to submit to me any authority that compels me to divulge to you my
    designations, number of witnesses, and what each will testify to upon demand or at
    any time prior to the 30(b)(6) deposition. Thus far, you have simply redirected me to
    the Court's order, which contains no such requirements; nor does the rule. Thus,
    there is no violation of the Court's order as I am working with you to set up the 30(b)
    (6) deposition on a date in January, with documents to be provided 30 days
    beforehand,



    Judge Yun had a reason for setting the deadline for this 30(b)(6) deposition at Jan,
    31, 2019, He appreciates what may be involved in producing the documents,



    You have requested Park's deposition as a 30(b)(6) deponent, stipulating it would be
    without documents, and I told you I would get back to you within one week, because
    that is what you demanded, I indicated to you that I thought sometime in early to mid
    November might be acceptable, but have committed to nothing, because I must
    consider whether or not splitting the 30(b)(6) deposition up like this is advisable as
    well as whether or not Judge Yun himself might find it unacceptable,



    Jene has indicated that, in future, she will require a Korean translator, I believe this is
    justified, Already in this case deposition testimony taken from persons who are not
    native English speakers has led to mischief, notwithstanding the fact that the person
    involved -- and here I am thinking of Meldy Rafols -- is quite fluent: You have taken
Case 6:17-ap-01200-SY       Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                  Desc
                            Main Document   Page 240 of 256


   what she said in response to your questions regarding her "personal computer" to
   mean that computer belonging to her that she owns and currently has. From this you
   claim she still has ES/ and also apparently physical documents in file cabinets. But
   that simply is not the case. It is clear to me that she understood "personal computer"
   variously to mean: (a) that type of computer that is known as a "PC" -- which stands
   for personal computer of the IBM variety and is a term generally (but not exclusively)
   used to distinguish it from an Apple laptop or desktop computer; (b) that computer
   assigned to her and personal to her while she worked for TW, but not owned by her
   and never taken with her when she left; and (c) perhaps also her own computer that
   belongs to her -- I don't know, I would have to go back and try to decipher that
   passage. Anyway, TW never allowed her to leave with any ES/ or documents, and I
   believe she has none.



   The point is that as well as Jene speaks and understands English, sometimes
   nuances can be lost on her, and these nuances are sometimes proving to be
   important We can talk about it, but you indicated to me once that you have the "best"
   Korean translator, and perhaps for your own purposes you would want that person to
   be at any deposition involving Jene Park.



   Best Regards,



   Richard Byron Peddie
   Lawstudios I Richard Byron Peddie, P.C.



   This e-mail, including any included attachments or links (collectively "Communication") is
   subject to the Electronics Communications Privacy Act, 18 U.S.C. 2510-2521, and may be
   protected under other laws as well. The Communication may be protected as an attorney-client
   communication and/or attorney work product.
   In any event, the Communication is CONFIDENTIAL and PROPRIETARY, intended only
   for the designated recipient If you are not the designated recipient, you are notified that any
   review, dissemination, distribution, or copying of the Communication is strictly prohibited.
   If you have received this transmission in error, please notify us immediately by return e-mail,
   or by telephone (303.444.5447), and delete the Communication, together with any
   attachments, from your system.

         On October 8, 2018 at 11 :22 AM Dimitrios Biller
         <biller_ldtconsulting@verizon.net> wrote:
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 241 of 256



        I write to confirm our discussion that you will
        call a "meet & confer." I asked a the meeting to
        "meet & confer" but you did not give me a lot of
        information to work out a solution. You would
        not tell me the topices witnesses would cover.
        You would not tell me how many witnesses
        would be designate (1 to 4). You would not tell
        me when documents will be produce other than
        some time in December so I can take deposition
        in January 2019. You are clearly pushing
        production of document as late as you can to
        force me to take depositions in January 2019.
        Consequently, I requested Park's depositoin
        now without documents. You state you "might"
        be able to produce her in early November, 2018;
        if you do not give me a date for her depositon
        that will be recorded videotape, audiotape and
        stemgrapic reporter, I will file a motion to
        dismiss TW for violating the Court Order.


        Dimitrios P. Biller
        LDT Consulting, Inc.
        15113 West Sunset Blvd., Suite 9
        Pacific Palisades, California 90272
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 242 of 256


        (310) 459-9870
        hjller_ldtconsu1ting@verizon.net


        This e-mail and/or attachments may contain
        confidential information protected by the
        Attorney-Client Privilege, Attorney Work-
        Product Privilege and/or the concept of
        "Confidentiality" as defined by the California
        Rules ofProfessional Conduct. If you have
        mistakenly received this e-mail please
        immediately delete it and confirm you have
        deleted it from your systems.
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 243 of 256
Case 6:17-ap-01200-SY                                                 Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                                Desc
                                                                      Main Document   Page 244 of 256




        I plan on iakmg Ll,c dopos11oins of all Ll,c P,\1K II imcsscs thu1 1s alloweJ b, 1hc Court Order dated Ct,_tobcr I. 2018 ond rm                                                 "°'
                                                                                                                                                  ""'ling to roccnc documen1s. I """l 10 scheduli; these
        dopusllioos IIO\\'. I on1 free for Ll,c fo--,;1 ihrec 11ceks in No,embcr 2018 I assume _',OU II di bc m LA on l\o,cmbcr 'J. 201 8 for Lhe Sian,s Report "nh Ju<lgc Lalldm ('"~real Judge"). so \\C
        can do Ll>c depositions LlLJI 1'CCk f 11nn1 ([) knoll 111>0 Ll,e PMK \\ ,messes Jrc ,1nd 11ha1 mpics ll>e) \I Lil CO\Cr. Pro\'lde me \\llh J J,s1 or PMK T<JjHCS alld the names of \\IU\CSSCS
        coorcspolld•ng to Ll,c topics


        I hn1·c sen! iou three e-mails requesting the Dppo<1untty to 1.Ac these doposH1ons ,1Jld ,ou hmc not rcspondcd TI><rcfore. 1his ism_, formal request to ··meet & confer"°'' 1Jx,sc ,sst1es to
        O\oid hming lo file Motion for an Order under R11/e 37 of lh,: Fed,:ral R,il" ofl1<1i l'm,·e,hm· for appropriate <anCHonS UnJcr Ruh• Jl(bJ of the Fed,•ral R11les o(Cn 1/ /'r1x«lur,•


                 il•• l-'silurc• '" C"mph "ioh al"'""' O,ll,·r

                 {ll \"rn    'It"' \'rt•/ r W lb< /!11/rnl "Ure< Ck< "'Mfli I I, /' ta                                          · ",c ,;-,-._,n• , , I :Lr, ,o,,i ,., , .I;;,, r,,_,, L, I'-"'""•,,
                        "I'-'· L • l.,i 1 ,,~ "'"' k l;cJL,,J i,      "'"'""I", I"""'"
                                                                            ,t ,,lq,                           ,, r.l :cd""'"''"'''""'"''"'ml ,, lh           I "here· 1h,.oc,,, O:·,;,n,hc'"
                        ,,, .'JLi\'._f,   •I"'''''"' ;:,J Lhc •'-1''•1,'l" LJI!, ,,        Lh..; i:,dtcrc I"    ;.., 1~,,,,,;   """"''""'' "'   ,,:,hu   ;1,o   c .,,, "l>crc ,,,,_, l,.c"' '"   ts'"'"'''"

                 ill-~                     e/,1 ,,. rh,· ,' ,w,cr /l'J,-"~ rh,· :,-,,,., I, i·'ml•"f


                 f,\\   r,-,,, ~"' f!lmrn1 ,, !Jt,w,,,-; llrll<r. IF, p,rh <>r ,, p,r~ ', o,fli,,·r. ll1n.dM, "' m,n.,~rne "~en!-,r s """"' J,·'l~f>,l"•I llJal<r Rule .!O~i,XO\ '" Jl<•,,iJ -•f,o,i, '" nhs-,, ,<h .,,J,·r
                        '" pn,, ,ll,• "" pn-;1t1t ilhr,"'"-'• lnd,i•I,.,~ .,n ,.c,1,-r "od,·r Rul,· ,r,,~, J.<, ,.,. 37,,,i, ,1tc '"'"',,I.en- •Ii.·'"'"'"" pcn,li,',( """ '""'' ru.-1\i,·r I"'' ,,r,i, r, !hn ''-"" I "'1,,.1, ti"
                         r"11.,,,;ne




       Paula Thomas will
       seek all available
       sanctions. It's
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 245 of 256




        time to stop
        playing these
        games and to
        dismiss TW.
        Paula Thomas is
        the majority
        holder of units.
        Hillshore
        Investment, S .A.
        does not exist and
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 246 of 256




       never funded the
       $2 million loan as
       a condition
       precedent in the
       Agreement to
       Purchase. I have
       e-mails between
       you and Adnrew
       Apfel berg
       negotiating Park's
       percentage of
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 247 of 256




        ownership
        interests with TW
        that is in direct
        conflict with the
        other owners and
        TW. You cannot
        represent Park to
        get 10%
        ownership
        interests in TW,
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 248 of 256




       then represent TW
       against Paula
       Thomas, another
       owner without full
       disclosure and
       consent under
       Rule 3-310 of the
       Rules of
       Professional
       Conduct. There
       are many e-mails
Case 6:17-ap-01200-SY                                 Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                          Desc
                                                      Main Document   Page 249 of 256



                                                          •
        proving
        collusion/conspiracy
        between you/TW
        and Truste/PDTW.
        nv is not a opcatiooal comp:in_,· bu1 a from Park has bung hcrsclf,;uh all tl,c ins!r>gmn, mcs,agcs ("Former"" CilicfCrca1nc °""b'™'') She ha.s slarlcd 11orlmg for ill\Otlicr comp:lll, am!
        O(Xn<:d up h,r o"n comp,n, soiling clothes b<tscd on Paula"s dcsigc,s She l,,s infnngcd on Pnula "JliomaS lfildcmar,s nnJ cop; rights. aild )Ou conspired lo help [1cr 00 so


        l"m wre :ou rccci,cd :,nd read Judge Kromlrndt's Order. the lasl pmagraph in pamcubr I ha1c pa,d the [tbng li:c and file the Ci\Jl Co,cr Sheet as O<dcrcd. so he \\Lll nOI rule on Lh<: \Vrn
        ofMa,idamus




        I don ·1 ,no;; ;;ho is pa)'ing )otJ It"s c,thcr Clio, .lrld soo1eor>e cc•1mec,cd lo him b<causc _IC>U nre to cheap IO \\Dfl for free Your four _,car run ofa,ccmplmg to cksto;- Paula Thomas" life IS
        OVER You ha,c come lo n cross-road in )OU personal and rrofossmnal l,fc You cnn do the righ1 ihmg. or tll..cn the ens_,· ""l' ou! ofcon11nuc lO ftght a lost cause 1l><,rc IS no doub! m
        ni; minJ Iha! ;ou 1-1111 do !lie \\tong thing That's \\ho) oo arc


        We h•,·e to complete !he Mmt,rl & rnnfcr~ b) Oclol,er 9, !018 lfJ'OO do nol odcnl!l\ 1lild pro1·1de me "ith d,ucs in cnrl)' Nm ember 2018 for PMK d<:post!lons "lihm the ne,1 SC\ en
        da, ,. ll1<n I'm 01mg a motion to d,;miss nv ns a Creditor ,nd Cross-Complaint I "'II rile a s1atus report with Judi,c Krons!rad1 ·,nronnrng lllm of Lhcsc dcvelupmcn!S to su[>!>Ol1 n,,
        Moiion to Lin ll,c St.1_,.·


                     11,c parties shall comtnoc lo Ole rcporu as to l]><, Slrl!us of each of those l}lotccdmgs on Lhc car Iler of

                     C\C', '}() <l,\S, or 11 ,lh,n ]O davs nftcr 11hnl nm pm1, contends IS a dispasi1i,c detcrrnmation of one or

                     more issues 1n eilhcr oflloc para Ikl
                     l}loteedm~s Iha! 1,ould uarrant l,fl,ng the
                     sta; tn llus ac11on TI,e




                      first reports
                      shall be filed by
Case 6:17-ap-01200-SY                                 Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                 Desc
                                                      Main Document   Page 250 of 256




                             October 31,
                          2018. This is
                         without
                        prejudice to the
                         ability of any
                       party to
                                                                                                                                               Drinc n morion to lifi Ebe swy cnlirel}' or
                                                                                                                                               for n Ii mil.Cd purpose b.iscd on changed
                                                                                                                                              c1rcums1m1Ce• or the
                        ?<CSCI\CC ofa pruticul'1f is rue v.hm,c rcso!uuon woold :tr~llilbly aJ,·Mcc party nnd Jud,cinl dfidcn,;;,·.


        I "ill be f,hng o n:r,ort on October JI, 2018 LO cncludc o di5"u.ssiun of"hnt _1ou 00 or do nOI do. Agnm. gi,c me all lhc: names of PMK "itnes.scs and dates for deposition, in the carh
        No,·cmbcr 2018


        Dtml!rtos P B,llcr
        LDT Consulting. Inc
        13 113 West Sunset 81,-d., Su,tc 'J
        Poclf.: Pahsod<:,. Cnhfomia 90272
        (31 0) ~5'.1-9!!70

        htller l11J·onsr lili '(_(lrrrl'rn nc•


        Thi, e-mail and/or onnduncnts mo) cool.am confidcnllnl mformauon protc<0tcd by !he i\ttomc:J -Client PrL\·1k,gc, Anomc,· Work-Product Pri,ilcgc nnd/or the conccpl of-Ccmfidcntialit) ·· n,;
        defined by the rall}Umm Rr,les o(Proft'.rnuna/ Cundu.:t lf;ou hn,c mi.stal;enl; rccel\cd lh,s c-mrul please immcdin1cl_1· dek,ti, 11 nnd <0onlirm you h.l\e deleted n from ,Ollt s,,lcm,
Case 6:17-ap-01200-SY                                                             Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                                                                               Desc
                                                                                  Main Document   Page 251 of 256


                         .=
                          = ...
                        ,__,_,,    ~,...,,.,...._,~, ... ,-"",.
                            ,,,••,«,1<,.,.,..,,,.




   ~,elw.J lh"" P,..W1c
   IAlM1ui,m R1dtord llvmn P<.,IJIO I' C



   lbsc-mo,,,n.;l,1J,.s                 l"'k>.lona..h
   "",.1nme· -<hoar mm
    ICO,Ul\ O'rn[,l~CCom
   •"•«l•,pruh,b,1N
   II   \ou   ha,< <0<\'l'OU

              On <Jc1ohcrJ


              l'-b11rn1c
              clrnkr boll
              1.,11:,11,c,o[




              F,o"' O,m,1.,0,0,lloclo,.,l<ob,lec_S,,coo,ul]l.sg:i;>se,l,coc.;tJ
              Sea~ w,dc,,,J.,, 0c,,.,.,ol ,018, asm
              To, ·a,o,cd OEOOIE'   <lu>t,fo•@<0<nm,         c,t>

              '""i"<: al' Meet & Coo!-, '"''"' """"""' c,! ""' Coum o,o,,

              Yc,s. tht' rnu11 h,1s decid<:d 1hJI l ca!I 1nkc dq1o;i1iu11s up un1il January I, 21)13 and durnments have to be pruJuced ~o day~ in :irlvaDcc. l "11!11 to sta1l (a!-.111~
              Jeposit1011 iww ,15 50011 a, !}{'SSibk I'm 110! waiting for \,,ur schl'dule. mutual agreenble lime d01.•s nut mcnn whei1 you "ail to rnk,; dcpos1tio11s


              I "·am 10 >tan ,clicd11lrng deposition;, 110',,                           lam a1k111g you w c;ill me no\\', 1od:1y umil l 00 pm __ romomm- all day. F1id:1y                                                \Ve ncc<l to ,tt up :1 1i111<:: 10 talk UiH
              1111: a :,pecitk 1111,e aml day
                                           \\t:, ~an tnlk




              I don·l know 11ha1 rnksyo11 are talk1r1g iiliot1t Tli1: Order 1, !he, Onkr. A:;aifl if you do not gjvc me date nml time to !iilk. 1·111 fi!1ng                                                                       J   ~lotio,, to Dismiss for
              viol~non oftht:, Co11n OrJn



              If you are tcllill!c'. 111c ynu nrc notgo1ng to he al ihc Swtu, Co11ft:rence i11 tlit: Superior Court on '\o,emhcr9_ 2018 then you Rrc 1·iolating thnt Order



              D1mitr"ios




                                ng the c~u,rs Gd I 2-1,e order concommg !h,s d:sc~·,er/ <l<soute, wr,s:n .-10 na,e alreaoy <Ogated




          ll<stl<cprJ,



          H"h.,rJ Ill= Pc.!J1e
          1.,~,tu,li~• R><hcnl nw,1 l',ddae. PC



          Th,sc-mo,I. mcluJmo ""Y ,n,l,Kl«J o1toch.-,"""'"' lmb (rnll«ci,<O) Tome,""'''"'°''")" "'bJ«> ro 1h, Ek,Lromcs Con,"''""'-'"'""' Pn,o,,:, Act. 13 LI S,C :lW-lll I. ,nJ m•i t,,: ilrulnleU un<kr o<!i<d;,,_,,,, "<01 The l'ooertum,c,r,w., ""')' 0C
          prulodod ,_,"" '"'-"'m-d,,-01 comc.,amrnuon o,-.J or ,.,wnm ,,_on, r-roJ"'-'
          I""'" "'""'· lh< L"o,,""""'""""' ,sC(>Nt'llJl:l,TIAI. ,nJ Pl(<WRJ[gRY """",JOU ""I) foe 1hc.k"o""te<l ""''!'""" II'""""' aor Lhc.k,1,;n,k-.l ""'P""''· "'" ,ru aoa,JieJ 1',.,1 u.'1\' ' ' " " " J""-""'""';on. <hsrnb,um, or<of"'"O a[Lh<
          L'omm'lm'-'""'" srn,tJ, prolubo1eJ
          lf,oo ii,,,< ,=me-.!      ,1,,. "'"'"'""°"    ,o   errnf ~casenoUI\ '"   ,,,,,.,.,J,,cci, b,   r,C<1•m ,-m~J mh, ,e1<,,u,nc 1/J,l .IJJ \447). u.-.J ,ld<Oe lho Curnmua,co11c,i. '"""'"""';1h '"" ,,tracC.-n,nl<, frnm ."·'"'"'""'
Case 6:17-ap-01200-SY                                  Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                                       Desc
                                                       Main Document   Page 252 of 256

      (!,LO,,,J,.cl, Cl/JR.ti \f,AM r1,1n<1m,, llillcr '<lli"==-~'lli'i'.11JJJj »ml,




       l plan on taking the depositoins of all the PMK witnesses that is allowed by the Court Order dated October I, 20 I 8 and rm not waiting to
       n:ceive documents I \\ant to s<::heduk these depositions now. I am free for the first three weeks in Noycrnber 2018 I assume you will be
       in LA on November 9, 20!8 for the Status Report with Judge Landin (·great judge"), so we can do the depositions th11t week. I w11nt to
       know who the PMK witnesses are 11nd \\'hat topi<::s they will cover Provide me with a list of PlvlK Topics and th<:: names or witnesses
       coor<::sponding to th<:: topics



       I have sent you three e-mails requesting the opportunity to take these depositions and you have not responded. Therefore, this is my
       rormal request to ''meet & conrer" on these issues to a\·oid having to file Motion for an Order under N.u!e J7 1!f1hc Federal N.11/es 1!fC1F1/
       Procedure for appropriate sanctions. Under /?11/e 37(h) of the F.:deml Nulr.:s o_/C1vi/ Procedure


                  {bJ Failure• tn Comply with a rourl Onkr.



                  ( J)     SJJ&:Iim,, \'m1"/,f irt the /)i,-fri,-r /!'her,, //r!" /)q,,,,Wr,11 /l T,1/·,·u
                                                                                                       !fthc ~oun where tli~ disco\'er,· 1s ta~en onkrs a d~pone:nt liJ !it
                           a\\'om or 10 ~n~"tr a (]llCstic,n nnd lhc d,;po11cn1 li1il; to nl,<:y. the foil111c ,11ay he 1reated as co111cmpt r,f L'Ollll. If a dcp,l~1tmn-
                           1clo.tcd 111o(i011 i~ 1r~11slt1Ted lo the courl where 1hc ac1ion i~ pending. all(] th:11 coun orders a dcponcnt lo !1c S\,·orn or w ru1s"e1 o.
                           queslirm nml the dcponc111 foils In obey. Iii,• fo1lw-c m~y 1:>t !re~1ed as rnrnc111pt of~ither Ille com! where 1lie di;co1 el"', ,s wkcn or
                           Ilic court 1vli,:re tlic n~1io11 is pending



                  (1) Sanc'l1c111s Sn11r:/111111/1,· /)11/n,1 /1'/lel'<' file .·l,·11u11 /.1 /'em/111_,.;



                  \ \) 1-'or _,;ot    O1.H.·., ing;; Di,rn,t') Order. If u j)Ul'Q nr :, pnric·', officer, dirednt, ur m:rn,i~ing U!;Crlt-nr a wit11ess tk~ign:itrd
                           und1-r l{ul<.' 30(h){6) "'. JJ(:.iJ1.t}--f:.iib tfJ oln~ au 1)rlit•r lo pru, id<' ur permit .Jiscm·ny, '111dutling un .,r,frr un,kr Rule 26(0,
                           J:',, or 37/a), the cn11n 11-ti,Tr IIH· artiun i~ iwndin_g may b~lH' for!hcr ju<t nrder~. The.1· may indmle 1ht' foU,iwin~:




                  (i)        dirrctim.>: rhat th,· maucn embreiced in tht• order or nther tlesignated r,1ns L,r taken;;,; e~talJli~hed for puqHJ\rs of the
                              ,i.·tio11, a½ the prn ailing p,n·r~ daim~;


                  (ii)       prohihi1iu',! the disuhcdit•1,r p~rl_', rrnm >11ppnrting of rfpposin~ !lc~i!;n:Jt.•d cb"1rn~ 01· tli,r,•11.<es, or from intrnduri11g
                              d.-.~ignatcd   m:1t!l•1·~ inn    id,,nce;



                  (iii}      striking µkadings in ll'lio!e or i11 purt;



                  liv)       >laying fu,1:hcr prnceedin'.s.< u,1W th,· order i, obei ed:


                  (1·1       dismi~sing the nction        ur pnH·c,•di11~ in ,1hole ur in          part;


                  (vi)       rcmkdng a default judgment against the dis1Jl1edient p~rtr or



                  (l'ii)     trc.11ing n, conternp! ofcoun !ht: fa1!L1re         to   obey any o,der n.cqlt an order lo stibmir tr   /l   ph)sical or mental e-..ammation


                  (Bl For ,'sot Producing n Person for faarninmion. lfa party fails to comply ll'ill1 an orJnunct~r Ruic .'5(nJ requiring tt 10 produce
                      am>fhrr per:>Dn for cxarninat1011. lht: court ITIJ) iss11e any of Ille orders listed in R11lc 3 7(h_i(2)(A.J(iJ ( vi). unle,;, thr di,;vbcdient
                      pm1)- ,ho1,•s !hat it cannot produce tile other pa,;c,n.


                  (C) l'a~:mtnt of E\J)Cll!l\'S. Jn~terut of [ll" in :1dditior1 tn the nrdcn abo,·r, the rnurl mmt nnkr the disohc(li,•n1 part), the ;l!tornc~
                  nd1·ising th:.it party, or both tn pay the rca,011nblc cxpc11scs, inclu(!ing attorney's rel'!;, cn11~ctl by the foilure, uni,·~, the fuilul'e
                  11a\ ~ubqautially ju~tifir(/ llr othr.- circurn:,t~nees 1m11i.e ~n u\\-"nrd 11r rxpfn~t~ unjust


      Paula Thomas will seek all avaibble sanctions. It's time to stop playing these games and to dismiss TW. Paula Thomas is the majority
      holder of units. Hill shore ln\'estment, S.A. does not exist and never funded the $2 million !011n as 11 condition precedent in the Agreement
      to Purchase. I have e-mails between you 11nd Adnrew Apfel berg negotiating Park's percentage of ownership interests with TW that is in
      direct conflict with the other 01n1ers and TW. You cannot represent Park to get 10% O\\Tiership interests in TW, then represent TW
      against Paula Thomas, another owner without full disclosure 11nd consent under Rule 3-3 /() ofthe N.11/c.1· of J'rofnsiona! ConJ11e1 There
      are many e-mails proving collusion/conspiracy between you/TW and Truste/PDTW.


      TW is not a opeational company but a front Park has hung herself with al! the instagram messages ("Former" Chief Creative Designer)
      She has started working for another company and opened up her O\\·TI company selling clothes based on Paula's designs She has infringed
      on Paula Thomas' trademarks and copyrights, and you conspired to help her do so



      I'm sure you received and read Judge Kronstradt's Order, the last paragraph in particular. I h:nt: paid the filing fee and file the Civil
Case 6:17-ap-01200-SY                      Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56                                                       Desc
                                           Main Document   Page 253 of 256


      Cover Sheet as ordered, so he will not rule on the Wnt of Mandamus.


      I don't know who is paying you. It's either Choi and someone connected to him because you are to cheap to work for free. Your four year
      run of attempting to destoy Paula Thomas' life is OVER. You have come to a cross-road in you personal and professional life. You can
      do the right thing, or taken the easy way out of continue to fight a lost cause There is no doubt in my mind that you will do the wrnng
      thing. That's who you are.


      We have to complete the "meet & confer" by October 9, 2018. Jfyou do not identify and provide me with dates in early November
      2018 for PMK depositions within the next seven days, then I'm filing a motion to dismiss TW as a Creditor and Cross-Complaint. I will
      file a status report with Judge Kronstradt informing him of these developments to support my Motion to Lift the Stay:


                    The parties shall continue to file reports as to the status of each of those proceedings on the earlier of

                    every 90 days, or within IO days after what any party contends is a dispositive determination of one or

                    more issues in either of the parallel proceedings that would warrant lifting the stay in this action. The

                    first reports shall be filed by October 3 ! . 20 I 8. This is without prejudice to the ability of any party to

                                                                                                                                          bring

                                                                                                                                          "
                                                                                                                                          motion
                                                                                                                                          to
                                                                                                                                          lift
                                                                                                                                          the
                                                                                                                                          stay
                                                                                                                                          entirely
                                                                                                                                          o,
                                                                                                                                          foe

                                                                                                                                          "limited
                                                                                                                                          purpose
                                                                                                                                          based
                                                                                                                                          00

                                                                                                                                          changed
                                                                                                                                          circumstances

                                                                                                                                          °'the
                   presence ofa particular issue whose resolution would arguably advance party and judicial efficiency.



      I will be filing a report on October 31, 2018 to include a discussion of what you do or do not do. Again, give me a!l the names of PMK
      witnesses and dates for depositions in the early November 2018.


      Dimitrios P. Biller
      LDT Consulting, Inc.
      15 I 13 West Sunset Blvd., Suite 9
      Pacific Palisades, California 90272
      (310) 459-9870

      biller !dtcoosnltmg g vemot1 net


      This e-mail and/or attachments may contain confidential information protected by the Attorney-Client Privilege, Attorney Work-Product
      Privilege and/or the concept of"Confidentia!ity" as defined by the California Rules of ProfeHIOnal Conduct. If you have mistakenly
      received this e-mail please immediately delete it and confinn you have deleted it from your systems.
Case 6:17-ap-01200-SY           Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56               Desc
                                Main Document   Page 254 of 256


    From:            Richard PEDDIE
    To:              Dimitrios Biller
    Subject:         Re: PMK Depositions
    Date:            Tuesday, October 02, 2018 1:49:23 PM




    Dimitrios,



   The Court explicitly gave us until Jan. 31, 2019, to complete the PMK depositions.



   At the appropriate time, TW will designate PMK deponents in accordance with the
   Court's order concerning those topics allowed by the Court, with whatever other
   limitations the Court imposed.



   While you have woven an interesting tale concerning TW and its non-existence, or its
   existence as a front, I have no reason to believe that any of it is true.



   While TW will certainly consider allowing the PMK deposition to occur at an earlier
   date, this will only occur by mutual agreement.



   Best Regards,



   Richard Byron Peddie
   Lawstudios I Richard Byron Peddie, P.C.



   This e-mail, including any included attachments or links (collectively "Communication") is
   subject to the Electronics Communications Privacy Act, I 8 U .S.C. 2510-2521, and may be
   protected under other laws as well. The Communication may be protected as an attorney-client
   communication and/or attorney work product.
   In any event, the Communication is CONFIDENTIAL and PROPRIETARY, intended only
   for the designated recipient. If you are not the designated recipient, you are notified that any
   review, dissemination, distribution, or copying of the Communication is strictly prohibited.
   If you have received this transmission in error, please notify us immediately by return e-mail,
   or by telephone (303.444.5447), and delete the Communication, together with any
   attachments, from your system.

            On October I, 2018 at I0:4I AM Dimitrios Biller
Case 6:17-ap-01200-SY     Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                          Main Document   Page 255 of 256


         <bi Iler_ldtconsulting@verizon.net> wrote:




         I want to take my PMK depositions now. Who
         are the PMK you are putting up? When can you
         make them avaiable in October? What topics
         are they going to cover? If you do not respond
         by Wednesday with the information requested,
         then I'm filing a really emergency ex parte
         application for sanctions/compel/violation of
         court order.


         I have photographs of Jene Park stating she is
         the FORMER CCD ofTW; who is the current
         CCD? You know as well as I TW does not exist
         as a funtioning company and is a front. You are
         committing a fraud on the Bankruptcy Court.




         Dimitrios P. Biller
         LDT Consulting, Inc.
         15113 West Sunset Blvd., Suite 9
         Pacific Palisades, California 90272
Case 6:17-ap-01200-SY   Doc 386 Filed 11/01/18 Entered 11/01/18 15:27:56   Desc
                        Main Document   Page 256 of 256



          (310) 459-9870
          biller ldtconsulting@verizon.net


          This e-mail and/or attachments may contain
          confidential information protected by the
          Attorney-Client Privilege, Attorney Work-
          Product Privilege and/or the concept of
          "Confidentiality" as defined by the California
          Rules ofProfessional Conduct. If you have
          mistakenly received this e-mail please
          immediately delete it and confirm you have
          deleted it from your systems.
